EXHIBIT 10.59

 

--------------------------------------------------------------------------------

 

LOAN AGREEMENT

 

Dated as of October 28, 2003

 

Between

 

POSADAS DE PUERTO RICO ASSOCIATES, INCORPORATED

 

as Borrower

 

and

 

LEHMAN BROTHERS HOLDINGS INC. D/B/A LEHMAN CAPITAL,

A DIVISION OF LEHMAN BROTHERS HOLDINGS INC.

as Lender

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page


--------------------------------------------------------------------------------

I.    DEFINITIONS; PRINCIPLES OF CONSTRUCTION    1      Section 1.1  
Definitions    1      Section 1.2   Principles of Construction    25 II.   
GENERAL TERMS    25      Section 2.1   Loan Commitment; Disbursement to
Borrower.    25      2.1.1     Agreement to Lend and Borrow.    25      2.1.2  
  Single Disbursement to Borrower    25      2.1.3     The Note, Security
Instrument and Loan Documents    25      2.1.4     Use of Proceeds    25     
Section 2.2   Interest; Loan Payments; Late Payment Charge; Extension    26     
2.2.1     Interest Generally    26      2.2.2     Interest Calculation; LIBOR
determination    27      2.2.3     Eurodollar Rate Unascertainable; Illegality;
Increased Costs.    27      2.2.4     Payment on Maturity Date.    29     
2.2.5     Payments after Default    29      2.2.6     Late Payment Charge.    29
     2.2.7     Usury Savings.    30      2.2.8     Taxes.    30      Section 2.3
  Prepayments    31      2.3.1     Voluntary Prepayments    31      2.3.2    
Mandatory Prepayments.    32      2.3.3     Prepayments After Default.    33  
   2.3.4     Making of Payments.    33      Section 2.4   Interest Rate Cap
Agreement.    33      Section 2.5   Intentionally Omitted.    35      2.5.1    
Release on Payment in Full    35 III.    CASH MANAGEMENT    35      Section
3.1     Establishment of Accounts.    35      Section 3.2     Deposits into
Lockbox Account    36      Section 3.3     Account Name.    37      Section
3.4     Eligible Accounts    37      Section 3.5     Permitted Investments    37
     Section 3.6     The Initial Deposits    38      Section 3.7     Transfer To
and Disbursements from the Lockbox Account    38      Section 3.8    
Withdrawals From the Tax Account and the Insurance Premium Account.    40     
Section 3.9     Withdrawals from the Replacement Reserve Account.    40     
Section 3.10   Withdrawals from the Required Repair Account    40      Section
3.11   Withdrawals from the Borrower Expense Account.    40      Section 3.12  
Withdrawals from the Extraordinary Expense Account.    40

 

-i-



--------------------------------------------------------------------------------

     Section 3.13    Withdrawals from the Excess Cash Flow Account    40     
Section 3.14    Withdrawals from the Debt Service Account.    41      Section
3.15    Withdrawals from the Mezzanine Account.    41      Section 3.16   
Withdrawals from the Ground Rent Account.    41      Section 3.17   
Intentionally Omitted.    41      Section 3.18    Sole Dominion and Control.   
41      Section 3.19    Security Interest.    41      Section 3.20    Rights on
Default.    41      Section 3.21    Financing Statement; Further Assurances.   
42      Section 3.22    Borrower’s Obligation Not Affected.    42      Section
3.23    Payments Received Under this Agreement    42      Section 3.24   
Intentionally Omitted.    43      Section 3.25    Lender Reliance.    43     
Section 3.26    Borrower Access to Lockbox Account.    43 IV.    REPRESENTATIONS
AND WARRANTIES    43      Section 4.1    Borrower Representations    43     
4.1.1      Organization    43      4.1.2      Proceedings.    43      4.1.3     
No Conflicts.    43      4.1.4      Litigation    44      4.1.5      Agreements.
   44      4.1.6      Solvency    44      4.1.7      Full and Accurate
Disclosure    45      4.1.8      No Plan Assets.    45      4.1.9     
Compliance.    45      4.1.10    Financial Information    45      4.1.11   
Condemnation    46      4.1.12    Federal Reserve Regulations    46      4.1.13
   Utilities and Public Access.    46      4.1.14    Not a Foreign Person.    46
     4.1.15    Separate Lots    46      4.1.16    Assessments.    46      4.1.17
   Enforceability    47      4.1.18    No Prior Assignment    47      4.1.19   
Insurance.    47      4.1.20    Use of Property.    47      4.1.21   
Certificate of Occupancy; Licenses and Use Permits.    47      4.1.22    Flood
Zone.    48      4.1.23    Physical Condition.    48      4.1.24    Boundaries.
   48      4.1.25    Leases    48      4.1.26    Survey.    49      4.1.27   
Inventory.    49      4.1.28    Loan to Value    49      4.1.29    Filing and
Recording Taxes.    49      4.1.30    Intentionally Omitted.    49

 

-ii-



--------------------------------------------------------------------------------

     4.1.31    Insolvency Opinion    49      4.1.32    Management Agreement   
50      4.1.33    Illegal Activity.    50      4.1.34    No Change in Facts or
Circumstances; Disclosure    50      4.1.35    Investment Company Act.    50  
   4.1.36    Principal Place of Business    50      4.1.37    Single Purpose
Entity    50      4.1.38    Business Purposes    54      4.1.39    Taxes.    54
     4.1.40    Forfeiture    54      4.1.41    Environmental Representations and
Warranties.    55      4.1.42    Taxpayer Identification Number    55     
4.1.43    Intentionally omitted    55      4.1.44    OFAC    55      4.1.45   
Ground Lease Representations.    55      Section 4.2    Survival of
Representations.    56 V.    BORROWER COVENANTS    57      Section 5.1   
Affirmative Covenants    57      5.1.1      Existence; Compliance with Legal
Requirements.    57      5.1.2      Taxes and Other Charges.    .58      5.1.3  
   Litigation    58      5.1.4      Access to the Property.    59      5.1.5  
   Notice of Default    59      5.1.6      Cooperate in Legal Proceedings.    59
     5.1.7      Award and Insurance Benefits.    59      5.1.8      Further
Assurances    59      5.1.9      Mortgage and Intangible Taxes.    60     
5.1.10    Financial Reporting    60      5.1.11    Business and Operations.   
65      5.1.12    Costs of Enforcement    65      5.1.13    Estoppel Statement
   65      5.1.14    Loan Proceeds    66      5.1.15    Performance by Borrower
   66      5.1.16    Confirmation of Representations.    66      5.1.17   
Leasing Matters    66      5.1.18    Management Agreement    68      5.1.19   
Environmental Covenants    70      5.1.20    Alterations    71      5.1.21   
Intentionally Deleted    71      5.1.22    Parking Lot Leases    71      5.1.23
   OFAC    73      5.1.24    O&M Program.    73      5.1.25    The Ground Lease
   73      Section 5.2    Negative Covenants.    74      5.2.1      Liens    74
     5.2.2      Dissolution.    74

 

-iii-



--------------------------------------------------------------------------------

     5.2.3      Change in Business.    75      5.2.4      Debt Cancellation   
75      5.2.5      Zoning.    75      5.2.6      No Joint Assessment    75     
5.2.7      Principal Place of Business    75      5.2.8      ERISA    76     
5.2.9      Affiliate Transactions    76      5.2.10    Assets.    76      5.2.11
   Debt    76      5.2.12    Transfers.    76 VI.    INSURANCE; CASUALTY;
CONDEMNATION; REQUIRED REPAIRS    80      Section 6.1    Insurance.    80     
Section 6.2    Casualty    85      Section 6.3    Condemnation    85     
Section 6.4    Restoration.    85 VII.    RESERVE FUNDS    91      Section 7.1
   Required Repair Funds.    .91      7.1.1    Deposits    91      7.1.2   
Release of Required Repair Funds    92      Section 7.2    Tax and Insurance
Escrow Fund    92      Section 7.3    Replacements and Replacement Reserve    93
     7.3.1    Replacement Reserve Fund    93      7.3.2    Disbursements from
Replacement Reserve Account    94      7.3.3    Performance of Replacements.   
96      7.3.4    Failure to Make Replacements    98      7.3.5    Balance in the
Replacement Reserve Account.    99      Section 7.4    Intentionally Omitted.   
99      Section 7.5    Debt Service Reserve.    99      7.5.1    Debt Service
Reserve Deposit.    99      7.5.2    Release of Debt Service Reserve.    99     
Section 7.6    Ground Lease Escrow Fund    99      Section 7.7    Intentionally
Omitted.    100      Section 7.8    Reserve Funds, Generally.    100 VIII.   
DEFAULTS    101      Section 8.1    Event of Default    101      Section 8.2   
Remedies    106      Section 8.3    Remedies Cumulative; Waivers    106 IX.   
SPECIAL PROVISIONS    107      Section 9.1    Sale of Notes and Securitization.
   107      Section 9.2    Securitization Indemnification    109      Section
9.3    Servicer.    112      Section 9.4    Exculpation.    113      Section 9.5
   Intentionally Omitted.    115

 

-iv-



--------------------------------------------------------------------------------

    Section 9.6      Reallocation of Loan Amounts.    115 X.   MISCELLANEOUS   
115     Section 10.1      Survival.    115     Section 10.2      Lender’s
Discretion    115     Section 10.3      Governing Law.    116     Section 10.4
     Modification, Waiver in Writing.    116     Section 10.5      Delay Not a
Waiver.    116     Section 10.6      Notices.    117     Section 10.7      Trial
by Jury    118     Section 10.8      Headings.    118     Section 10.9     
Severability.    118     Section 10.10      Preferences    119     Section 10.11
     Waiver of Notice    119     Section 10.12      Remedies of Borrower.    119
    Section 10.13      Expenses; Indemnity    119     Section 10.14     
Schedules and Exhibits Incorporated    121     Section 10.15      Offsets,
Counterclaims and Defenses.    121     Section 10.16      No Joint Venture or
Partnership; No Third Party Beneficiaries.    121     Section 10.17     
Publicity.    121     Section 10.18      Waiver of Marshalling of Assets.    121
    Section 10.19      Waiver of Counterclaim    122     Section 10.20     
Conflict; Construction of Documents; Reliance.    122     Section 10.21     
Brokers and Financial Advice    122     Section 10.22      Prior Agreements.   
122

 

Schedule and Exhibits      SCHEDULE I   Intentionally Omitted      SCHEDULE II  
Intentionally Omitted      SCHEDULE III   Required Repairs- Deadlines For
Completion      SCHEDULE IV   Organizational Chart of Borrower      SCHEDULE V  
Monthly Scheduled Amortization Payments      SCHEDULE VI   Intentionally Omitted
     SCHEDULE VII   Intentionally Omitted      SCHEDULE VIII   None     
SCHEDULE IX   None      SCHEDULE X   Intentionally Omitted      SCHEDULE XI  
Special Assessments      SCHEDULE XII   Intentionally Omitted      SCHEDULE XIII
  Litigation Schedule      SCHEDULE XIV   Borrower Defaults      SCHEDULE XV  
Insurance Claims      SCHEDULE XVI   Rent Roll/Leases      SCHEDULE XVII   Lease
Defaults      SCHEDULE XVIII   Required Lease Work      SCHEDULE XIX   Lease
Assignments     

 

-v-



--------------------------------------------------------------------------------

    SCHEDULE XX   Taxes     SCHEDULE XXI   Permitted FF&E Financing     SCHEDULE
XXII   Intentionally Omitted     SCHEDULE XXIII   Intentionally Omitted    
SCHEDULE XXIV   Intentionally Omitted    

SCHEDULE XXV

  Intentionally Omitted    

SCHEDULE XXVI

  Lease Exceptions    

SCHEDULE XXVII

  Intentionally Omitted    

EXHIBIT A

  Property Account Agreement    

EXHIBIT B

  Intentionally Omitted    

EXHIBIT C

  Assignment of Interest Rate Cap Agreement    

EXHIBIT D

  Credit Card Notice Letter    

EXHIBIT E

  Excluded Group    

EXHIBIT F

  Intentionally Omitted    

EXHIBIT G

  Miramar Parcel    

EXHIBIT H

  Employee Parking Lot Parcel    

EXHIBIT I

  Property Legal Description    

EXHIBIT J

  El San Juan Property    

EXHIBIT K

  Concession Agreements    

EXHIBIT L

  Recognition and Non-Disturbance Agreement

 

-vi-



--------------------------------------------------------------------------------

LOAN AGREEMENT

 

THIS LOAN AGREEMENT, dated as of October 28, 2003 (as amended, restated,
replaced, supplemented or otherwise modified from time to time, this
“Agreement”), between LEHMAN BROTHERS HOLDINGS INC. D/B/A LEHMAN CAPITAL, A
DIVISION OF LEHMAN BROTHERS HOLDINGS INC, a Delaware corporation, having its
principal place of business at 399 Park Avenue, 8th Floor, New York, New York
10022 (“Lender”) and POSADAS DE PUERTO RICO ASSOCIATES, INCORPORATED, a Delaware
corporation having an address c/o Wyndham International, Inc., 1950 Stemmons
Freeway, Suite 6001, Dallas, Texas 75207, (“Borrower”).

 

W I T N E S S E T H:

 

WHEREAS, Borrower desires to obtain the Loan (as hereinafter defined) from
Lender; and

 

WHEREAS, Lender is willing to make the Loan to Borrower, subject to and in
accordance with the terms of this Agreement and the other Loan Documents (as
hereinafter defined).

 

NOW THEREFORE, in consideration of the making of the Loan by Lender and the
covenants, agreements, representations and warranties set forth in this
Agreement, the parties hereto hereby covenant, agree, represent and warrant as
follows:

 

I. DEFINITIONS; PRINCIPLES OF CONSTRUCTION

 

Section 1.1 Definitions

 

For all purposes of this Agreement, except as otherwise expressly required or
unless the context clearly indicates a contrary intent:

 

“Acceptable Counterparty” means any Counterparty to the Interest Rate Cap
Agreement that has and shall maintain, until the expiration of the applicable
Interest Rate Cap Agreement, a long-term unsecured debt rating of not less than
“AA-” by S&P and “Aa3” by Moodys.

 

“Account Collateral” shall mean: (i) the Accounts, and all cash, checks, drafts,
certificates and instruments, if any, from time to time deposited or held in the
Accounts from time to time; (ii) any and all amounts invested in Permitted
Investments; (iii) all interest, dividends, Cash, instruments and other property
from time to time received, receivable or otherwise payable in respect of, or in
exchange for, any or all of the foregoing; and (iv) to the extent not covered by
clauses (i) - (iii) above, all “proceeds” (as defined under the UCC as in effect
in the State in which the Accounts are located) of any or all of the foregoing.

 

“Accounts” shall mean, collectively, the Property Account, the Tax Account, the
Insurance Premium Account, the Required Repair Account, the Replacement Reserve
Account, the Ground Rent Account, the Debt Service Account, and the Lockbox
Account.

 

“Accounts Receivable” shall have the meaning set forth in Article I of the
Security Instrument.

 

“Acquired Property” shall have the meaning set forth in Section 5.1.10(j)(i).



--------------------------------------------------------------------------------

“Acquired Property Statements” shall have the meaning set forth in Section
5.1.10(j)(i).

 

“Additional Insolvency Opinion” shall have the meaning set forth in Section
4.1.31.

 

“Adjusted Prime Rate” shall mean an interest rate per annum equal to the Prime
Rate in effect from time to time plus 1% per annum.

 

“Affiliate” shall mean, as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by or is under common control with
such Person or is a director or executive officer of such Person or of an
Affiliate of such Person.

 

“Affiliated Loans” shall mean a loan made by Lender to an Affiliate of Borrower
or any Guarantor.

 

“Affiliated Manager” shall mean any managing agent which is an Affiliate of, or
in which Borrower, Principal, or any Guarantor (or its successor) or any
transferee permitted pursuant to the terms of Section 5.2.12 hereof has,
directly or indirectly, any legal, beneficial or economic interest.

 

“ALTA” shall mean American Land Title Association, or any successor thereto.

 

“Annual Budget” shall mean the operating budget, including all planned Capital
Expenditures (which shall include a reasonable allowance for any customary and
reasonable market-rate supervisory fees or charges, including “reimbursable
costs” for travel and lodging, and any other fee commonly referred to as
“purchasing fees”, charged by Borrower, Manager or any Affiliated Person for
services rendered in connection therewith), prepared by Borrower for the
applicable Fiscal Year or other period that may be specified herein.

 

“Applicable Contribution” shall have the meaning set forth in Section 9.5(f)
hereof.

 

“Applicable Interest Rate” shall mean (A) from and including the Closing Date
through the last day of the Initial Interest Period, an interest rate per annum
equal to the greater of (X) (a) the Eurodollar Rate; or (b) the Adjusted Prime
Rate, if the Loan begins bearing interest at the Adjusted Prime Rate in
accordance with the provisions of Section 2.2.3 hereof and (Y) 4.50% per annum;
and (B) from and including the first day of the Interest Period immediately
following the Initial Interest Period and for each successive Interest Period
through and including the date on which the Debt is paid in full, an interest
rate per annum equal to the greater of (i) (I) the Eurodollar Rate or (II) the
Adjusted Prime Rate, if the Loan begins bearing interest at the Adjusted Prime
Rate in accordance with the provisions of Section 2.2.3 hereof and (ii) 4.50%
per annum.

 

“Applicable Laws” shall mean all existing and future federal, State,
Commonwealth of Puerto Rico and local laws, orders, ordinances, governmental
rules and regulations and court orders.

 

“Application Period” shall have the meaning set forth in Section 7.5.2 hereof.

 

“Appraisal” shall mean an appraisal prepared in accordance with the requirements
of FIRREA, prepared by an independent third party appraiser holding an MAI
designation, who is State licensed or State certified if required under the laws
of the State where the Property is located, who meets the requirements of FIRREA
and who is otherwise satisfactory to Lender.

 

- 2 -



--------------------------------------------------------------------------------

“Approved Annual Budget” shall have the meaning set forth in Section 5.1.10(d)
hereof.

 

“Approved Expenses” shall have the meaning set forth in Section 3.7(b)(viii)
hereof.

 

“Assignment of Interest Rate Cap” shall mean that certain Collateral Assignment
of Interest Rate Cap Agreement made by Borrower in favor of Lender as security
for the Loan, consented to by the Counterparty, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.

 

“Assignment of Leases” shall mean that certain first priority Assignment of
Leases and Rents, dated as of the Closing Date, from Borrower, as assignor, to
Lender, as assignee, assigning to Lender all of Borrower’s interest in and to
the Leases and Rents of the Property as security for the Loan, as the same may
be amended, restated, replaced, supplemented or otherwise modified from time to
time.

 

“Assignment of Management Agreement” shall mean that certain Conditional
Assignment of Management Agreement dated the date hereof among Lender, Borrower
and Manager, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.

 

“Award” shall mean any compensation paid by any Governmental Authority to (or on
behalf of) Borrower in connection with a Condemnation in respect of all or any
part of the Property.

 

“Bankruptcy Code” shall mean 11 U.S.C. § 101 et seq., and the rules and
regulations adopted and promulgated pursuant thereto, as the same may be amended
from time to time.

 

“Basic Carrying Costs” shall mean the sum of the following costs associated with
the Property for the relevant Fiscal Year or payment period: (i) Taxes, (ii)
Insurance Premiums and (iii) Ground Rent.

 

“Benefit Amount” shall have the meaning set forth in 9.5(d) hereof.

 

“Borrower” shall have the meaning set forth in the introductory paragraph
hereto, together with its successors and assigns.

 

“Borrower Expense Account” shall have the meaning set forth in Section
3.1(b)(viii).

 

“Breakage Costs” shall have the meaning given to it in Section 2.2.3(d) hereof;

 

“Business Day” shall mean any day other than a Saturday, Sunday or any other day
on which national banks in New York, New York are not open for business.

 

“Business Party” shall have the meaning set forth in Section 4.1.37(aa).

 

“Capital Expenditures” shall mean, for any period, the amount expended for items
capitalized under GAAP and the Uniform System of Accounts (including
expenditures for building improvements or major repairs, leasing commissions and
tenant improvements and the acquisition of furniture, fixtures and equipment).

 

- 3 -



--------------------------------------------------------------------------------

“Cash” shall mean coin or currency of the United States of America or
immediately available federal funds, including such funds delivered by wire
transfer.

 

“Casino Budget” shall mean a Capital Expenditure budget prepared by Borrower and
reasonably acceptable to Lender with respect to the casino only and any updates
to same prepared by Borrower and reasonably acceptable to Lender.

 

“Casualty” shall have the meaning specified in Section 6.2 hereof.

 

“Casualty Consultant” shall have the meaning set forth in Section 6.4(b)(iii)
hereof.

 

“Casualty Retainage” shall have the meaning set forth in Section 6.4(b)(iv)
hereof.

 

“Change of Control” shall mean (A) the acquisition, including through mergers,
consolidation or otherwise, by any Person or Group (excluding the Excluded
Group) of direct or indirect beneficial ownership as defined in Rule 13 d-3
under the Exchange Act of more than 50% of (i) the outstanding shares of common
stock of Wyndham or (ii) the total voting power of all classes of capital stock
of Wyndham entitled to vote generally in the election of directors, unless such
Person or Group owned at least 50% of the interests described in clause (i) or
(ii) above in Wyndham prior to such merger or consolidation; or (B) the election
by any Person or Group (other than the Excluded Group) of a sufficient number of
its or their nominees to the Board of Directors of Wyndham such that such
nominees, when added to any existing directors remaining on such Board of
Directors after such election who are affiliates or associates of such Person or
Group, shall constitute a majority of such Board of Directors.

 

“Closing Date” shall mean the date of the funding of the Loan.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended, as it may be
further amended from time to time, and any successor statutes thereto, and all
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.

 

“Collateral” shall mean the Property, the Accounts, the Reserve Funds, the
Guaranty, the Personal Property, Rents, the Accounts Receivable, the Account
Collateral, and all other real or personal property (including any mortgage
notes) of Borrower or any Guarantor that is at any time pledged, mortgaged or
otherwise given as security to Lender for the payment of the Debt under the
Security Instrument, this Agreement or any other Loan Document.

 

“Condemnation” shall mean a temporary or permanent taking by any Governmental
Authority as the result or in lieu or in anticipation of the exercise of the
right of condemnation or eminent domain, of all or any part of the Property, or
any interest therein or right accruing thereto, including any right of access
thereto or any change of grade affecting the Property or any part thereof.

 

“Contract Rate” shall mean, at the time of any calculation, an interest rate
constant per annum equal to ten and one-quarter percent (10.25%).

 

“Contribution” shall have the meaning set forth in 9.5(a) hereof.

 

“Counterparty” shall mean the Person which is the issuer of the Interest Rate
Cap Agreement.

 

- 4 -



--------------------------------------------------------------------------------

“Cure Contract Rate” shall mean, at the time of any calculation, an interest
rate constant per annum equal to ten and one-half percent (10.50%).

 

“Debt” shall mean the outstanding principal amount set forth in, and evidenced
by, this Agreement and the Note together with all interest accrued and unpaid
thereon and all other sums due to Lender in respect of the Loan under the Note,
this Agreement, the Security Instrument or any other Loan Document.

 

“Debt Service” shall mean, with respect to any particular period of time,
interest payments and all Monthly Scheduled Amortization Payments due under the
Note for such period.

 

“Debt Service Account” shall have the meaning set forth in Section 3.1(b).

 

“Debt Service Coverage Ratio” shall mean a ratio in which:

 

(a) the numerator is the Net Operating Income (excluding any interest income)
for the 12 full calendar month period preceding the date of calculation as set
forth in the statements required hereunder, without deduction for (i) the actual
management fees (excluding the national sales office fee, the central marketing
fee and the reservation fee as provided in the Management Agreement) incurred in
connection with the operation of the Property, (ii) amounts paid to the Reserve
Funds, less (A) management fees equal to the greater of (1) assumed base
management fees of three percent (3%) of Gross Income From Operations or (2) the
actual management fees incurred (excluding the national sales office fee, the
central marketing fee and the reservation fee as provided in the Management
Agreement), (B) assumed Replacement Reserve Fund contributions equal to the FF&E
Factor multiplied by Gross Income From Operations and (C) Lease Termination
Payments; and

 

(b) the denominator is the aggregate amount of Debt Service and Mezzanine Debt
Service which would be due and payable for such 12 full calendar month period,
calculated at an interest rate constant (said constant includes both interest
and amortization) equal to the Contract Rate and Mezzanine Contract Rate,
respectively.

 

“Debt Service Reserve” shall have the meaning set forth in Section 7.5.1 hereof.

 

“Debt Service Reserve Deposit” shall mean an amount equal to $1,503,125.00.

 

“Default” shall mean the occurrence of any event hereunder or under any other
Loan Document which, but for the giving of notice or passage of time, or both,
would be an Event of Default.

 

“Default Rate” shall mean, with respect to the Loan, a rate per annum equal to
the lesser of (a) the maximum rate permitted by applicable law, or (b) five
percent (5%) above the Applicable Interest Rate.

 

“Disclosure Document” shall have the meaning set forth in Section 5.1.10(j)
hereof.

 

“Eligible Account” shall mean a separate and identifiable account from all other
funds held by the holding institution that is either (a) an account or accounts
maintained with a federal or State chartered depository institution or trust
company which complies with the definition of Eligible Institution or (b) a
segregated trust account or accounts maintained with a federal or

 

- 5 -



--------------------------------------------------------------------------------

State chartered depository institution or trust company acting in its fiduciary
capacity which, in the case of a State chartered depository institution or trust
company, is subject to regulations substantially similar to 12 C.F.R. §9.10(b),
having in either case a combined capital and surplus of at least $50,000,000 and
subject to supervision or examination by federal and State authority. An
Eligible Account will not be evidenced by a certificate of deposit, passbook or
other instrument.

 

“Eligible Institution” shall mean with respect to any depository institution or
trust company, (a) the short term unsecured debt obligations or commercial paper
of which are rated at least A-1+ by S&P and P-1 by Moody’s in the case of
accounts in which funds are held for 30 days or less, or (b) the long term
unsecured debt obligations of which are rated at least “AA” by S&P and “Aa2” by
Moody’s in the case of accounts in which funds are held for more than 30 days.

 

“Emergency Repairs” shall have the meaning set forth in Section 6.4(d).

 

“Employee Parking Lot Parcel” shall mean that certain parcel of land more
particularly described on Exhibit H attached hereto and made a part hereof.

 

“Employee Parking Lot Lease” shall have the meaning set forth in Section 8.1
(xxiv).

 

“Environmental Indemnity” shall mean that certain Environmental Indemnity
Agreement executed by Borrower and Indemnitor in connection with the Loan for
the benefit of Lender, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

 

“Environmental Law” shall mean any present and future federal, State and local
laws, statutes, ordinances, rules, regulations, standards, policies and other
governmental directives or requirements, as well as common law, that apply to
Borrower or the Property and relate to Hazardous Materials, including, without
limitation, the Comprehensive Environmental Response, Compensation and Liability
Act and the Resource Conservation and Recovery Act.

 

“Environmental Liens” shall have the meaning set forth in Section 5.1.19 hereof.

 

“Environmental Reports” shall have the meaning set forth in 4.1.41.

 

“Equipment” shall have the meaning set forth in Section 5.2.12(e).

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.

 

“Eurodollar Rate” shall mean, with respect to any Interest Period, an interest
rate per annum equal to LIBOR plus 2.5% per annum.

 

“Event of Default” shall have the meaning set forth in Section 8.1(a) hereof.

 

“Excess Cash Flow” shall have the meaning set forth in Section 3.7(b)(xi)
hereof.

 

“Excess Cash Flow Account” shall have the meaning set forth in Section
3.1(b)(xi) hereof.

 

- 6 -



--------------------------------------------------------------------------------

“Exchange Act” shall have the meaning set forth in Section 9.2(a) hereof.

 

“Exchange Act Filing” shall have the meaning set forth in Section 9.2(a) hereof.

 

“Excluded Group” shall mean those holders of Series B Convertible Preferred
Stock of Wyndham listed on Exhibit E hereto and their Affiliates.

 

“Extension Fee” shall mean (i) with respect to the first Extension Term only,
$0.00 and (ii) with respect to the second and third Extension Terms, an amount
equal to one-half of one percent (.5%) of the then outstanding principal amount
of the Loan at the time of the commencement of the related Extension Term.

 

“Extension Notice” shall have the meaning set forth in Section 2.2.1(b)(ii)
hereof.

 

“Extension Term” shall have the meaning set forth in Section 2.2.1(b) hereof.

 

“Extraordinary Expense” shall mean an operating expense or capital expenditure
with respect to the Property that (i) is not set forth on or made or deemed made
in compliance with and pursuant to the Approved Annual Budget (ii) is not an
Approved Expense and (iii) is not subject to payment by withdrawals from the
Replacement Reserve Account or paid in connection with an emergency at the
Property. Borrower shall deliver promptly to Lender a reasonably detailed
explanation of such proposed Extraordinary Expense for the reasonable approval
of Lender.

 

“Extraordinary Expense Account” shall have the meaning set forth in Section
3.1(b)(ix) hereof.

 

“FF&E Factor” shall mean collectively, (A) when being applied to Gross Income
From Operations excluding any Gross Income From Operations attributable to the
operations of the casino (net-wins), four percent (4%) and (B) when being
applied to Gross Income From Operations attributable to the operations of the
casino (net-wins), (1) one percent (1%) during the first and second Loan Years
and (2) the greater of (i) one percent (1.0%) and (ii) a percentage equal to the
ratio that the budgeted costs of Replacements with respect to the casino, based
on the Casino Budget, bears to Gross Income From Operations for the period of
such calculation, during the third, fourth and fifth Loan Years.

 

“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989, as the same may be amended from time to time.

 

“Fiscal Year” shall mean each twelve (12) month period commencing on January 1
and ending on December 31 during the term of the Loan.

 

“Fitch” shall mean Fitch, Inc.

 

“Flood Insurance Acts” shall have the meaning set forth in Section 6.1(a)(vii)
hereof.

 

“Force Majeure” shall mean the failure of Borrower to perform any obligation
hereunder by reason of any act of God, enemy or hostile government action, civil
commotion, insurrection, sabotage, strikes or lockouts or any other reason
solely due to cause or causes beyond the control of Borrower or any Affiliate of
Borrower.

 

- 7 -



--------------------------------------------------------------------------------

“Foreign Taxes” shall mean any present or future income, stamp or other taxes,
levies, imposts, duties, charges, fees, deductions or withholdings, now or
hereafter imposed, levied, collected, withheld or assessed by any Governmental
Authority excluding, in the case of Lender or any successor and/or assign of
Lender, net income and franchise taxes imposed on such entity.

 

“GAAP” shall mean generally accepted accounting principles in the United States
of America as of the date of the applicable financial report.

 

“Governmental Authority” shall mean any court, board, agency commission, office
or other authority of any nature whatsoever for any governmental unit (federal,
State, Commonwealth of Puerto Rico, county, district, municipal, city, country
or otherwise) or quasi governmental unit whether now or hereafter in existence.

 

“Gross Income From Operations” shall mean all income, computed in accordance
with GAAP and the Uniform System of Accounts, derived by Borrower from the
ownership and operation of the Property from whatever source, including, but not
limited to, Rents, Accounts Receivable, utility charges, escalations, forfeited
security deposits, interest on credit accounts, service fees or charges, license
fees, parking fees, rent concessions or credits, other required pass-throughs,
amounts relating to the operation of all casinos at the Property (net-wins only)
and interest on Reserve Funds, but excluding sales, use and occupancy or other
taxes on receipts required to be accounted for by Borrower to any Governmental
Authority, refunds an uncollectible accounts, sales of furniture, fixtures and
equipment, Insurance Proceeds (other than business interruption or other loss of
income insurance), Awards, rents, revenues and receipts received by tenants and
concessionaires located at the Property, unforfeited security deposits, utility
and other similar deposits and any disbursements to Borrower from the Reserve
Funds.

 

“Ground Lease” shall mean the Employee Parking Lot Lease and any ground lease
which creates Borrower’s leasehold estate in the Leasehold Property.

 

“Ground Lease Escrow Fund” shall have the meaning set forth in Section 7.6
hereof.

 

“Ground Rent” shall have the meaning set forth in Section 7.6 hereof.

 

“Ground Rent Account” shall have the meaning set forth in Section 3.1(b)(vii)
hereof.

 

“Group” shall mean any Person or Persons acting together which would constitute
a “group” for purposes of Section 13(d) of the Exchange Act, together with all
affiliates and associates (as defined in Rule 12 b-2 under the Exchange Act)
thereof.

 

“Guarantor” shall mean Wyndham.

 

“Guaranty” shall mean that certain guaranty of recourse obligations, dated as of
the date hereof, from Guarantor to Lender, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.

 

“Hazardous Materials” shall mean petroleum and petroleum products and compounds
containing them, including gasoline, diesel fuel and oil; explosives; flammable
materials; radioactive materials; polychlorinated biphenyls (“PCBs”) and
compounds containing them; lead and lead-based paint; asbestos or
asbestos-containing materials in any form that is friable; toxic mold;
underground or above-ground storage tanks, whether empty or containing any
substance; any substance the presence of which on the Property is prohibited by
any federal, State or local

 

- 8 -



--------------------------------------------------------------------------------

authority; any substance that requires special handling; and any other material
or substance now or in the future defined as a “hazardous substance,” “hazardous
material”, “hazardous waste,” “toxic substance,” “toxic pollutant,”
“contaminant,” “pollutant” or other words of similar import within the meaning
of any Environmental Law.

 

“Improvements” shall mean the building, fixtures, additions, enlargements,
extensions, modifications, repairs, replacements, and improvements now or
hereinafter erected or located on the Land.

 

“Indebtedness” of a Person, at a particular date, means the sum (without
duplication) at such date of (a) all indebtedness or liability of such Person
for borrowed money; (b) obligations evidenced by bonds, debentures, notes, or
other similar instruments; (c) obligations for the deferred purchase price of
property or services (including trade obligations); (d) obligations under
letters of credit; (e) all guaranties, endorsements (other than for collection
or deposit in the ordinary course of business) and other contingent obligations
to purchase, to provide funds for payment, to supply funds, to invest in any
Person or entity, or otherwise to assure a creditor against loss; and (f)
obligations secured by any Liens, whether or not the obligations have been
assumed.

 

“Indemnified Parties” shall mean Lender, any Person or entity who is or will
have been involved in the origination of the Loan, any Person or entity who is
or will have been involved in the servicing of the Loan, any Person or entity in
whose name the encumbrance created by the Security Instrument is or will have
been recorded, Persons and entities who may hold or acquire or will have held a
full or partial interest in the Loan, the holders of any Securities, as well as
custodians, trustees and other fiduciaries who hold or have held a full or
partial interest in the Loan for the benefit of third parties) as well as the
respective directors, officers, shareholders, partners, members, employees,
agents, servants, representatives, contractors, subcontractors, affiliates,
subsidiaries, participants, successors and assigns of any and all of the
foregoing (including, but not limited to, any other person or entity who holds
or acquires or will have held a participation or other full or partial interest
in the Loan or the Property, whether during the term of the Loan or as a part of
or following a foreclosure of the Loan and including, but not limited to, any
successors by merger, consolidation or acquisition of all or a substantial
portion of Lender’s assets and business), provided, however, that any
indemnification provided for in any of the Loan Documents shall not, directly or
indirectly, extend to the benefit of or be transferred to any transferee or
assignee of any Indemnified Party (other than to the successor or assigns of an
Indemnified Party succeeding to such Indemnified Party’s direct or indirect
interest in the Loan) or to any purchaser or future owner of any portion of the
Property, unless such purchaser or owner was previously an Indemnified Party.

 

“Indemnitor” shall mean Wyndham.

 

“Independent Director” shall have the meaning set forth in Section 4.1.37(aa).

 

“Initial Interest Period” shall mean the period commencing from and including
the Closing Date to and including (a) the 14th day of the month in which the
Closing Date occurs, if the Closing Date occurs prior to the 14th day of the
month or (b) the 14th day of the immediately succeeding calendar month after the
Closing Date, if the Closing Date occurs on or after the 14th day of the month.

 

- 9 -



--------------------------------------------------------------------------------

“Insolvency Opinion” shall mean that certain non-consolidation opinion letter
dated the Closing Date delivered by Akin, Gump, Strauss, Hauer & Feld, L.L.P. in
connection with the Loan.

 

“Institutional Lender” shall mean any insurance company, bank, trust company,
savings and loan association, savings bank, investment bank or similar financial
institution.

 

“Insurance Premium Account” shall have the meaning set forth in Section
3.1(b)(ii).

 

“Insurance Premiums” shall have the meaning set forth in Section 6.1(a) hereof.

 

“Insurance Proceeds” shall have the meaning set forth in Section 6.4(b) hereof.

 

“Interest Period” shall mean, in connection with the calculation of interest
accrued with respect to any specified Payment Date, the period from and
including the fifteenth (15th) day of the prior month to and including the
fourteenth (14th) day of the calendar month in which the applicable Payment Date
occurs; provided, however, that with respect to the first Payment Date occurring
after the Closing Date, the Interest Period shall be the period from and
including the Closing Date to and including (a) the 14th day of the month in
which such Payment Date occurs, if the Closing Date occurs prior to the 14th day
of the month or (b) the 14th day of the immediately succeeding calendar month
after the Closing Date, if the Closing Date occurs on or after the 14th day of
the month. Each Interest Period shall be a full month and shall not be shortened
by reason of any payment of the Loan prior to the expiration of such Interest
Period.

 

“Interest Rate Cap Agreement” shall mean an Interest Rate Cap Agreement
(together with the confirmation and schedules relating thereto), between the
Counterparty and Borrower obtained by Borrower. The Interest Rate Cap Agreement
shall be written on the then current standard ISDA documentation, shall conform
to the requirements of the Rating Agencies for interest rate cap agreements and
shall provide for interest periods and calculations consistent with the payment
terms of the Agreement. After delivery of a Replacement Interest Rate Cap
Agreement to Lender, the term “Interest Rate Cap Agreement” shall be deemed to
mean such Replacement Interest Rate Cap Agreement.

 

“Interest Rate Cap Event” shall mean the earlier to occur of (i) the date on
which LIBOR first equals or exceeds 5.75% or (ii) notice from Lender that a
Securitization is expected to occur within the ten next (10) days.

 

“Interest Shortfall” shall have the meaning set forth in Section 2.3.1(b).

 

“Investor” shall have the meaning set forth in Section 5.1.10(g).

 

“Land” shall mean the real property described on Exhibit J attached hereto and
made a part hereof.

 

“Lease Termination Payments” shall mean all payments made to Borrower in
connection with any termination, cancellation, surrender, sale or other
disposition of any Lease.

 

“Leasehold Property” shall mean, the Employee Parking Lot Parcel.

 

“Leases” shall have the meaning set forth in Article I of the Security
Instrument with respect to the Property.

 

- 10 -



--------------------------------------------------------------------------------

“Legal Requirements” shall mean, with respect to the Property, all federal,
State, Commonwealth of Puerto Rico, county, municipal and other governmental
statutes, laws, rules, orders, regulations, ordinances, judgments, decrees and
injunctions of Governmental Authorities affecting the Property or any part
thereof, or the zoning, construction, use, alteration, occupancy or operation
thereof, or any part thereof, whether now or hereafter enacted and in force, and
all permits, licenses and authorizations and regulations relating thereto, and
all material covenants, agreements, restrictions and encumbrances contained in
any instruments, either of record or known to Borrower, at any time in force
affecting the Property or any part thereof, including, without limitation, any
which may (a) require repairs, modifications or alterations in or to the
Property or any part thereof, or (b) in any way limit the use and enjoyment
thereof.

 

“Lehman” shall have the meaning set forth in Section 9.2(b) hereof.

 

“Lehman Group” shall have the meaning set forth in Section 9.2(b) hereof.

 

“Lender” shall have the meaning set forth in the introductory paragraph hereto,
together with its successors and assigns.

 

“Letter of Credit” shall mean a transferable, clean, irrevocable, unconditional,
standby letter of credit in form, substance and amount reasonably satisfactory
to Lender in its reasonable discretion, issued or confirmed by a commercial bank
with a long term debt obligation rating of AA or better by S&P or Aa2 or better
by Moodys as determined by the Rating Agencies and otherwise satisfactory to
Lender in its reasonable discretion (the “Issuing Bank”). Lender consents to
JPMorgan Chase Bank being the issuer of any Letter of Credit delivered to
Lender. The Letter of Credit shall be payable upon presentation of a sight draft
only to the order of Lender or, upon the transfer of the Loan, to another party,
as the case may be, at a New York City bank; provided, however, Borrower may
provide Lender with a replacement Letter of Credit meeting all of the
requirements hereof in lieu of Lender transferring the existing Letter of Credit
then held by Lender. The Letter of Credit shall have an initial expiration date
of not less than one (1) year and shall be automatically renewed for successive
twelve (12) month periods for the term of the Loan and shall provide for
multiple draws. The Letter of Credit shall be transferable by Lender and its
successors and assigns at a New York City bank.

 

“Liabilities” shall have the meaning set forth in Section 9.2(b) hereof.

 

“LIBOR” shall mean, for the Initial Interest Period, the quoted offered rate for
one-month United States dollar deposits with leading banks in the London
interbank market that appears as of 11:00 a.m. (London time) on the Closing Date
on the display page designated as Telerate Page 3750, and for each Interest
Period thereafter, the quoted offered rate for one-month United States dollar
deposits with leading banks in the London interbank market that appears as of
11:00 a.m. (London time) on the related LIBOR Determination Date on the display
page designated as Telerate Page 3750.

 

If, as of such time on the Closing Date or any LIBOR Determination Date, no
quotation is given on Telerate Page 3750, then the Lender shall establish LIBOR
on such LIBOR Determination Date by requesting four Reference Banks meeting the
criteria set forth herein to provide the quotation offered by its principal
London office for making one-month United States dollar deposits with leading
banks in the London interbank market as of 11:00 a.m., London time, on such
LIBOR Determination Date.

 

- 11 -



--------------------------------------------------------------------------------

(i) If two or more Reference Banks provide such offered quotations, then LIBOR
for the next Interest Period shall be the arithmetic mean of such offered
quotations (rounded upward if necessary to the nearest whole multiple of
1/1,000%).

 

(ii) If only one or none of the Reference Banks provides such offered
quotations, then LIBOR for the next Interest Period shall be the Reserve Rate.

 

(iii) If on any LIBOR Determination Date, Lender is required but is unable to
determine the LIBOR in the manner provided in paragraphs (i) and (ii) above,
LIBOR for the next Interest Period shall be LIBOR as determined on the preceding
LIBOR Determination Date.

 

The establishment of LIBOR on each LIBOR Determination Date by the Lender shall
be final and binding absent manifest error.

 

“LIBOR Business Day” shall mean a day upon which United States dollar deposits
may be dealt in on the London and the New York City interbank markets and
commercial banks and foreign exchange markets are open in London and New York
City.

 

“LIBOR Determination Date” shall mean, with respect to any Interest Period, the
date that is two (2) LIBOR Business Days prior to the fifteenth (15th) calendar
day of the month in which such Interest Period commences.

 

“Licenses” shall have the meaning set forth in Section 4.1.21 hereof.

 

“Lien” shall mean, any mortgage, deed of trust, lien, pledge, hypothecation,
assignment, security interest, or any other encumbrance, charge or transfer of,
on or affecting Borrower, the Property, any portion thereof or any interest
therein, including, without limitation, any conditional sale or other title
retention agreement, any financing lease having substantially the same economic
effect as any of the foregoing, the filing of any financing statement, and
mechanic’s, materialmen’s and other similar liens and encumbrances.

 

“Loan” shall mean the loan made by Lender to Borrower pursuant to this Agreement
and the other Loan Documents as the same may be amended or split pursuant to the
terms hereof.

 

“Loan Documents” shall mean, collectively, this Agreement, the Note, the
Security Instrument, the Pledge Agreement, the Assignments of Leases, the
Environmental Indemnity, the Assignment of Management Agreement, the Guaranty,
and all other documents executed and/or delivered in connection with the Loan
(but specifically excluding the Mezzanine Loan Documents).

 

“Loan Year” shall mean each 365 or 366, as applicable, day period thereafter
commencing on the Closing Date.

 

“Lockbox Account” shall have the meaning set forth in Section 3.1(b) hereof.

 

“Lockbox Bank” shall mean any Eligible Institution selected by Lender.

 

“Lockout Period” shall mean the period commencing on the Closing Date and ending
on the next occurring Payment Date following the second (2nd) anniversary of the
Closing Date.

 

- 12 -



--------------------------------------------------------------------------------

“Losses” shall mean any and all claims, suits, liabilities (including, without
limitation, strict liabilities), actions, proceedings, obligations, debts,
direct actual damages or losses, costs, expenses, fines, fees, charges,
judgments, awards, amounts paid in settlement of whatever kind or nature
(including, but not limited to, reasonable attorneys’ fees and other costs of
defense).

 

“Management Agreement” shall mean the management agreement entered into by and
between Borrower and Manager, pursuant to which the Manager is to provide
management and other service with respect to the Property (including, without
limitation, the service agreement between Manager and WMC Puerto Rico, Inc.) or,
if the context requires, the Replacement Management Agreement executed in
accordance with the terms and provisions of this Agreement.

 

“Manager” shall collectively mean Williams Hospitality Group Inc. and WMC Puerto
Rico Inc. or, if the context requires, a Qualified Manager who is managing the
Property in accordance with the terms and provisions of this Agreement.

 

“Material Lease” shall mean any Lease (a) demising in excess of 2,500 square
feet or (b) for parking operations/facilities.

 

“Maturity Date” shall mean the next occurring Payment Date following the second
(2nd) anniversary of the Closing Date or, if the Maturity Date has been extended
pursuant to Section 2.2.1(b) hereof, the last day of the applicable Extension
Term, or such other date on which the final payment of principal of the Note
becomes due and payable as therein or herein provided, whether at such stated
maturity date, by declaration of acceleration, or otherwise.

 

“Maximum Legal Rate” shall mean the maximum nonusurious interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the indebtedness evidenced by the Note and as provided
for herein or the other Loan Documents, under the laws of such State or States
whose laws are held by any court of competent jurisdiction to govern the
interest rate provisions of the Loan.

 

“Mezzanine Borrower” shall mean PPRA Mezz Borrower, Inc.

 

“Mezzanine Contract Rate” shall have the meaning ascribed to the term “Contract
Rate” in the Mezzanine Loan Agreement.

 

“Mezzanine Debt Service” shall mean, with respect to any particular period of
time, interest payments, and monthly scheduled amortization payments due under
the Mezzanine Note for such period.

 

“Mezzanine Default” shall have the meaning ascribed to the term “Default” in the
Mezzanine Loan Agreement.

 

“Mezzanine Event of Default” shall have the meaning ascribed to the term “Event
of Default” in the Mezzanine Loan Agreement.

 

“Mezzanine Extension Option” shall have the meaning ascribed to the term
“Extension Option” in the Mezzanine Loan Agreement.

 

“Mezzanine Lender” shall mean the owner and holder of the Mezzanine Loan.

 

- 13 -



--------------------------------------------------------------------------------

“Mezzanine Loan” shall mean that certain loan made on the Closing Date by
Mezzanine Lender to Mezzanine Borrower on the date hereof pursuant to the
Mezzanine Loan Agreement, as the same may be amended or split pursuant to the
terms of the Mezzanine Loan Documents.

 

“Mezzanine Loan Account” shall have the meaning set forth in Section 3.1(b)(x)
hereof.

 

“Mezzanine Loan Agreement” shall mean that certain Loan Agreement (Mezzanine
Loan) dated as of the date hereof between Mezzanine Borrower and Mezzanine
Lender.

 

“Mezzanine Loan Documents” shall mean all documents or instruments evidencing,
securing or guaranteeing the Mezzanine Loan, including without limitation, the
Mezzanine Loan Agreement.

 

“Mezzanine Note” shall mean that certain Secured Promissory Note dated as of the
date hereof given by Mezzanine Borrower to Mezzanine Lender in the principal
amount of $29,500,000.00.

 

“Miami Lease” shall mean that certain lease dated June 5, 2001 between Leticia
Eulalia Ferrer Cintron, as landlord and Posadas de Regency, Inc. (“Regency”), as
tenant.

 

“Miramar Parcel” shall mean that certain parcel as more particularly described
on Exhibit G attached hereto and made a part hereof.

 

“Miramar Parcel Lease” shall have the meaning set forth in Section 8.1(a)(xxv)
hereof.

 

“Monthly Debt Service Payment Amount” shall mean the amount of interest and the
Monthly Scheduled Amortization Payment due and payable on each Payment Date
pursuant to the Note and Article II hereof.

 

“Monthly Ground Rent Deposit” shall have the meaning set forth in Section 7.6
hereof.

 

“Monthly Insurance Premium Deposit” shall have the meaning set forth in Section
7.2 hereof.

 

“Monthly Mezzanine Debt Service Payment Amount” shall mean the monthly amount of
interest and monthly scheduled amortization payments due and payable pursuant to
the Mezzanine Loan Agreement and the Mezzanine Note.

 

“Monthly Scheduled Amortization Payments” shall mean the amount of principal set
forth on Schedule V hereto to be paid on each Payment Date.

 

“Monthly Tax Deposit” shall have the meaning set forth in Section 7.2 hereof.

 

“Moody’s” shall mean Moody’s Investors Service, Inc.

 

“Net Cash Flow” for any period shall mean the amount obtained by subtracting
Operating Expenses and Capital Expenditures for such period from Gross Income
From Operations for such period.

 

“Net Cash Flow Schedule” shall have the meaning set forth in Section 5.1.10(b)
hereof.

 

- 14 -



--------------------------------------------------------------------------------

“Net Cash Flow After Debt Service” for any period shall mean the amount obtained
by subtracting Debt Service for such period from Net Cash Flow for such period.

 

“Net Liquidation Proceeds after Debt Service” shall have the meaning set forth
in the Mezzanine Loan Agreement.

 

“Net Operating Income” means the amount obtained by subtracting Operating
Expenses from Gross Income From Operations.

 

“Net Proceeds” shall have the meaning set forth in Section 6.4(b) hereof.

 

“Net Proceeds Deficiency” shall have the meaning set forth in Section 6.4(b)(vi)
hereof.

 

“Note” shall mean that certain promissory note of even date herewith in the
principal amount of SIXTY-FIVE MILLION AND 00/100 DOLLARS ($65,000,000.00) made
by Borrower in favor of Lender, as the same may be amended, restated, replaced,
supplemented, severed, split, or otherwise modified from time to time.

 

“O&M Program” shall mean the lead based paint maintenance program developed by
Borrower and approved by Lender, as the same may be amended, replaced,
supplemented or otherwise modified from time to time.

 

“Obligations” shall have the meaning set forth in Section 9.5(a) hereof.

 

“Offering Document Date” shall have the meaning set forth in Section
5.1.10(j)(iv).

 

“Offering Materials” shall have the meaning set forth in Section 9.2(b).

 

“Officer’s Certificate” shall mean a certificate delivered to Lender by Borrower
which is signed by an authorized officer of Borrower.

 

“Operating Expenses” shall mean the total of all expenditures, computed in
accordance with GAAP and the Uniform System of Accounts, of whatever kind
relating to the operation, maintenance and management of the Property that are
incurred on a regular monthly or other periodic basis, including without
limitation, utilities, ordinary repairs and maintenance, insurance premiums,
license fees, property taxes and assessments, advertising expenses, management
fees, franchise fees, payroll and related taxes, computer processing charges,
operational equipment or other lease payments (including any Ground Rents
payable under any Ground Lease) as permitted hereunder, and other similar costs,
but excluding depreciation, amortization of intangible items, Debt Service,
Mezzanine Debt Service, Capital Expenditures and contributions to the Reserve
Funds.

 

“Other Charges” shall mean all Ground Rents, maintenance charges, impositions
other than Taxes, and any other charges, including, without limitation, vault
charges and license fees for the use of vaults, chutes and similar areas
adjoining the Property, now or hereafter levied or assessed or imposed against
the Property or any part thereof.

 

“Paydown Amount” shall have the meaning set forth in Section 3.2.

 

“Payment Date” shall mean the ninth (9th) day of each calendar month during the
term of the Loan or, if such day is not a Business Day, the immediately
preceding Business Day.

 

- 15 -



--------------------------------------------------------------------------------

“Performance Cure” shall have the meaning set forth in Section 3.7(b).

 

“Permitted FF&E Financing” shall have the meaning set forth in Section
5.2.12(e).

 

“Permitted Encumbrances” shall mean, with respect to the Property, collectively,
(a) the Liens and security interests created by the Loan Documents, (b) all
Liens, encumbrances and other matters disclosed in the Title Insurance Policy or
marked up final title commitment (including those disclosed in and insured over
thereby) relating to the Property or any part thereof, (c) Liens, if any, for
Taxes imposed by any Governmental Authority not yet due or delinquent or being
contested in good faith and by appropriate proceedings in accordance with the
terms hereof, (d) any and all easements, licenses, covenants, restrictions or
other agreements which may hereafter be granted by Borrower in accordance with
the terms hereof, (e) rights of existing and future tenants, licensees and
concessionaires, as tenants, licensees or concessionaires only, pursuant to
Leases in effect as of the date hereof or entered into in accordance with the
terms hereof, (f) any Lien and security interest expressly permitted pursuant to
Section 4.1.37 hereof, and (g) such other title and survey exceptions as Lender
has approved or may approve in writing in Lender’s sole discretion.

 

“Permitted Investments” shall mean any one or more of the following obligations
or securities acquired at a purchase price of not greater than par, including
those issued by Servicer, the trustee under any Securitization or any of their
respective Affiliates, payable on demand or having a maturity date not later
than the Business Day immediately prior to the first Payment Date following the
date of acquiring such investment and meeting one of the appropriate standards
set forth below:

 

(i) obligations of, or obligations fully guaranteed as to payment of principal
and interest by, the United States or any agency or instrumentality thereof
provided such obligations are backed by the full faith and credit of the United
States of America including, without limitation, obligations of: the U.S.
Treasury (all direct or fully guaranteed obligations), the Farmers Home
Administration (certificates of beneficial ownership), the General Services
Administration (participation certificates), the U.S. Maritime Administration
(guaranteed Title XI financing), the Small Business Administration (guaranteed
participation certificates and guaranteed pool certificates), the U.S.
Department of Housing and Urban Development (local authority bonds) and the
Washington Metropolitan Area Transit Authority (guaranteed transit bonds);
provided, however, that the investments described in this clause must (A) have a
predetermined fixed dollar of principal due at maturity that cannot vary or
change, (B) if rated by S&P, must not have an “r” highlighter affixed to their
rating, (C) if such investments have a variable rate of interest, such interest
rate must be tied to a single interest rate index plus a fixed spread (if any)
and must move proportionately with that index, and (D) such investments must not
be subject to liquidation prior to their maturity;

 

(ii) Federal Housing Administration debentures;

 

(iii) obligations of the following United States government sponsored agencies:
Federal Home Loan Mortgage Corp. (debt obligations), the Farm Credit System
(consolidated systemwide bonds and notes), the Federal Home Loan Banks
(consolidated debt obligations), the Federal National Mortgage Association (debt
obligations), the Financing Corp. (debt obligations), and the Resolution Funding
Corp.

 

- 16 -



--------------------------------------------------------------------------------

(debt obligations); provided, however, that the investments described in this
clause must (A) have a predetermined fixed dollar of principal due at maturity
that cannot vary or change, (B) if rated by S&P, must not have an “r”
highlighter affixed to their rating, (C) if such investments have a variable
rate of interest, such interest rate must be tied to a single interest rate
index plus a fixed spread (if any) and must move proportionately with that
index, and (D) such investments must not be subject to liquidation prior to
their maturity;

 

(iv) federal funds, unsecured certificates of deposit, time deposits, bankers’
acceptances and repurchase agreements with maturities of not more than 365 days
of any bank, the short term obligations of which at all times are rated in the
highest short term rating category by each Rating Agency (or, if not rated by
all Rating Agencies, rated by at least one Rating Agency in the highest short
term rating category and otherwise acceptable to each other Rating Agency, as
confirmed in writing that such investment would not, in and of itself, result in
a downgrade, qualification or withdrawal of the initial, or, if higher, then
current ratings assigned to the Securities or any class thereof); provided,
however, that the investments described in this clause must (A) have a
predetermined fixed dollar of principal due at maturity that cannot vary or
change, (B) if rated by S&P, must not have an “r” highlighter affixed to their
rating, (C) if such investments have a variable rate of interest, such interest
rate must be tied to a single interest rate index plus a fixed spread (if any)
and must move proportionately with that index, and (D) such investments must not
be subject to liquidation prior to their maturity;

 

(v) fully Federal Deposit Insurance Corporation-insured demand and time deposits
in, or certificates of deposit of, or bankers’ acceptances with maturities of
not more than 365 days and issued by, any bank or trust company, savings and
loan association or savings bank, the short term obligations of which at all
times are rated in the highest short term rating category by each Rating Agency
(or, if not rated by all Rating Agencies, rated by at least one Rating Agency in
the highest short term rating category and otherwise acceptable to each other
Rating Agency, as confirmed in writing that such investment would not, in and of
itself, result in a downgrade, qualification or withdrawal of the initial, or,
if higher, then current ratings assigned to the Securities or any class
thereof); provided, however, that the investments described in this clause must
(A) have a predetermined fixed dollar of principal due at maturity that cannot
vary or change, (B) if rated by S&P, must not have an “r” highlighter affixed to
their rating, (C) if such investments have a variable rate of interest, such
interest rate must be tied to a single interest rate index plus a fixed spread
(if any) and must move proportionately with that index, and (D) such investments
must not be subject to liquidation prior to their maturity;

 

(vi) debt obligations with maturities of not more than 365 days and at all times
rated by each Rating Agency (or, if not rated by all Rating Agencies, rated by
at least one Rating Agency and otherwise acceptable to each other Rating Agency,
as confirmed in writing that such investment would not, in and of itself, result
in a downgrade, qualification or withdrawal of the initial, or, if higher, then
current ratings assigned to the Securities) in its highest long-term unsecured
rating category; provided, however, that the investments described in this
clause must (A) have a predetermined fixed dollar of principal due at maturity
that cannot vary or change, (B) if rated by S&P, must not have an “r”
highlighter affixed to their rating, (C) if such investments

 

- 17 -



--------------------------------------------------------------------------------

have a variable rate of interest, such interest rate must be tied to a single
interest rate index plus a fixed spread (if any) and must move proportionately
with that index, and (D) such investments must not be subject to liquidation
prior to their maturity;

 

(vii) commercial paper (including both non-interest-bearing discount obligations
and interest-bearing obligations payable on demand or on a specified date not
more than one year after the date of issuance thereof) with maturities of not
more than 365 days and that at all times is rated by each Rating Agency (or, if
not rated by all Rating Agencies, rated by at least one Rating Agency and
otherwise acceptable to each other Rating Agency, as confirmed in writing that
such investment would not, in and of itself, result in a downgrade,
qualification or withdrawal of the initial, or, if higher, then current ratings
assigned to the Securities or any class thereof) in its highest short-term
unsecured debt rating; provided, however, that the investments described in this
clause must (A) have a predetermined fixed dollar of principal due at maturity
that cannot vary or change, (B) if rated by S&P, must not have an “r”
highlighter affixed to their rating, (C) if such investments have a variable
rate of interest, such interest rate must be tied to a single interest rate
index plus a fixed spread (if any) and must move proportionately with that
index, and (D) such investments must not be subject to liquidation prior to
their maturity;

 

(viii) units of taxable money market funds with maturities of not more than 365
days and, which funds are regulated investment companies, seek to maintain a
constant net asset value per share and invest solely in obligations backed by
the full faith and credit of the United States, which funds have the highest
rating available from each Rating Agency (or, if not rated by an Rating
Agencies, rated by at least one Rating Agency and otherwise acceptable to each
other Rating Agency, as confirmed in writing that such investment would not, in
and of itself, result in a downgrade, qualification or withdrawal of the
initial, or, if higher, then current ratings assigned to the Securities) for
money market funds; and

 

(ix) any other security, obligation or investment which has been approved as a
Permitted Investment in writing by (a) Lender and (b) each Rating Agency, as
evidenced by a written confirmation that the designation of such security,
obligation or investment as a Permitted Investment will not, in and of itself,
result in a downgrade, qualification or withdrawal of the initial, or, if
higher, then current ratings assigned to the Securities by such Rating Agency;

 

provided, however, that no obligation or security shall be a Permitted
Investment if (A) such obligation or security evidences a right to receive only
interest payments or (B) the right to receive principal and interest payments on
such obligation or security are derived from an underlying investment that
provides a yield to maturity in excess of 120% of the yield to maturity at par
of such underlying investment.

 

“Person” shall mean any individual, corporation, partnership, joint venture,
limited liability company, estate, trust, unincorporated association, any
Governmental Authority and any fiduciary acting in such capacity on behalf of
any of the foregoing.

 

“Personal Property” shall have the meaning set forth in Article I of the
Security Instrument with respect to the Property.

 

- 18 -



--------------------------------------------------------------------------------

“Physical Conditions Report” shall mean, with respect to the Property, a
structural engineering report prepared by a company satisfactory to Lender
regarding the physical condition of the Property, satisfactory in form and
substance to Lender in its sole discretion, which report shall, among other
things, (a) confirm that the Property and its use complies, in all material
respects, with all applicable Legal Requirements (including, without limitation,
zoning, subdivision and building laws) and (b) include a copy of the use permits
with respect to all Improvements on the Property.

 

“Plan” shall mean an employee benefit plan (as defined in section 3(3) of ERISA)
whether or not subject to ERISA or a plan or other arrangement within the
meaning of section 4975 of the Code.

 

“Plan Assets” shall mean assets of a Plan within the meaning of section 29
C.F.R. section 2510.3-101 or similar law.

 

“Pledge Agreement” shall mean that certain Mortgage Notes Pledge and Security
Agreement dated the Closing Date given by Borrower to Lender.

 

“Policies” shall have the meaning specified in Section 6.1(a) hereof.

 

“Prime Rate” shall mean, for a particular date, the annual rate of interest
publicly announced by Citibank, N.A. in New York, New York, as its base rate in
effect for such date, as such rate shall change from time to time. If Citibank,
N.A. ceases to announce a base rate, Prime Rate shall mean the rate of interest
published in The Wall Street Journal from time to time as the “Prime Rate” for
such particular date. If more than one “Prime Rate” is published in The Wall
Street Journal for a day, the average of such “Prime Rates” shall be used, and
such average shall be rounded up to the nearest one-eighth of one percent
(0.125%). If The Wall Street Journal ceases to publish the “Prime Rate”, Lender
shall select an equivalent publication that publishes such “Prime Rate”, and if
such “Prime Rates” are no longer generally published or are limited, regulated
or administered by a governmental or quasigovernmental body, then Lender shall
select, in its reasonable discretion, a comparable interest rate index.

 

“Principal” shall have the meaning specified in Section 4.1.37 hereof.

 

“Prohibited Person” shall mean any Person:

 

(a) listed in the Annex to, or otherwise subject to the provisions of, the
Executive Order No. 13224 on Terrorist Financing, effective September 24, 2001,
and relating to Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism (the “Executive Order”);

 

(b) that is owned or controlled by, or acting for or on behalf of, any person or
entity that is listed to the Annex to, or is otherwise subject to the provisions
of, the Executive Order;

 

(c) with whom Lender is prohibited from dealing or otherwise engaging in any
transaction by any terrorism or money laundering law, including the Executive
Order;

 

(d) who commits, threatens or conspires to commit or supports “terrorism” as
defined in the Executive Order;

 

- 19 -



--------------------------------------------------------------------------------

(e) that is named as a “specially designated national and blocked person” on the
most current list published by the U.S. Treasury Department Office of Foreign
Assets Control at its official website, http://www.treas.gov.ofac/t11sdn.pdf or
at any replacement website or other replacement official publication of such
list; or

 

(f) who is an Affiliate of or affiliated with a Person listed above.

 

“Property” shall mean, each parcel of real property, the Improvements thereon
and all personal property owned by Borrower and encumbered by the Security
Instrument together with all of Borrower’s rights pertaining to such Property
and Improvements, as more particularly described on Exhibit I attached hereto
and made a part hereof.

 

“Property Account” shall have the meaning specified in Section 3.1 (a) hereof.

 

“Property Account Bank” shall mean Banco Popular, provided that the ratings
assigned to their long term debt obligations are at least one level below the
current ratings assigned to Banco Popular as of the date hereof by the Rating
Agencies or any other bank located and principally doing business in Puerto
Rico, provided the long term debt obligation of such other local bank is rated
at least A- by S&P, A2 by Moody’s and A by Fitch or any other bank, provided
that such other bank remains an Eligible Institution, and any successor Eligible
Institutions or other Eligible Institutions or banks selected by Borrower,
subject to Lender’s reasonable approval.

 

“Provided Information” shall have the meaning set forth in Section 9.1 (a)
hereof.

 

“Public Company” shall mean a corporation or other Person whose (i) stock or
ownership interests or (ii) depository receipts or their equivalent are publicly
traded on a nationally recognized stock exchange, including, without limitation,
NASDAQ or on the leading recognized stock exchange in Spain, Germany, Italy,
Canada, France, Tokyo, Australia, Singapore, England or Hong Kong, or in another
country which requires companies publicly traded on such leading exchange to
provide public information reasonably comparable to that required in the United
States.

 

“Puerto Rico Business Day” shall mean any day other than a Saturday, Sunday or
any other day on which national banks in Puerto Rico are not open for business.

 

“Qualified Manager” shall mean a reputable and experienced professional
management organization (a) which manages, together with its affiliates, ten
(10) or more first class hotel properties of a type and size similar to the
Property, totaling in the aggregate no less than 3,000 rooms, and (b) prior to
whose employment as manager of the Property (i) prior to the occurrence of a
Securitization (defined below), such employment shall have been approved by
Lender, which approval shall not be unreasonably withheld, conditioned or
delayed, applying the standards of a reasonably prudent institutional mortgage
lender, and (ii) after the occurrence of a Securitization, Lender shall have
received written confirmation from the Rating Agencies that the employment of
such manager will not result in a downgrade, withdrawal or qualification of the
initial, or if higher, then current ratings of the Securities or any class
thereof.

 

“Qualified Transferee” shall mean any one of the following entities, subject to
the reasonable determination of Lender that such entity satisfies the applicable
requirements set forth in this definition:

 

  (a) a pension fund, pension trust or pension account that has total assets of
at least $500 million that are managed by an entity that controls or manages at
least $1 billion of real estate equity assets;

 

- 20 -



--------------------------------------------------------------------------------

  (b) a pension fund advisor that controls or manages at least $1 billion of
real estate equity assets immediately prior to any proposed transfer hereunder;

 

  (c) an insurance company that is subject to supervision by the insurance
commission, or a similar official or agency, of a State or territory of the
United States (including the District of Columbia), which has a net worth, as of
a date no more than six (6) months prior to the date of the proposed transfer
hereunder, of at least $500 million and controls real estate equity assets of at
least $1 billion immediately prior to any proposed transfer hereunder;

 

  (d) a corporation organized under the banking or trust company laws of the
United States or any State or territory of the United States (including the
District of Columbia) that has a combined capital and surplus of at least $500
million and that immediately prior to a proposed transfer hereunder controls
real estate equity assets of at least $1 billion; or

 

  (e) any entity (a)(i) with a long-term unsecured debt rating from the Rating
Agencies of at least BBB- (or its equivalent) or (b) (1) that owns or operates,
together with its Affiliates, at least ten (10) first class hotel properties,
(2) that has a net worth as of a date no more than six (6) months prior to the
date of any proposed transfer hereunder of at least $500 million and (3) that
controls, together with its Affiliates, real estate equity assets of at least $1
billion immediately prior to any proposed transfer hereunder.

 

“Rating Agencies” shall mean each of S&P, Moody’s, and Fitch, and any other
nationally-recognized statistical rating agency which has been approved by
Lender, provided that, following a Securitization, the same has rated the
Securities.

 

“Reference Bank” shall mean a leading bank engaged in transactions in Eurodollar
deposits in the international Eurocurrency market that has an established place
of business in London. If any such Reference Bank should be removed from the
Telerate Page 3750 or in any other way fail to meet the qualifications of a
Reference Bank, Lender may designate alternative Reference Banks meeting the
criteria specified above.

 

“Regency Lease” shall mean that certain lease dated as of October 28, 2003
between Regency as landlord and Borrower, as tenant.

 

“Registration Statement” shall have the meaning set forth in Section 9.2(b)
hereof.

 

“Related Party” shall mean any direct or indirect member, shareholder, partner,
employee, director, affiliate, executive officer, principal, agent or
representative of Borrower or any successor or assigns of any of the foregoing
provided, however, if a Related Party is a Public Company, the holders of its
shares shall not be deemed Related Parties.

 

- 21 -



--------------------------------------------------------------------------------

“Release” with respect to any Hazardous Materials means any release, deposit,
discharge, emission, leaking, leaching, spilling, seeping, migrating, injecting,
pumping, pouring, emptying, escaping, dumping, disposing or other movement of
Hazardous Materials.

 

“REMIC Trust” shall mean a “real estate mortgage investment conduit” within the
meaning of Section 860D of the Code that holds the Note.

 

“Rents” shall have the meaning set forth in Article I of the Security
Instrument.

 

“Replacement Interest Rate Cap Agreement” means an interest rate cap agreement
from an Acceptable Counterparty that complies with the terms and conditions of
this Agreement.

 

“Replacement Management Agreement” shall mean, collectively, (a) either (i) a
management agreement with a Qualified Manager substantially in the same form and
substance as the Management Agreement, or (ii) a management agreement with a
Qualified Manager, which management agreement shall be acceptable to Lender,
which acceptance shall not be unreasonably withheld, conditioned or delayed,
applying the standards of prudent mortgage loan lenders for the management of
properties similar in size, scope and value of the Property by comparable
managers in form and substance, provided, with respect to this subclause (ii),
Lender, at its option, may require that Borrower obtain confirmation from the
applicable Rating Agencies that such management agreement will not result in a
downgrade, withdrawal or qualification of the then current rating of the
Securities or any class thereof; and (b) a conditional assignment of management
agreement substantially in the form then used by Lender (or such other form
acceptable to Lender, which acceptance shall not be unreasonably withheld,
conditioned or delayed, applying the requirements of prudent mortgage loan
lenders for the management of properties similar in size, scope and value of the
Property by comparable managers), executed and delivered to Lender by Borrower
and such Qualified Manager at Borrower’s expense.

 

“Replacement Reserve Account” shall have the meaning set forth in Section
3.1(b)(iv) hereof.

 

“Replacement Reserve Fund” shall have the meaning set forth in Section 7.3.1
hereof

 

“Replacement Reserve Deposit” shall mean the positive number obtained by
subtracting (i) the actual amount spent by Borrower for Replacements (including
payments under Permitted FF&E Financing) for the calendar month (the “Subject
Month”) which is two (2) months prior to the month in which the applicable
Replacement Reserve Deposit is due and payable (such amount actually spent by
Borrower hereinafter referred to as the “Actual Amount”) and (ii) the balance of
any Shortfall (as defined in Section 7.3.1 hereof) from (iii) the product of (a)
the applicable Gross Income From Operations for the Subject Month multiplied by
(b) the FF&E Factor.

 

“Replacements” shall have the meaning set forth in Section 7.3.1 hereof.

 

“Required Application Ratio” shall have the meaning set forth in Section 7.5.2
hereof.

 

“Required Ratio” shall mean (a) if the Mezzanine Loan has not been paid off in
full pursuant to the terms of the Mezzanine Loan Documents, 1.25 to 1.00 and (b)
if the Mezzanine Loan has been paid off in full pursuant to the terms of the
Mezzanine Loan Documents 1.8173 to 1.00.

 

- 22 -



--------------------------------------------------------------------------------

“Required Repair Account” shall have the meaning set forth in Section 3.1(b)(v)
hereof.

 

“Required Repair Fund” shall have the meaning set forth in Section 7.1.1 hereof.

 

“Required Repairs” shall have the meaning set forth in Section 7.1.1 hereof.

 

“Reserve Fund Deposits” shall mean the amounts to be deposited into the Reserve
Funds for any given month.

 

“Reserve Funds” shall mean the Tax and Insurance Escrow Fund, the Replacement
Reserve Fund, the Required Repair Fund, the Ground Lease Escrow Fund, the Debt
Service Reserve or any other escrow fund established by the Loan Documents.

 

“Reserve Rate” shall mean the rate per annum which Lender determines to be
either (i) the arithmetic mean (rounded upwards if necessary to the nearest
whole multiple of 1/1,000%) of the one-month United States dollar lending rates
that at least three major New York City banks selected by Lender are quoting, at
11:00 a.m. (New York time) on the relevant LIBOR Determination Date, to the
principal London offices of at least two of the Reference Banks, or (ii) in the
event that at least two such rates are not obtained, the lowest one-month United
States dollar lending rate which New York City banks selected by Lender are
quoting as of 11:00 a.m. (New York time) on such LIBOR Determination Date to
leading European banks.

 

“Restoration” shall mean the repair and restoration of the Property after a
Casualty or Condemnation as nearly as possible to the condition the Property was
in immediately prior to such Casualty or Condemnation, with such alterations as
may be reasonably approved by Lender.

 

“Restricted Party” shall mean Borrower, Principal, Mezzanine Borrower, any
Guarantor, any Indemnitor, or any Affiliated Manager or any shareholder,
partner, member or non-member manager, or any direct or indirect legal or
beneficial owner of, Borrower, Principal, Mezzanine Borrower, any Guarantor, any
Indemnitor, any Affiliated Manager or any non-member manager provided, however,
that if a Restricted Party is a Public Company, the holders of its shares shall
not be deemed Restricted Parties.

 

“S&P” shall mean Standard & Poor’s Ratings Group, a division of McGraw-Hill,
Inc.

 

“Sale or Pledge” shall mean a voluntary or involuntary sale, conveyance,
transfer or pledge of a legal or beneficial interest.

 

“Securities” shall have the meaning set forth in Section 9.1 hereof.

 

“Securitization” shall have the meaning set forth in Section 9.1 hereof.

 

“Securities Act” shall have the meaning set forth in Section 9.2(a) hereof.

 

“Security Deposits” shall have the meaning set forth in Section 5.1.17(e).

 

“Security Instrument” shall mean, that first priority Security Agreement
executed and delivered by Borrower encumbering all property owned by Borrower
other than the real property and Improvements, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.

 

- 23 -



--------------------------------------------------------------------------------

“Servicer” shall have the meaning set forth in Section 9.3 hereof.

 

“Servicing Agreement” shall have the meaning set forth in Section 9.3 hereof.

 

“Severed Loan Documents” shall have the meaning set forth in Section 8.1(c)
hereof.

 

“Spread Maintenance Payment” means a payment to Lender in an amount equal to the
outstanding principal balance immediately prior to a prepayment under the last
paragraph of Section 2.3.1 hereof, multiplied by 2.5%, divided by 12 and
multiplied by the number of months remaining in the Lockout Period.

 

“Standard Statements” shall have the meaning set forth in Section 5.1.10(j)(i).

 

“State” shall mean, the State or Commonwealth in which the Property or any part
thereof is located.

 

“Strike Rate” shall mean 5.75%.

 

“Survey” shall mean, a survey prepared by a surveyor licensed in the State where
the Property is located and reasonably satisfactory to Lender and the company or
companies issuing the Title Insurance Policies, and containing a certification
of such surveyor reasonably satisfactory to Lender.

 

“Tax Account” shall have the meaning set forth in Section 3.1(b)(i).

 

“Tax and Insurance Escrow Fund” shall have the meaning set forth in Section 7.2
hereof.

 

“Taxes” shall mean all real estate and personal property taxes, assessments,
water rates or sewer rents, now or hereafter levied or assessed or imposed
against the Property or part thereof.

 

“Telerate Page 3750” means the display designated as page 3750 on the Dow Jones
Telerate Service (or such other page as may replace page 3750 on that service or
such other service as may be nominated by the British Bankers-Association as the
information vendor for the purposes of displaying British Bankers-Association
Interest Settlement Rates for U.S. dollar deposits).

 

“Threshold Amount” shall mean, an amount equal to five percent (5%) of the
outstanding Loan Amount.

 

“Title Insurance Policy” shall mean, an ALTA mortgagee title insurance policy in
the form (reasonably acceptable to Lender) (or, if the Property is located in a
State which does not permit the issuance of such ALTA policy, such form as shall
be permitted in such State and reasonably acceptable to Lender) issued with
respect to the Property and insuring the lien of the Security Instrument
encumbering the Property.

 

“Transfer” shall have the meaning set forth in Section 5.2.12(a) hereof.

 

“Transferee” shall have the meaning set forth in Section 5.2.12(e) hereof.

 

“Triggering Event” shall mean the earliest of (i) the occurrence of an Event of
Default, or (ii) the date on which the Debt Service Coverage Ratio for the
twelve (12) full calendar months immediately preceding the date of calculation
(calculated assuming an interest rate constant equal to the Contract Rate) is
less than the Required Ratio.

 

- 24 -



--------------------------------------------------------------------------------

“UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect in the State in which the Property is located.

 

“Underwriter Group” shall have the meaning set forth in Section 9.2(b) hereof.

 

“Uniform System of Accounts” shall mean the Uniform System of Accounts for
Hotels in effect from time to time as approved by the American Hotel and Motel
Association.

 

“Wyndham” shall mean Wyndham International, Inc.

 

“Wyndham Condado Hotel” shall mean that certain Property located at 999 Ashford
Avenue, Santurce, Puerto Rico and known as the Wyndham Condado Plaza Hotel &
Casino.

 

Section 1.2 Principles of Construction.All references to sections and schedules
are to sections and schedules in or to this Agreement unless otherwise
specified. All uses of the word “including” shall mean “including, without
limitation” unless the context shall indicate otherwise. Unless otherwise
specified, the words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement. Unless otherwise specified,
all meanings attributed to defined terms herein shall be equally applicable to
both the singular and plural forms of the terms so defined.

 

II. GENERAL TERMS

 

Section 2.1 Loan Commitment; Disbursement to Borrower.

 

2.1.1 Agreement to Lend and Borrow.

 

Subject to and upon the terms and conditions set forth herein, Lender hereby
agrees to make and Borrower hereby agrees to accept the Loan on the Closing
Date.

 

2.1.2 Single Disbursement to Borrower.

 

Borrower may request and receive only one borrowing hereunder in respect of the
Loan and any amount borrowed and repaid hereunder in respect of the Loan may not
be reborrowed.

 

2.1.3 The Note, Security Instrument and Loan Documents.

 

The Loan shall be evidenced by the Note and secured by the Security Instrument,
the Assignments of Leases and the other Loan Documents.

 

2.1.4 Use of Proceeds.

 

Borrower shall use the proceeds of the Loan to (a) repay and discharge any
existing loans relating to the Property, (b) pay all past-due Basic Carrying
Costs, if any, with respect to the Property, (c) make deposits into the Reserve
Funds required on the Closing Date in the amounts provided herein, (d) pay costs
and expenses incurred in connection with the closing of the Loan, as approved by
Lender, or (e) fund any working capital requirements of the Property. The
balance, if any, shall be distributed to Borrower.

 

- 25 -



--------------------------------------------------------------------------------

Section 2.2 Interest; Loan Payments; Late Payment Charge; Extension.

 

2.2.1 Interest Generally.

 

Interest on the outstanding principal balance of the Loan shall accrue from the
Closing Date to and including the last day of the Interest Period during which
the Maturity Date occurs at the Applicable Interest Rate. Monthly installments
of interest only, in arrears, together with the Monthly Scheduled Amortization
Payments shall be paid on each Payment Date commencing on the second Payment
Date following the Closing Date and on each subsequent Payment Date thereafter
up to and including the Maturity Date. Interest on the outstanding principal
amount of the Loan for the period commencing on the Closing Date through and
including the 14th day of the month in which the first Payment Date following
the Closing Date occurs shall be paid by Borrower on the Closing Date. The
outstanding principal balance of the Loan together with all accrued and unpaid
interest thereon shall be due and payable on the Maturity Date (including,
without limitation, all interest that would accrue on the outstanding principal
balance of the Loan through the end of the Interest Period during which the
Maturity Date occurs (even if such period extends beyond the Maturity Date)).

 

(a) Principal. The Monthly Scheduled Amortization Payments shall be paid on the
second Payment Date following the Closing Date and on each subsequent Payment
Date thereafter. Upon the occurrence and the continuance of a Triggering Event,
on each Payment Date Lender shall apply funds in the Excess Cash Flow Account to
pay down the outstanding principal balance of the Loan subject to Section 3.13
hereof.

 

(b) Extension of the Maturity Date. Borrower shall have the option to extend the
term of the Loan beyond the initial Maturity Date for three (3) successive terms
(each, an “Extension Term”) of one (1) year each (each, an “Extension Term”) to
(x) the Payment Date occurring one year following the initial Maturity Date, (y)
the Payment Date occurring one year following the expiration of the first
Extension Term and (z) the Payment Date occurring one year following the
expiration of the second Extension Term (each such date, the “Extended Maturity
Date”), respectively, and, as to each Extension Term, upon satisfaction of the
following terms and conditions:

 

(i) no Event of Default shall have occurred and be continuing at the time the
applicable Extension Term is exercised and on the date that the applicable
Extension Term is commenced;

 

(ii) Borrower shall notify Lender of its irrevocable election to extend the
Maturity Date as aforesaid not earlier than one hundred twenty (120) days and no
later than sixty (60) days prior to the then applicable Maturity Date (the
“Extension Notice”);

 

(iii) Borrower shall obtain and deliver to Lender prior to commencement of such
Extension Term, one or more Replacement Interest Rate Cap Agreements, which
Replacement Interest Rate Cap Agreements shall be effective commencing on the
first day of such Extension Term and shall have a maturity date not earlier than
the next succeeding Extended Maturity Date;

 

(iv) in connection with the exercise of the second and third Extension Term,
Borrower shall have paid to Lender the Extension Fee on or before the
commencement of such extension term; and

 

- 26 -



--------------------------------------------------------------------------------

(v) the Mezzanine Extension Term corresponding to the applicable Extension Term
shall have been exercised in accordance with the terms of the Mezzanine Loan
Agreement, unless the Mezzanine Loan has been paid in full in accordance with
the terms and conditions of the Mezzanine Loan Agreement.

 

(c) All references in this Agreement and in the other Loan Documents to the
Maturity Date shall mean the applicable Extended Maturity Date in the event the
applicable Extension Term is exercised.

 

(d) All payments and other amounts due under the Note, this Agreement and the
other Loan Documents shall be made without any setoff or defense or irrespective
of, and without deduction for, counterclaims. Borrower shall not be barred from
bringing a counterclaim in a separate action.

 

2.2.2 Interest Calculation; LIBOR determination

 

Interest on the outstanding principal balance of the Loan shall be calculated by
multiplying (a) the actual number of days elapsed in the period for which the
calculation is being made by (b) a daily rate based on a three hundred sixty
(360) day year by (c) the outstanding principal balance.

 

2.2.3 Eurodollar Rate Unascertainable; Illegality; Increased Costs.

 

(a) (i) If Lender shall have determined (which determination shall be conclusive
and binding upon Borrower absent manifest error) that by reason of circumstances
affecting the interbank eurodollar market, adequate and reasonable means do not
exist for ascertaining LIBOR, then Lender shall forthwith give notice by
telephone of such determination, confirmed in writing, to Borrower at least one
(1) Business Day prior to the last day of the related Interest Period. If such
notice is given, the Loan shall bear interest at the Adjusted Prime Rate
beginning on the first day of the next succeeding Interest Period.

 

(ii) If, pursuant to the terms of this Section 2.2.3(a), the Loan is bearing
interest at the Adjusted Prime Rate and Lender shall determine (which
determination shall be conclusive and binding upon Borrower absent manifest
error) that the event(s) or circumstance(s) which resulted in such conversion
shall no longer be applicable, Lender shall give notice thereof to Borrower by
telephone of such determination, confirmed in writing, to Borrower as soon as
reasonably practical, but in no event later than one (1) Business Day prior to
the last day of the then current Interest Period. If such notice is given, the
Loan shall bear interest at the Eurodollar Rate beginning on the first day of
the next succeeding Interest Period. Notwithstanding any provision of this
Agreement to the contrary, in no event shall Borrower have the right to elect to
have the Loan bear interest at either the Eurodollar Rate or the Adjusted Prime
Rate.

 

(b) If any requirement of law or any change therein or in the interpretation or
application thereof, shall hereafter make it unlawful for Lender in good faith
to make or maintain the Loan bearing interest at the Eurodollar Rate, (I) the
obligation of Lender hereunder to make the Loan bearing interest at the
Eurodollar Rate shall be canceled forthwith and (II) the Loan shall
automatically bear interest at the Adjusted Prime Rate on the next succeeding
Payment Date or within such earlier period as required by law. Borrower hereby
agrees promptly to pay Lender (within fifteen (15) days of Lender’s written
demand therefor), any additional amounts necessary to compensate Lender for any
reasonable costs incurred by Lender in making any

 

- 27 -



--------------------------------------------------------------------------------

conversion in accordance with this Agreement, including, without limitation, any
interest or fees payable by Lender to lenders of funds obtained by it in order
to make or maintain the Loan hereunder. Upon written demand from Borrower,
Lender shall demonstrate in reasonable detail the circumstances giving rise to
Lender’s determination and the calculation substantiating the Adjusted Prime
Rate and any additional costs incurred by Lender in making the conversion.
Lender’s written notice of such costs, as certified to Borrower, shall be
conclusive absent manifest error.

 

(c) In the event that any change in any requirement of law or in the
interpretation or application thereof, or compliance in good faith by Lender
with any request or directive (whether or not having the force of law) hereafter
issued from any central bank or other Governmental Authority:

 

  (I) shall hereafter impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, or
deposits or other liabilities in or for the account of, advances or loans by, or
other credit extended by, or any other acquisition of funds by, any office of
Lender which is not otherwise included in the determination of LIBOR hereunder;

 

  (II) shall, if the Loan is then bearing interest at the Eurodollar Rate,
hereafter have the effect of reducing the rate of return on Lender’s capital as
a consequence of its obligations hereunder to a level below that which Lender
could have achieved but for such adoption, change or compliance (taking into
consideration Lender’s policies with respect to capital adequacy) by any amount
deemed by Lender to be material; or

 

  (III) shall, if the Loan is then bearing interest at the Eurodollar Rate,
hereafter impose on Lender any other condition, the result of which is to
increase the cost to Lender of making, renewing or maintaining loans or
extensions of credit or to reduce any amount receivable hereunder;

 

then, in any such case, Borrower shall promptly pay Lender (within fifteen (15)
days of Lender’s written demand therefor), any additional amounts necessary to
compensate Lender for such additional cost or reduced amount receivable which
Lender deems to be material as reasonably determined by Lender. If Lender
becomes entitled to claim any additional amounts pursuant to this Section
2.2.3(c), Lender shall provide Borrower with at least thirty (30) days prior
written notice specifying in reasonable detail the event or circumstance by
reason of which it has become so entitled and the additional amount required to
fully compensate Lender for such additional cost or reduced amount. A
certificate as to any additional costs or amounts payable pursuant to the
foregoing sentence submitted by Lender to Borrower shall be conclusive in the
absence of manifest error. This provision shall survive payment of the Note and
the satisfaction of all other obligations of Borrower under the Note, this
Agreement and the other Loan Documents.

 

(d) Borrower agrees to indemnify Lender and to hold Lender harmless from any
loss or expense which Lender sustains or incurs as a consequence of (I) any
default after the expiration of any applicable notice or grace periods by
Borrower in payment of the principal of or interest on the Loan while bearing
interest at the Eurodollar Rate, including, without limitation, any such loss or
expense arising from interest or fees payable by Lender to lenders of

 

- 28 -



--------------------------------------------------------------------------------

funds obtained by it in order to maintain the Eurodollar Rate, (II) any
prepayment (whether voluntary or mandatory) of the Loan on a day that (A) is not
the Payment Date immediately prior to the last day of an Interest Period with
respect thereto or (B) is the Payment Date immediately prior to the last day of
an Interest Period with respect thereto if Borrower did not give the prior
written notice of such prepayment required pursuant to the terms of this
Agreement, including, without limitation, such loss or expense arising from
interest or fees payable by Lender to lenders of funds obtained by it in order
to maintain the Eurodollar Rate hereunder and (III) the conversion (for any
reason whatsoever, whether voluntary or involuntary) of the Applicable Interest
Rate from the Eurodollar Rate to the Adjusted Prime Rate with respect to any
portion of the outstanding principal amount of the Loan then bearing interest at
the Eurodollar Rate on a date other than the Payment Date immediately prior the
last day of an Interest Period, including, without limitation, such loss or
expenses arising from interest or fees payable by Lender to lenders of funds
obtained by it in order to maintain the Eurodollar Rate hereunder (the amounts
referred to in clauses (I), (II) and (III) are herein referred to collectively
as the “Breakage Costs”). This provision shall survive payment of the Loan in
full and the satisfaction of all other obligations of Borrower under this
Agreement and the other Loan Documents.

 

2.2.4 Payment on Maturity Date.

 

Borrower shall pay to Lender on the Maturity Date the outstanding principal
balance, all accrued and unpaid interest thereon, and all other amounts due
hereunder and under the Note, the Security Instrument, and the other Loan
Documents.

 

2.2.5 Payments after Default.

 

Except as provided in Section 3.23 hereof, upon the occurrence and during the
continuance of an Event of Default, (a) interest on the outstanding principal
balance of the Loan and, to the extent permitted by law, overdue interest and
other amounts due in respect of the Loan, shall accrue at the Default Rate,
calculated from the date such payment was due without regard to any grace or
cure periods contained herein and (b) Lender shall be entitled to receive and
Borrower shall pay to Lender on each Payment Date an amount equal to the Excess
Cash Flow for the prior month, such amount to be applied by Lender to the
payment of the Debt in such order as Lender shall determine in its sole
discretion, including, without limitation, alternating applications thereof
between interest and principal. Interest at the Default Rate and Excess Cash
Flow shall be computed from the occurrence of the Event of Default until the
actual receipt and collection of the Debt (or that portion thereof that is then
due). To the extent permitted by applicable law, interest at the Default Rate
shall be added to the Debt, shall itself accrue interest at the same rate as the
Loan and shall be secured by the Security Instrument. This paragraph shall not
be construed as an agreement or privilege to extend the date of the payment of
the Debt, nor as a waiver of any other right or remedy accruing to Lender by
reason of the occurrence and continuance of any Event of Default; the acceptance
of any payment of Excess Cash Flow shall not be deemed to cure or constitute a
waiver of any Event of Default; and Lender retains its rights under the Note to
accelerate and continue to demand payment of the Debt upon the happening and
during the continuance of any Event of Default, despite any payment of Excess
Cash Flow.

 

2.2.6 Late Payment Charge.

 

Except as provided in Section 3.23 hereof, if any Monthly Debt Service Payment
Amount is not paid by Borrower on the date on which it is due, Borrower shall
pay to Lender upon

 

- 29 -



--------------------------------------------------------------------------------

demand an amount equal to the lesser of five percent (5%) of such unpaid sum or
the maximum amount permitted by applicable law in order to defray the expense
incurred by Lender in handling and processing such delinquent payment and to
compensate Lender for the loss of the use of such delinquent payment. Any such
amount shall be secured by the Security Instrument and the other Loan Documents
to the extent permitted by applicable law.

 

2.2.7 Usury Savings.

 

This Agreement and the Note are subject to the express condition that at no time
shall Borrower be obligated or required to pay interest on the principal balance
of the Loan at a rate which could subject Lender to either civil or criminal
liability as a result of being in excess of the Maximum Legal Rate. If, by the
terms of this Agreement or the other Loan Documents, Borrower is at any time
required or obligated to pay interest on the principal balance due hereunder at
a rate in excess of the Maximum Legal Rate, the Applicable Interest Rate or the
Default Rate, as the case may be, shall be deemed to be immediately reduced to
the Maximum Legal Rate and all previous payments in excess of the Maximum Legal
Rate shall be deemed to have been payments in reduction of principal and not on
account of the interest due hereunder. All sums paid or agreed to be paid to
Lender for the use, forbearance, or detention of the sums due under the Loan,
shall, to the extent permitted by applicable law, be amortized, prorated,
allocated, and spread throughout the full stated term of the Loan until payment
in full so that the rate or amount of interest on account of the Loan does not
exceed the Maximum Legal Rate of interest from time to time in effect and
applicable to the Loan for so long as the Loan is outstanding.

 

2.2.8 Taxes.

 

If the Loan is bearing interest at the Eurodollar Rate, all payments made by
Borrower hereunder shall be made free and clear of, and without reduction for or
on account of, Foreign Taxes, excluding, in the case of Lender, taxes measured
by its net income, and franchise taxes imposed on it, by the jurisdiction under
the laws of which Lender is organized or any political subdivision thereof and,
in the case of Lender, taxes measured by its overall net income, and franchise
taxes imposed on it, by the jurisdiction of Lender’s applicable lending office
or any political subdivision thereof. If any non-excluded Foreign Taxes are
required to be withheld from any amounts payable to Lender hereunder (and such
Foreign Taxes are not a result of activities of Lender unrelated to the Loan or
Borrower), the amounts so payable to Lender shall be increased to the extent
necessary to yield to Lender (after payment of all non-excluded Foreign Taxes)
interest or any such other amounts payable hereunder at the rate or in the
amounts specified hereunder. Whenever any non-excluded Foreign Tax is payable
pursuant to applicable law by Borrower, Borrower shall send to Lender an
original official receipt, if available, or certified copy thereof showing
payment of such non-excluded Foreign Tax. Borrower hereby indemnifies Lender for
any incremental taxes, interest or penalties that may become payable by Lender
which may result from any failure by Borrower to pay any such non-excluded
Foreign Tax when due to the appropriate taxing authority of which Lender has
used its commercially reasonable efforts to provide Borrower with prior written
notice of or any failure by Borrower to remit to Lender the required receipts or
other required documentary evidence, provided, however, in the event that Lender
or any successor and/or assign of Lender is not incorporated under the laws of
the United States of America or a state thereof Lender agrees that, prior to the
first date on which any payment is due such entity hereunder, it will deliver to
Borrower (i) two duly completed copies of United States Internal Revenue Service
Form W-8BEN or W-8ECI or successor applicable form, as the case may be,
certifying in each case that such entity is entitled

 

- 30 -



--------------------------------------------------------------------------------

to receive payments under the Note, without deduction or withholding of any
United States federal income taxes, and (ii) an Internal Revenue Service Form
W-9 or successor applicable form, as the case may be, to establish an exemption
from United States backup withholding tax. Each entity required to deliver to
Borrower a Form W-8BEN or W-8ECI or Form W-9 pursuant to the preceding sentence
further undertakes to deliver to Borrower two further copies of the said letter
and W-8BEN or W-8ECI or Form W-9, or successor applicable forms, or other manner
of certification, as the case may be, on or before the date that any such letter
or form expires (which, in the case of the Form W-8ECI, is the last day of each
U.S. taxable year of the non-U.S. entity) or becomes obsolete or after the
occurrence of any event requiring a change in the most recent letter and form
previously delivered by it to Borrower, and such other extensions or renewals
thereof as may reasonably be requested by Borrower, certifying in the case of a
Form W-8BEN or W-8ECI that such entity is entitled to receive payments under the
Note without deduction or withholding of any United States federal income taxes,
unless in any such case an event (including, without limitation, any change in
treaty, law or regulation) has occurred prior to the date on which any such
delivery would otherwise be required which renders all such forms inapplicable
or which would prevent such entity from duly completing and delivering any such
letter or form with respect to it and such entity advises Borrower that it is
not capable of receiving payments without any deduction or withholding of United
States federal income tax, and in the case of a Form W-9, establishing an
exemption from United States backup withholding tax. Notwithstanding the
foregoing, if such entity fails to provide a duly completed Form W-8BEN or
W-8ECI or other applicable form and, under applicable law, in order to avoid
liability for Foreign Taxes, Borrower is required to withhold on payments made
to such entity that has failed to provide the applicable form, Borrower shall be
entitled to withhold the appropriate amount of Foreign Taxes. In such event,
Borrower shall promptly provide to such entity evidence of payment of such
Foreign Taxes to the appropriate taxing authority and shall promptly forward to
such entity any official tax receipts or other documentation with respect to the
payment of the Foreign Taxes as may be issued by the taxing authority.

 

Section 2.3 Prepayments.

 

2.3.1 Voluntary Prepayments.

 

Except as otherwise provided herein, Borrower shall not have the right to prepay
the Loan in whole or part prior to the expiration of the Lockout Period.
Borrower may, at its option, prepay the Loan in whole, but not in part (except
as otherwise expressly permitted herein), upon satisfaction of the following
conditions:

 

(a) Borrower shall provide prior written notice to Lender specifying the date
(the “Prepayment Date”) upon which the prepayment is to be made, which notice
shall be delivered to Lender not less than ten (10) Business Days prior to such
payment.

 

(b) Borrower shall pay to Lender, simultaneously with such prepayment, (i) if
the Prepayment Date is not a Payment Date, (A) all accrued and unpaid interest
calculated at the Applicable Interest Rate on the amount of principal being
prepaid through and including the Prepayment Date together with an amount equal
to the interest that would have accrued at the Applicable Interest Rate on the
amount of principal being prepaid through the end of the Interest Period in
which such prepayment occurs, notwithstanding that such Interest Period extends
beyond the Prepayment Date, (B) in addition to the payments required in clause
(A) above, if such prepayment is made during the period from and including the
first day after a Payment Date through and including the last day of the
Interest Period in which such Payment Date occurs, all

 

- 31 -



--------------------------------------------------------------------------------

interest on the principal amount being prepaid which would have accrued from the
first day of the Interest Period immediately following the Interest Period in
which the prepayment occurs (the “Succeeding Interest Period”) through and
including the end of the Succeeding Interest Period, calculated at the
Applicable Interest Rate if such prepayment occurs on or after the Libor
Determination Date for the Succeeding Interest Period (the “Interest
Shortfall”), and (ii) all Breakage Costs, if any, and without duplication of
sums paid pursuant to clause (i) with respect to such prepayment.

 

(c) each prepayment shall be in an aggregate principal amount of $1,000,000.00
or any integral multiple of $100,000.00 in excess thereof;

 

(d) Mezzanine Borrower shall have simultaneously with such prepayment made a pro
rata prepayment of the Mezzanine Loan.

 

Subject to the terms of Section 3.7(b) hereof, Borrower may at any time (1)
prepay a portion of the Loan or (2) deposit a Letter of Credit, in each case in
an amount and to the extent necessary to cure a Triggering Event pursuant to
Section 3.7(b) provided Borrower satisfies the requirements of Section 2.3.1(b)
hereof. Additionally, in the event Borrower elects to sell the Property prior to
the expiration of the Lockout Period, Borrower shall have the right to prepay
the Loan in full provided the following conditions are satisfied: (i) No Event
of Default has occurred and is continuing (ii) the sale is to an unrelated third
party, (iii) Borrower pays all accrued and unpaid interest on the outstanding
principal balance of the Loan through the date of prepayment, (iv) Borrower pays
the Spread Maintenance Payment, (v) Borrower pays all Breakage Costs, if any and
(vi) Borrower pays all other sums due under this Agreement, the Note and the
other Loan Documents. In the event the Loan is prepaid after the expiration of
the Lockout Period, no Spread Maintenance Payment shall be due, provided
however, Borrower shall pay all other sums required to be paid pursuant to the
Note, this Agreement and the other Loan Documents.

 

2.3.2 Mandatory Prepayments.

 

(a) On the next occurring Payment Date following the date on which Borrower
actually receives any Net Proceeds, including prior to the expiration of the
Lockout Period, if and to the extent Lender is not obligated to and does not
otherwise make such Net Proceeds available to Borrower for the restoration of
the Property, Borrower shall prepay the outstanding principal balance of the
Note in an amount equal to one hundred percent (100%) of such Net Proceeds. Any
partial prepayment under this Section 2.3.2 shall be applied to the last
payments of principal due under the Loan. All Net Proceeds applied pursuant to
this Section 2.3.2(a) shall be applied to the Loan and no portion of the Net
Proceeds shall be applied to the Mezzanine Loan.

 

(b) Borrower shall have the right at any time to obtain a release of the
Property if Lender has elected to apply the Net Proceeds of a Casualty or
Condemnation of the Property towards the reduction of the then outstanding
principal balance of the Note pursuant to this Section 2.3.2, provided, that,
(i) no Event of Default has occurred and shall be continuing under this
Agreement, the Note, the Security Instrument or any of the other Loan Documents,
(ii) Borrower pays all accrued and unpaid interest on the amount of principal
being prepaid through the date of prepayment, (iii) Borrower pays all Breakage
Costs, if any, without duplications of the amounts provided for the proceeding
clause (ii) above, and (iv) Borrower pays all other sums then due under this
Agreement, the Note, and the other Loan Documents.

 

- 32 -



--------------------------------------------------------------------------------

2.3.3 Prepayments After Default.

 

If, following an Event of Default, Lender shall accelerate the Debt and Borrower
thereafter tenders payment of all or any part of the Debt, or if all or any
portion of the Debt is recovered by Lender after such Event of Default such
tender or recovery shall be deemed a voluntary prepayment by Borrower in
violation of the prohibition against prepayment of the Loan prior to the Lockout
Period and Borrower shall pay in addition to the Debt, (i) the Interest
Shortfall, (ii) Breakage Costs, if any, without duplication of any sums paid
pursuant to the preceding clause (i), and (iii) all other sums due and payable
under the Note, this Agreement and the other Loan Documents.

 

2.3.4 Making of Payments.

 

Each payment by Borrower hereunder or under the Note shall be made in funds
settled through the New York Clearing House Interbank Payments System or other
funds immediately available to Lender by 12:00 noon, New York City time, on or
prior to the date such payment is due, to Lender by deposit to such account as
Lender may designate by written notice to Borrower. Whenever any payment
hereunder or under the Note shall be stated to be due on a day which is not a
Business Day, such payment shall be made on the first Business Day succeeding
such scheduled due date. All payments made by Borrower hereunder or under the
Note or the other Loan Documents shall be made irrespective of, and without any
deduction for, any setoff, defense or counterclaims. Borrower shall not be
barred from bringing a counterclaim in a separate action or any compulsory
counterclaim.

 

Section 2.4 Interest Rate Cap Agreement.

 

(a) Upon the occurrence of an Interest Rate Cap Event, Borrower shall obtain and
shall thereafter maintain in effect, an Interest Rate Cap Agreement, which shall
be coterminous with the Loan (as the same may be extended) and have a notional
amount which shall not at any time be less than the outstanding principal
balance of the Loan and which shall at all times have a strike rate equal to the
Strike Rate. The Counterparty shall be obligated under the Interest Rate Cap
Agreement to make monthly payments equal to the excess of 1 month LIBOR over the
Strike Rate, calculated on the notional amount with interest accrual periods and
payment dates that match those of the Loan. The notional amount of the Interest
Rate Cap Agreement may be reduced from time to time in amounts equal to any
prepayment of the principal of the Loan in accordance with Sections 2.3 and 2.5
hereof.

 

(b) Borrower shall collaterally assign to Lender pursuant to an Assignment of
Interest Rate Cap Agreement substantially in the form annexed hereto as Exhibit
C, all of its right, title and interest to receive any and all payments under
the Interest Rate Cap Agreement (and any related guarantee, if any) and shall
deliver to Lender an executed counterpart of such Interest Rate Cap Agreement
and notify the Counterparty of such collateral assignment (either in such
Interest Rate Cap Agreement or by separate instrument). The Counterparty shall
agree in writing to make all payments it is required to make under the Interest
Rate Cap Agreement directly to Lender or such other entity or account as
directed by Lender. At such time as the Loan is repaid in full, all of Lender’s
right, title and interest in the Interest Rate Cap Agreement shall terminate and
Lender shall promptly execute and deliver at Borrower’s sole cost and expense,
such documents as may be required to evidence Lender’s release of the Interest
Rate Cap Agreement and to notify the Counterparty of such release.

 

- 33 -



--------------------------------------------------------------------------------

(c) Borrower shall comply with all of its obligations under the terms and
provisions of the Interest Rate Cap Agreement. All amounts paid by the
Counterparty under the Interest Rate Cap Agreement shall be deposited
immediately into the Lockbox Account or if the Lockbox Account is not then
required to be in effect, into such account as specified by Lender in writing.
Borrower shall take all actions reasonably requested by Lender to enforce
Lender’s rights under the Interest Rate Cap Agreement in the event of a default
by the Counterparty and shall not waive, amend or otherwise modify any of its
rights thereunder.

 

(d) In the event of any downgrade, withdrawal or qualification of the long-term
unsecured debt credit rating of the Counterparty below “AA-” (or its equivalent)
by the Rating Agencies, Borrower shall replace the Interest Rate Cap Agreement
with a Replacement Interest Rate Cap Agreement not later than ten (10) Business
Days following receipt of notice from Lender or Servicer of such downgrade,
withdrawal or qualification.

 

(e) In the event that Borrower fails to purchase and deliver to Lender the
Interest Rate Cap Agreement or any Replacement Interest Cap Agreement as and
when required hereunder, Lender may purchase such Interest Rate Cap Agreement
and the cost incurred by Lender in purchasing such Interest Rate Cap Agreement
shall be paid by Borrower to Lender with interest thereon at the Default Rate
from the date such cost was incurred by Lender until such cost is paid by
Borrower to Lender.

 

(f) Each Interest Rate Cap Agreement shall contain the following language or its
equivalent: “In the event of any downgrade, withdrawal or qualification of the
rating of the Counterparty below “AA-” (or the equivalent) by the Rating
Agencies, the Counterparty must, within 30 days, either (x) post collateral on
terms acceptable to each Rating Agency or (y) find a replacement Acceptable
Counterparty, at the Counterparty’s sole cost and expense, acceptable to each
Rating Agency (notwithstanding the foregoing, if the Counterparty’s rating is
downgraded to “A” or lower, only the option described in clause (y) will be
acceptable); provided that, notwithstanding such a downgrade, withdrawal or
qualification, unless and until the Counterparty transfers the Interest Rate Cap
Agreement to a replacement Acceptable Counterparty pursuant to the foregoing
clause (y), the Counterparty will continue to perform its obligations under the
Interest Rate Cap Agreement. Failure to satisfy the foregoing shall constitute
an Additional Termination Event as defined by Section 5(b)(v) of the ISDA Master
Agreement, with the Counterparty as the Affected Party.”

 

(g) In connection with an Interest Rate Cap Agreement, Borrower shall obtain and
deliver to Lender an opinion of counsel from counsel for the Counterparty (upon
which Lender and its successors and assigns may rely) which shall provide, in
relevant part, that:

 

(1) the Counterparty is duly organized, validly existing, and in good standing
under the laws of its jurisdiction of incorporation and has the organizational
power and authority to execute and deliver, and to perform its obligations
under, the Interest Rate Cap Agreement;

 

(2) the execution and delivery of the Interest Rate Cap Agreement by the
Counterparty, and any other agreement which the Counterparty has executed and
delivered pursuant thereto, and the performance of its obligations thereunder
have been and remain duly authorized by all necessary action and do not
contravene any provision of its certificate of incorporation or by-laws (or
equivalent organizational documents) or any law, regulation or contractual
restriction binding on or affecting it or its property;

 

- 34 -



--------------------------------------------------------------------------------

(3) all consents, authorizations and approvals required for the execution and
delivery by the Counterparty of the Interest Rate Cap Agreement, and any other
agreement which the Counterparty has executed and delivered pursuant thereto,
and the performance of its obligations thereunder have been obtained and remain
in full force and effect, all conditions thereof have been duly complied with,
and no other action by, and no notice to or filing with any governmental
authority or regulatory body is required for such execution, delivery or
performance; and

 

(4) the Interest Rate Cap Agreement, and any other agreement which the
Counterparty has executed and delivered pursuant thereto, has been duly executed
and delivered by the Counterparty and constitutes the legal, valid and binding
obligation of the Counterparty, enforceable against the Counterparty in
accordance with its terms, subject to applicable bankruptcy, insolvency and
similar laws affecting creditors’ rights generally, and subject, as to
enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law).

 

Section 2.5 Intentionally Omitted.

 

2.5.1 Release on Payment in Full.

 

Lender shall, at the expense of Borrower, upon payment in full of all principal
and interest due on the Loan and all other amounts due and payable under the
Loan Documents in accordance with the terms and provisions of the Note and this
Agreement, release the Lien of the Security Instrument on the Property not
theretofore released.

 

III. CASH MANAGEMENT

 

Section 3.1 Establishment of Accounts.

 

(a) Borrower shall, simultaneously herewith, (i) establish one or more accounts
(individually and collectively, the “Property Account”) with Property Account
Bank into which Borrower shall deposit, or cause to be deposited, all Gross
Income From Operations, and (ii) execute an agreement with Lender and the
Property Account Bank providing for the control of the Property Account
substantially in the form of Exhibit A attached herewith (the “Property Account
Agreement”).

 

(b) In addition, Borrower shall simultaneously herewith establish accounts with
the Lockbox Bank (the “Lockbox Account”), into which Borrower shall deposit or
cause to be deposited all sums on deposit in the Property Account, in accordance
with Sections 3.6 and 3.7 hereof. The Lockbox Bank shall establish the following
Accounts (which may be book entry sub-accounts) into which Gross Income From
Operations shall be deposited or allocated:

 

(i) An account with Lockbox Bank into which Borrower shall deposit, or cause to
be deposited, the Monthly Tax Deposit (the “Tax Account”);

 

(ii) An account with Lockbox Bank into which Borrower shall deposit, or cause to
be deposited, the Monthly Insurance Premium Deposit (the “Insurance Premium
Account”);

 

- 35 -



--------------------------------------------------------------------------------

(iii) An account with Lockbox Bank into which Borrower shall deposit, or cause
to be deposited, the Monthly Debt Service Payment Amount (the “Debt Service
Account”);

 

(iv) An account with Lockbox Bank into which Borrower shall deposit, or cause to
be deposited, the Replacement Reserve Deposit (the “Replacement Reserve
Account”);

 

(v) An account with Lockbox Bank into which Borrower shall deposit, or cause to
be deposited, the Required Repair Fund (the “Required Repair Account”);

 

(vi) intentionally omitted;

 

(vii) An account with Lockbox Bank into which Borrower shall deposit, or cause
to be deposited, the Monthly Ground Rent Deposit (the “Ground Rent Account”);

 

(viii) An account with Lockbox Bank into which Approved Expenses shall be
deposited (the “Borrower Expense Account”);

 

(ix) An account with Lockbox Bank into which Extraordinary Expenses shall be
deposited (the “Extraordinary Expense Account”);

 

(x) An account with Lockbox Bank into which Borrower shall deposit, or cause to
be deposited, the Monthly Mezzanine Debt Service Payment Amount (the “Mezzanine
Loan Account”); and

 

(xi) An account with Lockbox Bank into which Excess Cash Flow shall be deposited
(the “Excess Cash Flow Account”).

 

In the event Lender waives the requirement for Borrower to maintain the Property
Account and the Lockbox Account, Lender hereby consents to the Mezzanine
Borrower establishing and maintaining a Property Account and Lockbox Account
with Mezzanine Lender that would operate as provided in this Article 3.

 

Section 3.2 Deposits into Lockbox Account.

 

(a) Borrower represents, warrants and covenants that (i) Borrower shall, or
shall cause Manager to, deposit all Gross Income From Operations and any other
sums generated by the Property into the Property Account within one (1) Puerto
Rico Business Day of receipt, (ii) Borrower shall instruct the Manager to
deposit all Gross Income From Operations and other sums generated by the
Property collected by Manager, if any, pursuant to the Management Agreement into
the Property Account within one (1) Puerto Rico Business Day of receipt, (iii)
Borrower shall deposit, or shall cause the Manager to deposit, all Accounts
Receivable for the Property into the Property Account within one (1) Puerto Rico
Business Day of receipt, (iv) Borrower shall send a notice, substantially in the
form of Exhibit D, to all consumer credit/ charge card organizations or entities
which sponsor or administer such cards (including the American Express Card, the
Visa Card and the Mastercard) as are accepted for payment at the Property,
directing them to pay all sums due to Borrower (or to Manager, as the case may
be), directly to the Property Account, (v) Borrower shall deposit or shall cause
Counterparty to deposit all sums payable to Lender under the Interest Rate Cap
Agreement directly into the

 

- 36 -



--------------------------------------------------------------------------------

Lockbox Account; (vi) there shall be no other accounts maintained by Borrower or
any other Person into which revenues from the ownership and operation of the
Property are directly deposited, and (vii) neither Borrower nor any other Person
shall open any other such account with respect to the direct deposit of income
in connection with the Property. Until deposited into the Property Account, any
Gross Income From Operations from the Property held by Borrower shall be deemed
to be Collateral and shall be held in trust by it for the benefit, and as the
property, of Lender and shall not be commingled with any other funds or property
of Borrower.

 

(b) Borrower represents, warrants and covenants that, (i) Borrower will continue
to deposit all Gross Income From Operations it receives into the Property
Account, (ii) Borrower, or Lender on behalf of Borrower, shall instruct the
Manager to continue to deposit all Gross Income From Operations and all other
sums collected by Manager, if any, pursuant to the Management Agreement into the
Property Account and (iii) Borrower shall have no right to withdraw any funds
from the Property Account or Lockbox Account Bank except for dollar-for-dollar
change of currency into different denominations, and, as otherwise provided
herein or with Lender’s prior written consent, but bank fees, returned checks
and credit cards chargebacks and commissions may be debited and paid from the
Property Account.

 

(c) Borrower warrants and covenants that it shall not rescind, withdraw or
change any notices or instructions required to be sent by it pursuant to this
Section 3.2 without Lender’s prior written consent, which consent shall not be
unreasonably withheld, delayed or conditioned.

 

Section 3.3 Account Name.

 

(a) The Property Account, the Lockbox Account, the Tax Account, the Insurance
Premium Account, the Replacement Reserve Account, the Required Repair Account,
the Ground Rent Account, and the Debt Service Account, shall each be in the name
of Borrower for the benefit of Lender as mortgagee.

 

(b) In the event Lender transfers or assigns the Loan, Borrower acknowledges
that the Property Account Bank and Lockbox Bank, at Lender’s request, shall
change the name of each account to the name of the transferee or assignee. In
the event Lender retains a servicer to service the Loan, Borrower acknowledges
that the Property Account Bank and Lockbox Bank at Lender’s request, shall
change the name of each account to the name of the servicer, as agent for
Lender.

 

Section 3.4 Eligible Accounts.

 

Borrower shall, and Borrower shall cause Property Account Bank and Lockbox Bank
to maintain each Account as an Eligible Account.

 

Section 3.5 Permitted Investments.

 

Sums on deposit in any Account described in Section 3.1(b)(i) through and
including (ix) (other than the Property Account or Lockbox Account) may be
invested in Permitted Investments provided (i) such investments are then
regularly offered by Property Account Bank or Lockbox Bank, as the case may be,
for accounts of this size, category and type, (ii) such investments are
permitted by applicable federal, State, Commonwealth of Puerto Rico and local
rules, regulations and laws, (iii) the maturity date of the Permitted Investment
is not later than the date on which sums in the applicable Account are required
for payment of an obligation for which such Account was created, and (iv) no
Event of Default shall have occurred and be

 

- 37 -



--------------------------------------------------------------------------------

continuing. Borrower shall have the right to direct Property Account Bank or
Lockbox Bank, as the case may be, to invest sums on deposit in such Accounts
(other than the Property Account and the Lockbox Account) in Permitted
Investments. All income earned from Permitted Investments shall be the property
of Borrower. Borrower hereby irrevocably authorizes and directs Property Account
Bank or Lockbox Bank, as the case may be, to hold any income earned from
Permitted Investments as part of the Accounts. Borrower shall be responsible for
payment of any federal, State or local income or other tax applicable to income
earned from Permitted Investments. No other investments of the sums on deposit
in the Accounts shall be permitted except as set forth in this Section 3.5.
Lender shall not be liable for any loss sustained on the investment of any funds
constituting the Reserve Funds or of any funds deposited in the related
Accounts.

 

Section 3.6 The Initial Deposits.

 

Lender shall determine, in its reasonable discretion, the initial deposit
amounts (the “Initial Deposits”) required to be deposited in each of the Tax
Account, the Insurance Premium Account, the Replacement Reserve Account, the
Required Repair Account, and the Ground Rent Account and Borrower shall deposit
the respective Initial Deposits into each Account on the Closing Date.

 

Section 3.7 Transfer To and Disbursements from the Lockbox Account.

 

On each Puerto Rico Business Day that is also a Business Day, following the
Closing Date Property Account Bank shall transfer all available funds on deposit
in the Property Account to the Lockbox Account.

 

(a) Lockbox Bank shall withdraw all funds on deposit in the Lockbox Account on
each Business Day of each month.

 

(b) Lockbox Bank shall disburse the funds in the Lockbox Account in the
following order of priority:

 

(i) First, funds sufficient to pay the Monthly Ground Rent Deposit, if any,
shall be deposited in the Ground Rent Account;

 

(ii) Second, funds sufficient to pay the Monthly Tax Deposit shall be deposited
in the Tax Account;

 

(iii) Third, funds sufficient to pay the Monthly Insurance Premium Deposit shall
be deposited in the Insurance Premium Account;

 

(iv) Fourth, funds sufficient to pay the Monthly Debt Service Payment Amount
shall be deposited into the Debt Service Account to be applied (A) first, to the
payment of accrued and unpaid interest computed at the Applicable Interest Rate;
and (B) second to the Monthly Scheduled Amortization Payment and the reduction
of the principal sum;

 

(v) Fifth, funds sufficient to pay any required Replacement Reserve Deposit
shall be deposited in the Replacement Reserve Account;

 

- 38 -



--------------------------------------------------------------------------------

(vi) Sixth, funds sufficient to pay any interest accruing at the Default Rate,
and late payment charges, if any, shall be deposited in the Debt Service
Account;

 

(vii) Seventh, to the payment of Lockbox Bank for fees and expenses incurred in
connection with this Agreement and the accounts established hereunder;

 

(viii) Eighth, funds sufficient to pay all costs and expenses, calculated on a
cash basis, required to be paid during such month by or on behalf of Borrower in
connection with the ownership and operation of the Property in accordance with
the Approved Annual Budget, (“Approved Expenses”) shall be deposited in the
Borrower Expense Account after deposits for items (i) through (vii) above have
been made (provided deposits to the Borrower Expense Account shall not include
amounts which have previously been paid pursuant to items (i) through (vii)
above);

 

(ix) Ninth, funds sufficient to pay any Extraordinary Expenses for such month
which have been approved by Lender (and that have not been previously paid
pursuant to items (i) through (viii) above) shall be deposited in the
Extraordinary Expense Account after deposits for items (i) through (viii) above
have been made;

 

(x) Tenth, provided no Event of Default has occurred and is continuing and the
Mezzanine Loan has not been paid off in full, funds sufficient to pay (A) the
Monthly Mezzanine Debt Service Payment Amount and (B) any Net Liquidation
Proceeds After Debt Service, shall be deposited into the Mezzanine Loan Account
to be applied in accordance with the Mezzanine Loan Agreement;

 

(xi) Eleventh, following a Triggering Event and for so long as such Triggering
Event remains uncured, all amounts remaining in the Lockbox Account after
deposits for items (i) through (x) (the “Excess Cash Flow”) shall be deposited
into the Excess Cash Flow Account and subject to Section 3.13 hereof, used by
Lender to pay down the outstanding principal amount of the Loan; and

 

(xii) Twelfth, provided no Triggering Event has occurred and is continuing, all
amounts remaining in the Lockbox Account after deposits for items (i) through
(xi) for the current month and all prior months shall be disbursed (A) if Lender
has received written notice from Mezzanine Lender that a default has occurred
and is continuing after expiration of all applicable grace and cure periods
under the Mezzanine Loan Documents, to an account designated by Mezzanine Lender
or (B) if the immediately preceding clause (A) is not applicable, to Borrower in
accordance with Borrower’s written instructions.

 

The Triggering Event shall be deemed cured (unless the cause of such Triggering
Event was the occurrence of an Event of Default) on the first monthly test date
on which the Debt Service Coverage Ratio (assuming an interest rate constant
equal to the Cure Contract Rate) for the twelve (12) full calendar months for
which Net Operating Income has been calculated based on the financial statements
required to be delivered under Section 5.1.10 immediately preceding the date of
calculation is equal to or greater than the Required Ratio and in connection
with such cure Borrower shall no longer be required to deposit Excess Cash Flow
into the Excess Cash Flow Account. The Required Ratio may be obtained by, (i)
prepaying the Loan (or a portion thereof) subject to the terms of this
Agreement, the Note or any of the other Loan Documents (the amount of such
paydown, the “Paydown Amount”), (ii) posting cash collateral or a Letter of

 

- 39 -



--------------------------------------------------------------------------------

Credit in the Paydown Amount) or (iii) improved performance of the Property (a
“Performance Cure”). In the event Borrower has cured the Triggering Event by
posting cash collateral or a Letter of Credit in the Paydown Amount and the
performance of the Property improve so that the Required Ratio is maintained
without the cash collateral or Letter of Credit, as applicable, Lender shall
promptly return the applicable cash collateral or Letter of Credit to Borrower
upon Borrower’s written request therefor and, subject to Section 3.13 hereof,
any sums in the Excess Cash Flow Account shall be distributed to Borrower.
Borrower’s right to cure the Triggering Event shall be limited to two (2) times
in each calendar year. In the event that (i) Borrower posts cash collateral or a
Letter of Credit in the Paydown Amount and a subsequent Performance Cure occurs
and (ii) Borrower does not request the return of the cash collateral or Letter
of Credit as permitted hereunder, the occurrence of the Performance Cure (and
the continued posting of the applicable cash collateral or Letter of Credit)
shall not constitute a second cure for the purpose of the immediately preceding
sentence. After the occurrence and during the continuance of an Event of
Default, Lender shall be permitted to draw on any cash collateral or Letter of
Credit deposited pursuant to this paragraph and apply the sums towards the Debt
in whatever order and priority Lender desires.

 

Section 3.8 Withdrawals From the Tax Account and the Insurance Premium Account.

 

Lender shall withdraw funds from the Tax Account to pay Taxes on or before the
date Taxes are due and payable. Lender shall have the right to withdraw funds
from the Insurance Premium Account to pay Insurance Premiums on or before the
date Insurance Premiums are due and payable. Lockbox Bank shall disburse funds
from the Tax Account and the Insurance Premium Account in accordance with
Lender’s written request therefor on the Business Day following Lockbox Bank’s
receipt of such written request.

 

Section 3.9 Withdrawals from the Replacement Reserve Account.

 

Lender shall disburse funds on deposit in the Replacement Reserve Account in
accordance with the provisions of Section 7.3 hereof.

 

Section 3.10 Withdrawals from the Required Repair Account.

 

Lender shall disburse funds on deposit in the Required Repair Account in
accordance with the provisions of Section 7.1 hereof.

 

Section 3.11 Withdrawals from the Borrower Expense Account.

 

Provided that no Event of Default has occurred and is continuing, Borrower shall
have the right to withdraw funds from the Borrower Expense Account for the
payment of Approved Expenses. Such withdrawals shall be in accordance with the
Approved Annual Budget.

 

Section 3.12 Withdrawals from the Extraordinary Expense Account.

 

Provided that no Event of Default has occurred and is continuing, Borrower shall
have the right to withdraw funds from the Extraordinary Expense Account for the
payment of Extraordinary Expenses.

 

Section 3.13 Withdrawals from the Excess Cash Flow Account.

 

- 40 -



--------------------------------------------------------------------------------

Provided no Event of Default has occurred and is continuing, on each Payment
Date all funds in the Excess Cash Flow Account shall be applied pro-rata by
Lender to pay down the outstanding principal balance of the Loan and the
Mezzanine Loan. During the continuance of an Event of Default, all Excess Cash
Flow shall be applied by Lender to pay down the Loan only. Notwithstanding the
foregoing, provided no Event of Default has occurred and is continuing and the
Triggering Event has not been continuing for three (3) consecutive months,
Borrower shall have the right to direct Lender to use the funds in the Excess
Cash Flow Account to either (i) pay down the Loan and the Mezzanine Loan
pro-rata or (ii) hold the funds in the Excess Cash Flow Account as additional
collateral for the Loan; provided, however, if the Triggering Event remains
uncured for three (3) consecutive months, all sums in the Excess Cash Flow
Account shall thereafter be applied pro rata by Lender to pay down the Loan and
the Mezzanine Loan, provided further, if the Triggering Event is cured pursuant
to the terms of Section 3.7 hereof without taking into account the funds in the
Excess Cash Flow Account, the funds in the Excess Cash Flow Account shall be
disbursed to Borrower.

 

Section 3.14 Withdrawals from the Debt Service Account.

 

Lender shall withdraw funds from the Debt Service Account (taking into account
any disbursement of the Debt Service Reserve) pursuant to the terms and
conditions of Section 7.5 hereof to pay the Monthly Debt Service Payment Amount
on or after the date when due, together with any late payment charges or
interest accruing at the Default Rate.

 

Section 3.15 Withdrawals from the Mezzanine Account.

 

Lender shall withdraw funds from the Mezzanine Loan Account to pay the Monthly
Mezzanine Debt Service Payment Amount by the date and time when due, together
with any late payment charges or interest accruing pursuant to the Mezzanine
Loan Documents.

 

Section 3.16 Withdrawals from the Ground Rent Account.

 

Lender shall withdraw funds from the Ground Rent Account in accordance with
Section 7.6 hereof.

 

Section 3.17 Intentionally Omitted.

 

Section 3.18 Sole Dominion and Control.

 

Borrower acknowledges and agrees that the Accounts are subject to the sole
dominion, control and discretion of Lender, its authorized agents or designees,
including Property Account Bank and Lockbox Bank, subject to the terms hereof;
and Borrower shall have no right of withdrawal with respect to any Account
except with the prior written consent of Lender or as otherwise provided herein.

 

Section 3.19 Security Interest.

 

Borrower hereby grants to Lender a first priority security interest in each of
the Accounts and the Account Collateral as additional security for the Debt.

 

- 41 -



--------------------------------------------------------------------------------

Section 3.20 Rights on Default.

 

Notwithstanding anything to the contrary in this Article 3, upon the occurrence
and during the continuance of an Event of Default, Lender shall promptly notify
Property Account Bank and Lockbox Bank in writing of such Event of Default and,
without notice from Property Account Bank, Lockbox Bank or Lender, (a) Borrower
shall have no further right in respect of (including, without limitation, the
right to instruct Lockbox Bank or Property Account Bank to transfer from) the
Accounts, (b) Lender may direct Lockbox Account Bank to liquidate and transfer
any amounts then invested in Permitted Investments to the Accounts or reinvest
such amounts in other Permitted Investments as Lender may reasonably determine
is necessary to perfect or protect any security interest granted or purported to
be granted hereby or pursuant to the other Loan Documents or to enable Lockbox
Bank, as agent for Lender, or Lender to exercise and enforce Lender’s rights and
remedies hereunder or under any other Loan Document with respect to any Account
or any Account Collateral, and (c) Lender shall have all rights and remedies
with respect to the Accounts and the amounts on deposit therein and the Account
Collateral as described in this Agreement and in the Security Instrument, in
addition to all of the rights and remedies available to a secured party under
the UCC, and, notwithstanding anything to the contrary contained in this
Agreement or in the Security Instrument, may apply the amounts of such Accounts
as Lender determines in its sole discretion including, but not limited to,
payment of the Debt.

 

Section 3.21 Financing Statement; Further Assurances.

 

Borrower shall (a) execute and deliver to Lender for filing a financing
statement or statements under the UCC and (b) obtain from Property Account Bank
and Lockbox Bank control agreements whereby such Property Account Bank and
Lockbox Bank, respectively, agree to comply with Lender’s instructions without
further consent from Borrower in connection with any of the Accounts and the
Account Collateral with respect thereto in the form required to properly perfect
Lender’s security interest therein. Borrower agrees that at any time and from
time to time, at the expense of Borrower, Borrower will promptly execute and
deliver all further instruments and documents, and take all further action, that
may be reasonably necessary or desirable, or that Lender may reasonably request,
in order to perfect and protect any security interest granted or purported to be
granted hereby (including, without limitation, any security interest in and to
any Permitted Investments) or to enable Lockbox Bank or Lender to exercise and
enforce its rights and remedies hereunder with respect to any Account or Account
Collateral.

 

Section 3.22 Borrower’s Obligation Not Affected.

 

The insufficiency of funds on deposit in the Accounts shall not absolve Borrower
of the obligation to make any payments, as and when due pursuant to this
Agreement and the other Loan Documents, and such obligations shall be separate
and independent, and not conditioned on any event or circumstance whatsoever.

 

Section 3.23 Payments Received Under this Agreement.

 

Notwithstanding anything to the contrary contained in this Agreement or the
other Loan Documents, and provided no Event of Default has occurred and is
continuing, Borrower’s obligations with respect to the monthly payment of Debt
Service and amounts due for the Ground Lease Escrow Fund, Tax and Insurance
Escrow Fund, Replacement Reserve Fund and any other payment reserves established
pursuant to this Agreement or any other Loan Document shall (provided Lender is
not prohibited from withdrawing or applying any funds in the Accounts by
operation of law or otherwise) be deemed satisfied (and no Default or Event of
Default shall

 

- 42 -



--------------------------------------------------------------------------------

result therefrom) to the extent sufficient amounts are deposited in the Lockbox
Account established pursuant to this Agreement to satisfy such obligations on
the dates each such payment is required, regardless of whether any of such
amounts are so applied by Lender.

 

Section 3.24 Intentionally Omitted.

 

Section 3.25 Lender Reliance.

 

Lender shall have no duty to confirm, inquire or determine whether a Mezzanine
Event of Default has occurred. Lender may rely on any notice it believes in good
faith to be genuine and given by Mezzanine Lender.

 

Section 3.26 Borrower Access to Lockbox Account.

 

Subject to the capability of the Servicer, Borrower shall have the right to
access information regarding the Lockbox Account.

 

IV. REPRESENTATIONS AND WARRANTIES

 

Section 4.1 Borrower Representations.

 

Borrower represents and warrants as of the date hereof that:

 

4.1.1 Organization.

 

Borrower is duly organized and is validly existing and in good standing in the
jurisdiction in which it is organized, with requisite power and authority to own
its properties and to transact the businesses in which it is now engaged.
Borrower is duly qualified to do business and is in good standing in each
jurisdiction where it is required to be so qualified in connection with the
Property, businesses and operations. Borrower possesses all rights, licenses,
permits and authorizations, governmental or otherwise, necessary to entitle it
to own the Property and to transact the businesses in which it is now engaged
except where the failure to obtain any such licenses, permits or authorizations
would not reasonably be expected to have a material adverse affect on Borrower’s
Property. Attached hereto as Schedule IV is an organizational chart of Borrower.

 

4.1.2 Proceedings.

 

Borrower has taken all necessary action to authorize the execution, delivery and
performance of this Agreement and the other Loan Documents to which it is a
party. This Agreement and such other Loan Documents have been duly executed and
delivered by or on behalf of Borrower and constitute legal, valid and binding
obligations of Borrower enforceable against Borrower in accordance with their
respective terms, subject only to applicable bankruptcy, insolvency and similar
laws affecting rights of creditors generally, and subject, as to enforceability,
to general principles of equity (regardless of whether enforcement is sought in
a proceeding in equity or at law).

 

4.1.3 No Conflicts.

 

The execution, delivery and performance of this Agreement and the other Loan
Documents by Borrower will not conflict with or result in a breach of any of the
terms or

 

- 43 -



--------------------------------------------------------------------------------

provisions of, or constitute a default under, or result in the creation or
imposition of any Lien, charge or encumbrance (other than pursuant to the Loan
Documents) upon the property or assets of Borrower pursuant to the terms of any
indenture, mortgage, deed of trust, loan agreement, partnership agreement,
management agreement, franchise agreement, or other material agreement or
instrument to which Borrower is a party or by which any of Borrower’s property
or assets is subject, nor will such action result in any violation of the
provisions of any statute or any order, rule or regulation of any court or
governmental agency or body having jurisdiction over Borrower or any of
Borrower’s properties or assets, and any consent, approval, authorization,
order, registration or qualification of or with any court or any such regulatory
authority or other governmental agency or body required for the execution,
delivery and performance by Borrower of this Agreement or any other Loan
Documents has been obtained and is in full force and effect.

 

4.1.4 Litigation.

 

Except as disclosed on Schedule XIII attached hereto, there are no actions,
suits or proceedings at law or in equity by or before any Governmental Authority
or other agency now pending or, to the best of Borrower’s knowledge, threatened
against or affecting Borrower or the Property, which actions, suits or
proceedings, if determined against Borrower or the Property, could reasonably be
expected to materially adversely affect the condition (financial or otherwise)
or business of Borrower or the condition or ownership of the Property.

 

4.1.5 Agreements.

 

Borrower is not a party to any agreement or instrument or subject to any
restriction which could reasonably be expected to materially and adversely
affect Borrower or the Property, or Borrower’s business, properties or assets,
operations or condition, financial or otherwise. Except as disclosed on Schedule
XIV attached hereto, Borrower is not in default in any material respect in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any agreement or instrument to which it is a party or by
which Borrower or the Property is bound which could reasonably be expected to
materially and adversely affect Borrower or the Property.

 

4.1.6 Solvency.

 

Borrower (a) has not entered into the transaction or executed the Note, this
Agreement or any other Loan Documents with the actual intent to hinder, delay or
defraud any creditor and (b) received reasonably equivalent value in exchange
for its obligations under such Loan Documents. Giving effect to the Loan, the
fair saleable value of Borrower’s assets exceeds and will, immediately following
the making of the Loan, exceed Borrower’s total liabilities, including, without
limitation, subordinated, unliquidated, disputed and contingent liabilities. The
fair saleable value of Borrower’s assets is and will, immediately following the
making of the Loan, be greater than Borrower’s probable liabilities, including
the maximum amount of its contingent liabilities on its debts as such debts
become absolute and matured. Borrower’s assets do not and, immediately following
the making of the Loan will not, constitute unreasonably small capital to carry
out its business as conducted or as proposed to be conducted. Borrower does not
intend to incur debt and liabilities (including contingent liabilities and other
commitments) beyond its ability to pay such debt and liabilities as they mature
(taking into account the timing and amounts of cash to be received by Borrower
and the amounts to be payable on or in respect of obligations of Borrower).
Except as expressly disclosed by Borrower

 

- 44 -



--------------------------------------------------------------------------------

to Lender in writing, no petition in bankruptcy has been filed against Borrower
or any constituent Person in the last seven (7) years, and neither Borrower nor
any constituent Person in the last seven (7) years has ever made an assignment
for the benefit of creditors or taken advantage of any insolvency act for the
benefit of debtors. Neither Borrower nor any of its constituent Persons are
contemplating either the filing of a petition by it under any State or federal
bankruptcy or insolvency laws or the liquidation of all or a major portion of
Borrower’s assets or property, and Borrower has no knowledge of any Person
contemplating the filing of any such petition against it or such constituent
Persons.

 

4.1.7 Full and Accurate Disclosure.

 

No statement of fact made by Borrower in this Agreement or in any of the other
Loan Documents contains any untrue statement of a material fact or omits to
state any material fact necessary to make statements contained herein or therein
not misleading. There is no material fact presently known to Borrower which has
not been disclosed to Lender which materially adversely affects, or could
reasonably be expected to materially adversely affect, the Property or the
business, operations or condition (financial or otherwise) of Borrower, or
Guarantor or Indemnitor.

 

4.1.8 No Plan Assets.

 

Borrower is not an “employee benefit plan,” as defined in Section 3(3) of ERISA,
subject to Title I of ERISA, and none of the assets of Borrower constitutes or
will constitute “plan assets” of one or more such plans within the meaning of 29
C.F.R Section 2510.3-101. In addition, (a) Borrower is not a “governmental plan”
within the meaning of Section 3(32) of ERISA and (b) transactions by or with
Borrower are not subject to State statutes regulating investment of, and
fiduciary obligations with respect to, governmental plans similar to the
provisions of Section 406 of ERISA or Section 4975 of the Code currently in
effect, which prohibit or otherwise restrict the transactions contemplated by
this Agreement.

 

4.1.9 Compliance.

 

Except as expressly disclosed in the Physical Condition Reports, Environmental
Reports or Surveys, Borrower and the Property and the use thereof comply in all
material respects with all applicable Legal Requirements, including, without
limitation, all Environmental Laws, building and zoning ordinances and codes.
Borrower is not, in any material respect, in default or violation of any order,
writ, injunction, decree or demand of any Governmental Authority. There has not
been committed by Borrower or, to the best of Borrower’s knowledge, any other
Person in occupancy of or involved with the operation or use of the Property any
act or omission affording the federal government or any other Governmental
Authority the right of forfeiture as against the Property or any part thereof or
any monies paid in performance of Borrower’s obligations under any of the Loan
Documents.

 

4.1.10 Financial Information.

 

All financial data, including, without limitation, the statements of cash flow
and income and operating expense, that have been delivered to Lender in respect
of Borrower and the Property (i) are true, complete and correct in all material
respects, (ii) accurately represent the financial condition of Borrower and the
Property, as applicable, as of the date of such reports, and (iii) have been
prepared in accordance with GAAP throughout the periods covered, except as
disclosed therein. Except for Permitted Encumbrances, Borrower does not have any
contingent

 

- 45 -



--------------------------------------------------------------------------------

liabilities, liabilities for taxes, unusual forward or long-term commitments or
unrealized or anticipated losses from any unfavorable commitments that are known
to Borrower and reasonably likely to have a materially adverse effect on the
Property or the operation thereof as hotels except as referred to or reflected
in said financial statements. Since the date of such financial statements, there
has been no materially adverse change in the financial condition, operations or
business of Borrower from that set forth in said financial statements except as
previously disclosed in writing to Lender and approved by Lender in writing.

 

4.1.11 Condemnation.

 

Except as listed on Schedule XXV attached hereto, no Condemnation or other
similar proceeding has been commenced or, to the best of Borrower’s knowledge,
is threatened or contemplated with respect to all or any portion of the Property
or for the relocation of roadways providing access to the Property.

 

4.1.12 Federal Reserve Regulations.

 

No part of the proceeds of the Loan will be used for the purpose of purchasing
or acquiring any “margin stock” within the meaning of Regulation U of the Board
of Governors of the Federal Reserve System or for any other purpose which would
be inconsistent with such Regulation U or any other Regulations of such Board of
Governors, or for any purposes prohibited by Legal Requirements or by the terms
and conditions of this Agreement or the other Loan Documents.

 

4.1.13 Utilities and Public Access.

 

The Property has rights of access to public ways and is served by public water,
sewer, sanitary sewer and storm drain facilities adequate to service the
Property for its respective intended uses. All public utilities necessary to the
full use and enjoyment of the Property are located either in the public
right-of-way abutting the Property (which are connected so as to serve the
Property without passing over other property) or in recorded easements serving
the Property and such easements are set forth in the Title Insurance Policy. All
roads necessary for the use of the Property for their current respective
purposes have been completed, are physically open and are dedicated to public
use and have been accepted by all Governmental Authorities or are located in
recorded easements serving the Property and such easements are set forth in and
insured by the Title Insurance Policy.

 

4.1.14 Not a Foreign Person.

 

Borrower is not a “foreign person” within the meaning of §1445(f)(3) of the
Code.

 

4.1.15 Separate Lots.

 

The Property is comprised of one (1) or more parcels which constitute a separate
tax lot or lots and does not constitute a portion of any other tax lot not a
part of the Property.

 

4.1.16 Assessments.

 

Except as disclosed on Schedule XI or in the Title Insurance Policy, there are
no material pending or, to the best of Borrower’s knowledge, proposed special or
other assessments for public improvements or otherwise affecting the Property,
nor, to the best of Borrower’s knowledge, are there any contemplated
improvements to the Property that may result in such special or other
assessments.

 

- 46 -



--------------------------------------------------------------------------------

4.1.17 Enforceability.

 

The Loan Documents are not subject to any right of rescission, set-off,
counterclaim or defense by Borrower, including the defense of usury, and
Borrower has not asserted any right of rescission, set-off, counterclaim or
defense with respect thereto. The Security Instrument is enforceable in
accordance with their respective terms by Lender (or any subsequent holder
thereof), subject to principles of equity and bankruptcy, insolvency and other
laws generally applicable to creditors’ rights and the enforcement of debtors’
obligations.

 

4.1.18 No Prior Assignment.

 

There are no prior assignments of the Leases or any portion of the Rents due and
payable or to become due and payable which are presently outstanding except
those that have been given to Lender pursuant to this Agreement and the other
Loan Documents.

 

4.1.19 Insurance.

 

Borrower has obtained and has delivered to Lender certified copies (or other
evidence reasonably acceptable to Lender) of all insurance policies reflecting
the insurance coverages, amounts and other requirements set forth in this
Agreement. Except as disclosed on Schedule XV attached hereto, no claims have
been made under any such policy, and no Person, including Borrower, has done, by
act or omission, anything which would impair the coverage of any such policy.

 

4.1.20 Use of Property.

 

The Property is used exclusively for hotel purposes and other appurtenant and
related uses including, without limitation, a casino.

 

4.1.21 Certificate of Occupancy; Licenses and Use Permits.

 

Except as expressly set forth in a Physical Condition Report, Title Insurance
Policy or Survey, all material certifications, permits, licenses and approvals,
including, without limitation, use permits and any applicable liquor,
hospitality and gaming licenses required for the legal use, occupancy and
operation of the Property as a hotel and casino (collectively, the “Licenses”),
have been obtained and are in full force and effect unless the failure to obtain
same would not reasonably be expected to have a material adverse affect on
Borrower or the Property. Except as expressly set forth in the Physical
Condition Report, Borrower has paid in full all fees and other charges related
to the Licenses which are due and payable as of the date hereof, including,
without limitation, the quarterly payments of the casino franchise fee imposed
by Act No. 221 of May 15, 1948, as amended, of the Commonwealth of Puerto Rico
unless the failure to pay such fees or other charges would not reasonably be
expected to have a material adverse effect on Borrower or the Property. Borrower
shall keep and maintain, or cause to be kept and maintained, all Licenses
necessary for the operation of the Property as a hotel and casino and pay any
fees in connection therewith on or prior to the date they are due, unless the
failure to pay such fees would not reasonably be expected to have a material
adverse effect on Borrower or the Property. The use being made of the Property
is in conformity with the use permits issued for the Property.

 

- 47 -



--------------------------------------------------------------------------------

4.1.22 Flood Zone.

 

Except as shown on the Survey for the Property, none of the Improvements on the
Property are located in an area as identified by the Federal Emergency
Management Agency as an area having special flood hazards and, if so located,
the flood insurance required pursuant to Section 6.1(a)(vii) is in full force
and effect with respect to the Property.

 

4.1.23 Physical Condition.

 

Except as expressly set forth in a Physical Condition Report, to the best of
Borrower’s knowledge, the Property, including, without limitation, all
buildings, improvements, parking facilities, sidewalks, storm drainage systems,
roofs, plumbing systems, HVAC systems, fire protection systems, electrical
systems, equipment, elevators, exterior sidings and doors, landscaping,
irrigation systems and all structural components, are in good condition, order
and repair in all material respects and there exists no structural or other
material defects or damages in the Property, whether latent or otherwise, that
would have a material adverse affect on the Property or the operation of the
Property, and Borrower has not received notice from any insurance company or
bonding company of any defects or inadequacies in the Property, or any part
thereof, which would adversely affect the insurability of the same or cause the
imposition of extraordinary premiums or charges thereon or of any termination or
threatened termination of any policy of insurance or bond. The Property is free
from damage covered by fire or other casualty. All liquid and solid waste
disposal, septic and sewer systems located on the Property are in a good and
safe condition and repair and in compliance with all Legal Requirements.

 

4.1.24 Boundaries.

 

Except as expressly set forth in a Physical Condition Report or on the Survey,
all of the Improvements which were included in determining the appraised value
of the Property lie wholly within the boundaries and building restriction lines
of the Property, and no improvements on adjoining properties encroach upon the
Property, and no easements or other encumbrances upon the Property encroach upon
any of the Improvements, so as to materially affect the value or marketability
of the Property except those which are insured against by the Title Insurance
Policy.

 

4.1.25 Leases.

 

The Property is not subject to any Leases other than the Leases described in
Schedule XVI attached hereto and made a part hereof. Borrower is the owner and
lessor of landlord’s interest in the Leases. No Person has any possessory
interest in the Property or right to occupy the same except under and pursuant
to the provisions of the Leases. The current Leases are in full force and effect
and, except as disclosed on Schedule XVII attached hereto and to the best of
Borrower’s knowledge, there are no material defaults thereunder by either party
and there are no conditions that, with the passage of time or the giving of
notice, or both, would constitute material defaults thereunder. Except for
security deposits required under the respective Leases and as set forth on
Schedule XXVI attached hereto, no Rent has been paid more than one (1) month in
advance of its due date. There are no offsets or defenses to the payment of any
portion of the Rents. Except as set forth on Schedule XVIII attached hereto, all
work to be performed by Borrower under each Lease has been performed as required
and has been accepted by the applicable tenant, and any payments, free rent,
partial rent, rebate of rent or other payments, credits, allowances or
abatements required to be given by Borrower to any tenant has already

 

- 48 -



--------------------------------------------------------------------------------

been received by such tenant. There is no prior sale, transfer or assignment,
hypothecation or pledge of any Lease or of the Rents received therein which is
presently outstanding. Except as set forth on Schedule XIX attached hereto, no
tenant under any Lease has assigned its Lease or sublet all or any portion of
the premises demised thereby, no such tenant holds its leased premises under
assignment or sublease, nor does anyone except such tenant and its employees
occupy such leased premises. No tenant under any Lease has a right or option
pursuant to such Lease or otherwise to purchase all or any part of the leased
premises or the building of which the leased premises are a part. Except as
otherwise disclosed in a tenant estoppel certificate delivered to Lender in
connection with the Loan, no tenant under any Lease has any right or option for
additional space in the Improvements. Except as may be expressly set forth in
the Environmental Report, to the best of Borrower’s knowledge, no Hazardous
Materials have been disposed, stored or treated by any tenant under any Lease on
or about the leased premises in violation of Environmental Laws nor does
Borrower have any knowledge of any tenant’s intention to use its leased premises
for any activity which, directly or indirectly, involves the use, generation,
treatment, storage, disposal or transportation of any Hazardous Materials in
violation of Environmental Laws.

 

4.1.26 Survey.

 

The Survey delivered to Lender in connection with this Agreement does not fail
to reflect any material matter known to Borrower affecting the Property or the
title thereto.

 

4.1.27 Inventory.

 

Borrower is the owner of all of the equipment and assets at the Property (other
than equipment leased as permitted hereunder) and shall not lease any equipment
or assets other than as permitted hereunder.

 

4.1.28 Loan to Value.

 

As of the date hereof, the maximum principal amount of the Loan does not exceed
one hundred twenty-five percent (125%) of the aggregate fair market value of the
Property.

 

4.1.29 Filing and Recording Taxes.

 

All transfer taxes, deed stamps, documentary stamps, intangible taxes or other
amounts in the nature of transfer taxes required to be paid by any Person under
applicable Legal Requirements currently in effect in connection with the
transfer of the Property to Borrower have been or will be paid on, or before,
the Closing Date. All mortgage, mortgage recording, stamp, intangible or other
similar tax required to be paid by any Person under applicable Legal
Requirements currently in effect in connection with the execution, delivery,
recordation, filing, registration, perfection or enforcement of any of the Loan
Documents, including, without limitation, the Security Instrument, have been
paid or will be paid on, or before, the Closing Date.

 

4.1.30 Intentionally Omitted.

 

4.1.31 Insolvency Opinion.

 

All of the assumptions made in the Insolvency Opinion, including, but not
limited to, any exhibits attached thereto, are true and correct in all material
respects and any assumptions made

 

- 49 -



--------------------------------------------------------------------------------

in any subsequent non-consolidation opinion required to be delivered in
connection with the Loan Documents (an “Additional Insolvency Opinion”),
including, but not limited to, any exhibits attached thereto, will have been and
shall be true and correct in all material respects.

 

4.1.32 Management Agreement.

 

The Management Agreement is in full force and effect, all fees and other sums
due thereunder have been paid in full to date and there is no material default
thereunder by any party thereto and no event has occurred that, with the passage
of time and/or the giving of notice would constitute a material default
thereunder.

 

4.1.33 Illegal Activity.

 

No portion of the Property has been or will be purchased with proceeds of any
illegal activity and to the best of Borrower’s knowledge, there are no illegal
activities or activities relating to any controlled substances at the Property.

 

4.1.34 No Change in Facts or Circumstances; Disclosure.

 

All information submitted by Borrower to Lender and in all financial statements,
rent rolls, reports, certificates and other documents submitted in connection
with the Loan or in satisfaction of the terms thereof and all statements of fact
made by Borrower in this Agreement or in any other Loan Document, are accurate,
complete and correct in all material respects. There has been no material
adverse change in any condition, fact, circumstance or event that would make any
such information inaccurate, incomplete or otherwise misleading in any material
respect or that otherwise materially and adversely affects or could reasonably
be expected to materially and adversely affect the use, operation or value of
the Property or the business operations or the financial condition of Borrower.
Borrower has disclosed to Lender all material facts and has not failed to
disclose any material fact that could cause any Provided Information or
representation or warranty made herein to be materially misleading.

 

4.1.35 Investment Company Act.

 

Borrower is not (a) an “investment company” or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended; (b) a “holding company” or a “subsidiary company” of a “holding
company” or an “affiliate” of either a “holding company” or a “subsidiary
company” within the meaning of the Public Utility Holding Company Act of 1935,
as amended; or (c) subject to any other federal or State law or regulation which
purports to restrict or regulate its ability to borrow money.

 

4.1.36 Principal Place of Business.

 

Borrower’s principal place of business as of the date hereof is the address set
forth in the introductory paragraph hereto. Borrower is organized under the laws
of the State of Delaware and Borrower’s organization identification number is
2010878.

 

4.1.37 Single Purpose Entity.

 

Except as otherwise permitted pursuant to the terms of the Loan Documents, (i)
Borrower covenants and agrees that it shall not, (ii) Borrower agrees that its
general partner(s), if Borrower

 

- 50 -



--------------------------------------------------------------------------------

is a partnership, or its managing member(s) if Borrower is a limited liability
company with multiple members (in each case, “Principals”) shall not:

 

(a) with respect to Borrower engage in any business or activity other than the
acquisition, development, ownership, operation, leasing, managing and
maintenance of the Property, and entering into the Loan, and activities
incidental thereto and with respect to each Principal, engage in any business or
activity other than the ownership of its interest in Borrower and activities
incidental thereto including the management of the Property;

 

(b) with respect to Borrower acquire or own any material assets other than (i)
the Property, and (ii) such incidental Personal Property as may be necessary for
the operation of the Property and with respect to each Principal, acquire or own
any material asset other than its interest in the Property;

 

(c) merge into or consolidate with any person or entity or, to the fullest
extent that any of the following may be waived or prohibited under Applicable
Laws, dissolve, terminate or liquidate in whole or in part, transfer or
otherwise dispose of all or substantially all of its assets or change its legal
structure;

 

(d) (i) fail to observe its organizational formalities or preserve its existence
as an entity duly organized, validly existing and in good standing (if
applicable) under the laws of the jurisdiction of its organization or formation,
and qualification to do business in the State where the Property is located, if
applicable, or (ii) without the prior written consent of Lender, which consent
shall not be unreasonably withheld, conditioned or delayed (and with respect to
any amendment to the single purpose entity provisions of Borrower’s or
Principal’s organizational documents, without confirmation from the Rating
Agency that any such amendment shall not result in a withdrawal, qualification
or downgrade of the then ratings assigned to the Securities) amend, modify,
terminate or fail to comply with the provisions of Borrower’s partnership
agreement, articles or certificate of incorporation, articles of organization or
similar organizational documents, as the case may be, or of Principal’s
partnership agreement, articles of organization or similar organizational
documents, as the case may be, whichever is applicable, except to the extent
that any amendment to a filed certification may be required by Applicable Law;

 

(e) other than Principal’s ownership interest in Borrower own any subsidiary or
make any investment in, any Person without the prior written consent of Lender;

 

(f) commingle its assets with the assets of any of its members, general
partners, Affiliates, principals or of any other Person or entity, participate
in a cash management system with any other entity or Person or fail to use its
own separate stationery, invoices and checks;

 

(g) with respect to Borrower, incur any debt, secured or unsecured, direct or
contingent (including guaranteeing any obligation), other than the Debt, except
for (1) trade payables in the ordinary course of its business of owning and
operating the Property, provided that such debt (i) is not evidenced by a note,
(ii) is paid within sixty (60) days of the date incurred (unless the same are
being contested in accordance with the terms hereof), (iii) does not exceed, in
the aggregate, four percent (4%) of the applicable Allocated Loan Amount and
(iv) is payable to trade creditors and in amounts as are normal and reasonable
under the circumstances and (2) Permitted FF&E Financing and with respect to
each Principal, incur any debt secured or unsecured, direct or contingent
(including guaranteeing any obligations) other than the

 

- 51 -



--------------------------------------------------------------------------------

Mezzanine Loan; provided, however, the limitations set forth in (1) (ii) and
(iii) above shall not apply to alterations and Restorations made in accordance
with or contemplated by the terms of this Agreement;

 

(h) become insolvent and fail to pay its debts and liabilities (including, as
applicable, shared personnel and overhead expenses) from its assets as the same
shall become due (except for debts and liabilities being contested by Borrower
in good faith and in accordance with the terms hereof);

 

(i) (i) fail to maintain its records (including financial statements), books of
account and bank accounts separate and apart from those of the members, general
partners, principals and affiliates of any Borrower or of any Principal, as the
case may be, the Affiliates of a member, general partner or principal of any
Borrower or of any Principal, as the case may be, and any other Person, (ii)
permit its assets or liabilities to be listed as assets or liabilities on the
financial statement of any other Person or (iii) include the assets or
liabilities of any other Person on its financial statements except as either of
(ii) or (iii) of this Subsection may be required by GAAP and specifically
permitted consolidated financial statements; provided, however, that any such
consolidated financial statement shall contain a note indicating that its
separate assets and liabilities are neither available to pay the debts of the
consolidated entity nor constitute obligations of the consolidated entity;

 

(j) enter into any contract or agreement with any member, general partner,
principal or Affiliate of any Borrower or of any Principal, as the case may be,
Guarantor or Indemnitor, or any member, general partner, principal or Affiliate
thereof (other than a business management services agreement with an Affiliate
of a Borrower, provided that (i) the manager, or equivalent thereof, under such
agreement holds itself out as an agent of the Borrower, and (ii) the agreement
meets the standards set forth in this subsection (j) following this
parenthetical), except (A) upon terms and conditions that are commercially
reasonable, intrinsically fair and substantially similar to those that would be
available on an arms-length basis with third parties other than any member,
general partner, principal or Affiliate of such Borrower, or of such Principal,
as the case may be, Guarantor or Indemnitor, or any member, general partner,
principal or Affiliate thereof, and (B) in accordance with this Agreement;

 

(k) to the fullest extent that the following may be waived or prohibited by
Applicable Law, seek the dissolution or winding up in whole, or in part, of any
Borrower, or of any Principal, as the case may be;

 

(l) fail to correct any known misunderstandings regarding the separate identity
of any Borrower, or of Principal, as the case may be, or any member, general
partner, principal or Affiliate thereof or any other person;

 

(m) except with respect to the Loan, guarantee or become obligated for the debts
of any other entity or Person or hold itself out to be responsible for the debts
of another entity or Person;

 

(n) make any loans or advances to any third party, including any member, general
partner, principal or Affiliate of any Borrower or of any Principal, as the case
may be, or any member, general partner, principal or Affiliate thereof, and
shall not acquire obligations or securities of any member, general partner,
principal or Affiliate of any Borrower, or any Principal, as the case may be, or
any member, general partner, or Affiliate thereof;

 

- 52 -



--------------------------------------------------------------------------------

(o) fail to file its own tax returns or be included on the tax returns of any
other Person except as required by Applicable Law;

 

(p) fail either to hold itself out to the public as a legal entity separate and
distinct from any other Person or to conduct its business solely in its own name
or a name franchised or licensed to it by an entity other than an Affiliate of
any Borrower or of any Principal (except for services rendered and names
licensed, franchised or furnished under business management service agreements
with an Affiliate that complies with the terms hereof, so long as the manager,
or equivalent thereof, under such business management services agreements holds
itself out as an agent of any Borrower), as the case may be, and not as a
division or part of any other entity in order not (i) to mislead others as to
the identity with which such other party is transacting business, or (ii) to
suggest that any Borrower or any Principal, as the case may be, is responsible
for the debts of any third party (including any member, general partner,
principal or Affiliate of any Borrower, or of any Principal, as the case may be,
or any member, general partner, principal or Affiliate thereof);

 

(q) fail to maintain adequate capital for the normal obligations reasonably
foreseeable in a business of its size and character and in light of its
contemplated business operations;

 

(r) share any common logo with or hold itself out as or be considered as a
department or division of (i) any general partner, principal, member or
Affiliate of any Borrower or of any Principal, as the case may be, (ii) any
Affiliate of a general partner, principal or member of any Borrower or of a
Principal, as the case may be, or (iii) any other Person or entity (except for
services rendered and names licensed, franchised or furnished under business
management service agreements with an Affiliate that complies with the terms
hereof, so long as the manager, or equivalent thereof, under such business
management services agreements holds itself out as an agent of any Borrower);

 

(s) fail to allocate fairly and reasonably any overhead expenses that are shared
with an Affiliate, including paying for office space and services performed by
any employee of an Affiliate;

 

(t) except as otherwise expressly permitted hereunder, pledge its assets for the
benefit of any other Person and with respect to Borrower, other than with
respect to the Loan;

 

(u) fail to maintain a sufficient number of employees in light of its
contemplated business operations;

 

(v) fail to provide in its (i) articles of organization, certificate of
formation and/or operating agreement, as applicable, if it is a limited
liability company, (ii) partnership agreement, if it is a partnership or (iii)
certificate of incorporation, if it is a corporation, that for so long as the
Loan is outstanding pursuant to the Note, this Agreement and the other Loan
Documents, it shall not file or consent to the filing of any petition, either
voluntary or involuntary, to take advantage of any applicable insolvency,
bankruptcy, liquidation or reorganization statute, or make an assignment for the
benefit of creditors without the affirmative vote of each Independent Director
and of all other general partners/managing members/directors;

 

(w) fail to hold its assets in its own name;

 

(x) if any Borrower is a corporation, fail to consider the interests of its
creditors in connection with all corporate actions to the extent permitted by
Applicable Law;

 

- 53 -



--------------------------------------------------------------------------------

(y) have any of its obligations guaranteed by an Affiliate, except for (i)
Borrower’s obligations under the Loan Documents, (ii) the Guaranty given by
Wyndham, (iii) the Environmental Indemnity given by Wyndham, (iv) Wyndham’s
indemnification of the Property Account Bank and (v) that certain pension plan
guaranty dated as of the date hereof given by Wyndham;

 

(z) violate or cause to be violated the assumptions made with respect to
Borrower, and Principal in the Insolvency Opinion or any Additional Insolvency
Opinion, as applicable;

 

(aa) with respect to Borrower and each Principal, fail at any time to have at
least two independent directors (collectively, the “Independent Director”) that
each are not and have not been for at least five (5) years (a) stockholders,
directors (with the exception of serving as the Independent Director of any
Principal or any bankruptcy remote special purpose entity which is an Affiliate
of any Principal or Borrower), officers, employees, partners, members, attorneys
or counsel of any Borrower, or of Principal or any Affiliate of either of them;
(b) customers (other than as hotel guests), suppliers or other person who
derives more than one percent (1%) of its profits or revenues (other than any
fee paid to such director as compensation for such director to serve as an
Independent Director) from its activities with any Borrower, any Principal or
any Affiliate of any of them (a “Business Party”); (c) a Person or other entity
controlling or under common control with any such stockholder, partner, member,
director, officer, attorney, counsel or Business Party; or (d) a member of the
immediate family of any such stockholder, director, officer, employee, partner,
member, attorney, counsel or Business Party. (As used herein, the term “control”
means the possession, directly or indirectly, of the power to direct or cause
the direction of management, policies or activities of a Person or entity,
whether through ownership of voting securities, by contract or otherwise); or

 

(bb) with respect to Borrower, permit its board of directors to take any action
which, under the terms of any certificate of incorporation, by-laws or any
voting trust agreement with respect to any common stock or other applicable
organizational documents, requires the unanimous vote of one hundred percent
(100%) of the members of the board without the vote of each unless at the time
of such action there shall be at least two members who are Independent
Directors.

 

4.1.38 Business Purposes.

 

The Loan is solely for the business purpose of Borrower, and is not for
personal, family, household, or agricultural purposes.

 

4.1.39 Taxes.

 

Except as set forth on Schedule XX hereto, Borrower, any Guarantor and any
Indemnitor have filed all federal, State, county, municipal, and city income and
other tax returns required to have been filed by them and have paid all taxes
and related liabilities which have become due pursuant to such returns or
pursuant to any assessments received by them (except for such Taxes if the
failure to pay such Taxes would not have a material adverse effect on Borrower
or any of the Property). Neither Borrower, any Guarantor nor any Indemnitor
knows of any basis for any additional assessment in respect of any such taxes
and related liabilities for prior years (except such additional assessments if
the failure to pay such additional assessments would not have a material adverse
effect on Borrower or any of the Property).

 

- 54 -



--------------------------------------------------------------------------------

4.1.40 Forfeiture.

 

There has not been and shall never be committed by Borrower or, to the best of
Borrower’s knowledge, any other Person in occupancy of or involved with the
operation or use any of the Property any act or omission affording the federal
government or any State or local government the right of forfeiture as against
any of the Property or any part thereof or any monies paid in performance of
Borrower’s obligations under the Note, this Agreement or the other Loan
Documents. Borrower hereby covenants and agrees not to commit, permit or suffer
to exist any act or omission affording such right of forfeiture.

 

4.1.41 Environmental Representations and Warranties.

 

Borrower represents and warrants, based upon an environmental site assessment of
the Property and to the best of Borrower’s knowledge, that: (a) there are no
Hazardous Materials or underground storage tanks in, on, or under any of the
Property, except those that are in compliance with Environmental Laws and with
permits issued pursuant thereto (if such permits are required) or fully
disclosed to Lender in writing pursuant to the written reports resulting from
the environmental site assessments of the Property delivered to Lender (the
“Environmental Reports”); (b) there are no past or present Releases of Hazardous
Materials in violation of any Environmental Law and which would require
remediation by a Governmental Authority in, on, under or from any of the
Property except as described in the Environmental Reports; (c) there is no
Release of Hazardous Materials migrating to any of the Property except as
described in the Environmental Reports; (d) there is no past or present
noncompliance with Environmental Laws, or with permits issued pursuant thereto,
in connection with any of the Property except as described in the Environmental
Reports; (e) except as set forth in the Environmental Reports, Borrower has not
received any written notice or other communication from any Person or entity
(including but not limited to a Governmental Entity) requiring remediation of
Hazardous Materials in, on, under or from any of the Property; and (f) Borrower
has truthfully and fully provided to Lender, in writing, any and all information
relating to environmental conditions in, on, under or from any of the Property
known to Borrower or contained in Borrower’s current files and records, and any
reports commissioned by Borrower or any Affiliate of any Borrower or Guarantor
relating to Hazardous Materials in, on, under or migrating to or from any of the
Property and/or to the environmental condition of the Property.

 

4.1.42 Taxpayer Identification Number.

 

Borrower’s United States taxpayer identification number is 66-0401424.

 

4.1.43 Intentionally omitted.

 

4.1.44 OFAC.

 

Borrower represents and warrants that neither Borrower, Guarantor, Indemnitor or
any of their respective Affiliates is a Prohibited Person, and Borrower,
Guarantor, Indemnitor and their respective Affiliates are in full compliance
with all applicable orders, rules, regulations and recommendations of The Office
of Foreign Assets Control of the U.S. Department of the Treasury.

 

- 55 -



--------------------------------------------------------------------------------

4.1.45 Ground Lease Representations.

 

Borrower represents and warrants that in connection with the Leasehold Property:

 

(a) The Ground Lease is in full force and effect and has not been modified or
amended in any manner whatsoever, (b) there are no defaults under the Ground
Lease and no event has occurred which but for the passage of time, or notice, or
both would constitute a default under the Ground Lease, (c) all rents,
additional rents and other sums due and payable under the Ground Lease have been
paid in full, and (d) neither Borrower nor the landlord under the Ground Lease
has commenced any action or given or received any notice for the purpose of
terminating the Ground Lease;

 

(b) Intentionally omitted.

 

(c) The Ground Lease and all amendments thereto or a memorandum thereof have
been duly recorded, the Ground Lease permits the interest of the lessee
thereunder to be encumbered by the applicable Security Instrument, and there has
not been any change in the terms of the Ground Leases since their recordation
except as provided in such amendments;

 

(d) Except as indicated in the related Title Insurance Policy, Borrower’s
interest in the Ground Lease is not subject to any Liens superior to, or of
equal priority with, the applicable Security Instrument;

 

(e) The Ground Lease is assignable upon notice and consent to the lessor
thereunder, however such consent shall not to be unreasonably withheld,
conditioned or delayed by the lessor;

 

(f) The Ground Lease requires the lessor thereunder to give notice of any
default by Borrower to Lender and the Ground Lease further provides that notice
of termination given under the Ground Lease is not effective against Lender
unless a copy of the notice has been delivered to Lender in the manner described
in the Ground Lease;

 

(g) Lender is permitted a reasonable opportunity (including, where necessary,
sufficient time to gain possession of the interest of Borrower under the Ground
Lease) to cure any default under the Ground Lease, which is curable after the
receipt of notice of any default before the lessor thereunder may terminate such
Ground Lease;

 

(h) Each Ground Lease has a term which extends not less than twenty (20) years
beyond the Maturity Date;

 

(i) The Ground Lease requires the lessor to enter into a new lease upon
termination of the Ground Lease for any reason, including rejection of such
Ground Lease in a bankruptcy proceeding; and

 

(j) Under the terms of each Ground Lease and the applicable Loan Documents,
taken together, any Net Proceeds, to the extent payable to Borrower, will be
applied either to the Restoration of all or part of the Property, with Lender or
a trustee appointed by Lender having the right to hold and disburse such Net
Proceeds as the Restoration progresses, or to the payment of the outstanding
principal balance of the Loan together with any accrued interest thereon.

 

Section 4.2 Survival of Representations.

 

Borrower agrees that all of the representations and warranties of Borrower set
forth in Section 4.1 and elsewhere in this Agreement and in the other Loan
Documents shall survive for so long as any amount remains owing to Lender under
this Agreement or any of the other Loan

 

- 56 -



--------------------------------------------------------------------------------

Documents by Borrower. All representations, warranties, covenants and agreements
made in this Agreement or in the other Loan Documents by Borrower shall be
deemed to have been relied upon by Lender notwithstanding any investigation
heretofore or hereafter made by Lender or on its behalf.

 

V. BORROWER COVENANTS

 

Section 5.1 Affirmative Covenants.

 

From the date hereof and until payment and performance in full of all
obligations of Borrower under the Loan Documents or the earlier release of the
Liens of all Security Instrument encumbering the Property (and all related
obligations) in accordance with the terms of this Agreement and the other Loan
Documents, Borrower hereby covenants and agrees with Lender that:

 

5.1.1 Existence; Compliance with Legal Requirements.

 

Borrower shall do or cause to be done all things necessary to preserve, renew
and keep in full force and effect its existence, material rights, material
licenses, material permits and franchises and comply in all material respects
with all Legal Requirements applicable to it and the Property. There shall never
be committed by Borrower or any other Person in occupancy of or involved with
the operation or use of the Property any act or omission affording the federal
government or any State or local government the right of forfeiture against the
Property or any part thereof or any monies paid in performance of Borrower’s
obligations under any of the Loan Documents. Borrower hereby covenants and
agrees not to commit, permit or suffer to exist any act or omission affording
such right of forfeiture. Borrower shall at all times maintain, preserve and
protect all material franchises and trade names and preserve all the remainder
of its property used or useful in the conduct of its business and shall keep the
Property in good working order and repair, and from time to time make, or cause
to be made, all reasonably necessary repairs, renewals, replacements,
betterments and improvements thereto, all as more fully provided in the Security
Instrument. Borrower shall keep the Property insured at all times by financially
sound and reputable insurers, to such extent and against such risks, and
maintain liability and such other insurance, as is more fully provided in this
Agreement. After prior written notice to Lender, Borrower, at its own expense,
may contest by appropriate legal proceeding promptly initiated and conducted in
good faith and with due diligence, the validity of any Legal Requirement, the
applicability of any Legal Requirement to Borrower or the Property or any
alleged violation of any Legal Requirement, provided that (i) no Event of
Default has occurred and remains uncured; (ii) such proceeding shall be
permitted under and be conducted in accordance with the provisions of any
material instrument to which Borrower is subject and shall not constitute a
default thereunder and such proceeding shall be conducted in accordance with all
applicable statutes, laws and ordinances; (iii) no Property nor any part thereof
or interest therein will be in danger of being sold, forfeited, terminated,
cancelled or lost; (iv) Borrower shall promptly upon final determination thereof
comply with any such Legal Requirement determined to be valid or applicable or
cure any violation of any Legal Requirement; (v) such proceeding shall suspend
the enforcement of the contested Legal Requirement against Borrower or the
Property; and (vi) Borrower shall furnish such security as may be required in
the proceeding, or as may be reasonably requested by Lender, to insure
compliance with such Legal Requirement, together with all interest and penalties
payable in connection therewith. Lender may apply any such security, as
necessary to cause compliance with such Legal Requirement at any time when, in
the reasonable judgment of Lender, the validity, applicability or violation of
such Legal Requirement is finally established or the Property (or any part
thereof or interest therein) shall be in danger of being sold, forfeited,
terminated, cancelled or lost.

 

- 57 -



--------------------------------------------------------------------------------

5.1.2 Taxes and Other Charges.

 

Subject to Borrower’s right to contest the same in accordance with the terms and
conditions of this Section 5.1.2, Borrower shall pay all Taxes and Other Charges
now or hereafter levied or assessed or imposed against the Property or any part
thereof as the same become due and payable; provided, however, Borrower’s
obligation to directly pay Taxes shall be suspended for so long as Borrower
complies with the terms and provisions of Section 7.2 hereof. Borrower will
deliver to Lender receipts for payment or other evidence satisfactory to Lender
that the Taxes and Other Charges have been so paid or are not then delinquent no
later than ten (10) days prior to the date on which the Taxes and Other Charges
would otherwise be delinquent if not paid. Borrower shall furnish to Lender
receipts for the payment of the Taxes and Other Charges prior to the date the
same shall become delinquent (provided, however, that Borrower is not required
to furnish such receipts for payment of Taxes in the event that such Taxes have
been paid by Lender pursuant to Section 7.2 hereof). Except for Permitted
Encumbrances, Borrower shall not suffer and shall promptly cause to be paid and
discharged any Lien or charge whatsoever which may be or became a Lien or charge
against the Property, and shall promptly pay for all utility services provided
to the Property. After prior written notice to Lender, Borrower, at its own
expense, may contest by appropriate legal proceeding, promptly initiated and
conducted in good faith and with due diligence, the amount or validity or
application in whole or in part of any Taxes or Other Charges (other than the
casino franchise fee imposed by Act No. 221 of May 15, 1948, as amended, of the
Commonwealth of Puerto Rico) or any other Lien or charge that may become a Lien
or charge against the Property, provided that (i) no Event of Default has
occurred and remains uncured; (ii) such proceeding shall be permitted under and
be conducted in accordance with the provisions of any other instrument to which
Borrower is subject and shall not constitute a default thereunder and such
proceeding shall be conducted in accordance with all applicable statutes, laws
and ordinances; (iii) no Property nor any part thereof or interest therein will
be in danger of being sold, forfeited, terminated, cancelled or lost; (iv)
Borrower shall promptly upon final determination thereof pay the amount of any
such Taxes or Other Charges or the amount necessary to discharge any Lien or
satisfy any charge that may become a Lien or charge against the Property,
together with all costs, interest and penalties which may be payable in
connection therewith; (v) such proceeding shall suspend the collection of such
contested Taxes or Other Charges from the Property; and (vi) Borrower shall
furnish such security as may be required in the proceeding, or as may be
reasonably requested by Lender, to insure the payment of any such Taxes or Other
Charges or the amount necessary to discharge any Lien or satisfy any charge that
may become a Lien or charge against the Property, together with all interest and
penalties thereon. Lender may pay over any such cash deposit or part thereof
held by Lender to the claimant entitled thereto at any time when, in the
reasonable judgment of Lender, the entitlement of such claimant is finally
established or the Property (or part thereof or interest therein) shall be in
danger of being sold, forfeited, terminated, cancelled or lost or there shall be
any danger of the Lien of any Security Instrument being primed by any related
Lien that is not a Permitted Encumbrance.

 

5.1.3 Litigation.

 

Borrower shall give prompt written notice to Lender of any litigation or
governmental proceedings pending or threatened against Borrower which could
reasonably be expected to materially adversely affect Borrower’s condition
(financial or otherwise) or business or the Property.

 

- 58 -



--------------------------------------------------------------------------------

5.1.4 Access to the Property.

 

Borrower shall permit agents, representatives and employees of Lender to inspect
the Property or any part thereof at reasonable hours upon reasonable advance
written notice, subject to the rights of tenants and guests of the Property.

 

5.1.5 Notice of Default.

 

Borrower shall promptly advise Lender of any material adverse change in
Borrower’s condition, financial or otherwise, or of the occurrence of any
Default or Event of Default of which Borrower has knowledge.

 

5.1.6 Cooperate in Legal Proceedings.

 

Borrower shall cooperate fully with Lender with respect to any proceedings
before any court, board or other Governmental Authority which may in any way
affect the rights of Lender hereunder or any rights obtained by Lender under any
of the other Loan Documents and, in connection therewith, permit Lender, at its
election, to participate in any such proceedings.

 

5.1.7 Award and Insurance Benefits.

 

Subject to the terms hereof; Borrower shall cooperate with Lender in obtaining
for Lender the benefits of any Awards or Insurance Proceeds lawfully or
equitably payable in connection with the Property, and Lender shall be
reimbursed for any reasonable out-of-pocket expenses incurred in connection
therewith (including reasonable attorneys’ fees and disbursements, and the
payment by Borrower of the expense of an appraisal on behalf of Lender in case
of Casualty or Condemnation affecting the Property or any part thereof) out of
such Award or Insurance Proceeds.

 

5.1.8 Further Assurances.

 

Borrower shall, at Borrower’s sole cost and expense:

 

(a) furnish to Lender all instruments, documents, boundary surveys, footing or
foundation surveys, certificates, plans and specifications, appraisals, title
and other insurance reports and agreements, and each and every other document,
certificate, agreement and instrument required to be furnished by Borrower
pursuant to the terms of the Loan Documents or reasonably requested by Lender in
connection therewith;

 

(b) execute and deliver to Lender such documents, instruments, certificates,
assignments, mortgages, mortgage expansions, mortgage notes and other writings,
and do such other acts necessary or desirable, to evidence, preserve and/or
protect the Collateral at any time securing or intended to secure the
obligations of Borrower under the Loan Documents, as Lender may reasonably
require including, without limitation, the execution and/or authorization of UCC
financing statements, and the execution and delivery of all such writings
necessary to transfer any liquor Licenses and/or casino Licenses, to the extent
permitted by Applicable Law, into the name of Lender or its designee after the
occurrence and during the continuance of any Event of Default; and

 

- 59 -



--------------------------------------------------------------------------------

(c) do and execute all and such further lawful and reasonable acts, conveyances
and assurances for the better and more effective carrying out of the intents and
purposes of this Agreement and the other Loan Documents, as Lender may
reasonably require from time to time.

 

5.1.9 Mortgage and Intangible Taxes.

 

Borrower shall pay all State, county and municipal recording, mortgage, and
intangible, and all other taxes imposed upon the execution and recordation of
the Security Instrument and/or upon the execution and delivery of the Note.

 

5.1.10 Financial Reporting.

 

(a) Borrower will keep and maintain or will cause to be kept and maintained on a
Fiscal Year basis, in accordance with GAAP (or such other accounting basis
acceptable to Lender), proper and accurate books, records and accounts
reflecting all of the financial affairs of Borrower and all items of income and
expense in connection with the operation on an individual basis of the Property.
Lender shall have the right from time to time at all times during normal
business hours upon reasonable advance written notice to examine such books,
records and accounts at the office of Borrower or any other Person maintaining
such books, records and accounts and to make such copies or extracts thereof as
Lender shall desire. After the occurrence and during the continuance of an Event
of Default, Borrower shall pay any costs and expenses incurred by Lender to
examine Borrower’s accounting records with respect to the Property, as Lender
shall determine to be necessary or appropriate in the protection of Lender’s
interest.

 

(b) Borrower will furnish to Lender annually, within one hundred and twenty
(120) days following the end of each Fiscal Year of Borrower, a complete copy of
Borrower’s annual financial statements audited by a “Big Four” accounting firm
or other independent certified public accountant reasonably acceptable to Lender
in accordance with principles of the Uniform System of Accounts (or such other
accounting basis acceptable to Lender) covering the Property for such Fiscal
Year and containing statements of profit and loss for Borrower and the Property.
Lender acknowledges that the initial annual audited financial statements to be
delivered by Borrower at the end of Borrower’s Fiscal Year following the Closing
Date shall reflect operations for Borrower’s entire current Fiscal Year. Such
statements shall set forth the financial condition and the results of operations
for the Property for such Fiscal Year, and shall include, but not be limited to,
amounts representing annual Net Cash Flow, Net Operating Income, Gross Income
From Operations and Operating Expenses. Borrower’s annual financial statements
shall be accompanied by (i) an Officer’s Certificate stating that each such
annual financial statement presents fairly the financial condition and the
results of operations of Borrower and the Property being reported upon and has
been prepared in accordance with principles of the Uniform System of Accounts,
(ii) an unqualified opinion of a “Big Four” accounting firm or other independent
certified public accountant reasonably acceptable to Lender, and (iii) a list of
tenants, if any, which individually or together with its Affiliates occupy more
than ten percent (10%) of the total floor area of the Improvements, (iv) a
breakdown showing the year in which each Lease then in effect expires and the
percentage of total floor area of the Improvements and the percentage of base
rent with respect to which Leases shall expire in each such year, each such
percentage to be expressed on both a per year and cumulative basis, and (v) a
schedule audited by such independent certified public accountant reconciling Net
Operating Income to Net Cash Flow (the “Net Cash Flow Schedule”), which shall
itemize all adjustments made to Net Operating Income to arrive at Net Cash Flow
deemed material by such independent certified public accountant. Together with
Borrower’s annual financial statements, Borrower shall furnish to Lender an

 

- 60 -



--------------------------------------------------------------------------------

Officer’s Certificate certifying as of the date thereof whether, to the best of
Borrower’s knowledge, there exists an event or circumstance which constitutes a
Default or Event of Default under the Loan Documents executed and delivered by,
or applicable to, Borrower, and if such Default or Event of Default exists, the
nature thereof, the period of time it has existed and the action then being
taken to remedy the same.

 

(c) Borrower will furnish, or cause to be furnished, to Lender on or before
thirty (30) days after the end of each calendar month the following items,
accompanied by an Officer’s Certificate stating that, to the best of Borrower’s
knowledge, such items are true, correct, accurate, and complete in all material
respects and fairly present the financial condition and results of the
operations of the Property (subject to normal year-end adjustments) as
applicable: (i) an occupancy report for the subject month including an average
daily rate; (ii) unaudited financial statements covering the Property including,
without limitation, monthly, year-to-date and trailing twelve (12) month
operating statements prepared for each calendar month, noting Net Operating
Income, Gross Income From Operations, and Operating Expenses (not including any
contributions to the Replacement Reserve Fund), and each line item comprising
Net Operating Income, Gross Income From Operations and Operating Expenses and
other information necessary and sufficient to fully represent the financial
position and results of operation of the Property during such calendar month,
and during the continuance of a Triggering Event a comparison of budgeted income
and expenses and the actual income and expenses together with a detailed
explanation of any variances of five percent (5%) or more and over $10,000.00
between budgeted and actual amounts for such periods, all in form reasonably
satisfactory to Lender, (iii) a calculation reflecting the annual Debt Service
Coverage Ratio for the immediately preceding twelve (12) month period as of the
last day of such month assuming an interest rate constant equal to the Contract
Rate; (iv) to the extent any tenant individually or together with its Affiliates
occupy ten percent (10%) or more of the total floor area of the Property, an
updated rent roll and (v) a report setting forth Capital Expenditures for such
calendar month. In addition, such Officer’s Certificate shall also state that
the representations and warranties of Borrower set forth in Section 4.1.37 are
true and correct in all material respects as of the date of such certificate
and, except as expressly permitted under Section 4.1.37, that there are no trade
payables outstanding for more than sixty (60) days. Following the occurrence and
continuance of a Triggering Event, Borrower will furnish, or cause to be
furnished, to Lender on or before thirty (30) days after the end of each
calendar month a calculation reflecting the Debt Service Coverage Ratio for such
calendar month prepared assuming an interest rate constant equal to the Cure
Contract Rate accompanied by an Officer’s Certificate with respect thereto.

 

(d) For the partial year period commencing on the date hereof, and for each
Fiscal Year thereafter, Borrower shall submit to Lender an Annual Budget for the
Property not later than thirty (30) days prior to the commencement of such
period or Fiscal Year in form reasonably satisfactory to Lender, and shall be
subject to Lender’s written approval (each such Annual Budget after it has been
approved in writing by Lender shall be hereinafter referred to as an “Approved
Annual Budget”). Lender’s approval of a proposed Annual Budget shall be deemed
to have been given if such proposed Annual Budget is submitted to Lender with a
request for approval and Lender does not respond by approving such proposed
Annual Budget or stating its objections to such proposed Annual Budget within
twenty (20) Business Days of Lender’s receipt thereof and after Lender’s failure
to respond to the initial request for approval of such proposed Annual Budget
within twenty (20) Business Days, Borrower shall re-submit such proposed Annual
Budget to Lender with a request for approval set forth in a written notice that
states clearly (in 14-point type or larger) that approval will be deemed given
if Lender does not

 

- 61 -



--------------------------------------------------------------------------------

respond within twenty (20) Business Days and Lender does not respond to such
second submission of such proposed Annual Budget by approving such proposed
Annual Budget or stating its objection thereto within twenty (20) Business Days
of Lender’s receipt of such second submission. Until such time that Lender
approves or is deemed to have approved a proposed Annual Budget, the most
recently Approved Annual Budget shall apply; provided that such Approved Annual
Budget shall be adjusted to reflect (x) matters in the proposed Annual Budget
approved by Lender and (y) as to matters in the proposed Annual Budget not yet
approved by Lender (“Disapproved Budget Category”) (i) increases for expenses
actually incurred which vary in relation to gross revenues (“Variable Expenses”)
in an amount equal to the percentage increase of actual fiscal year to date
gross revenues over estimated fiscal year to date gross revenues for the period
in question set forth in the most recent Approved Annual Budget (“Gross Revenues
Percentage Increase”) through the date of the applicable expenditure, and (ii)
expenditures actually incurred which are beyond the reasonable control of
Borrower such as taxes, utilities, and insurance (“Uncontrollable Expenses”).
Notwithstanding anything in any of the Loan Documents to the contrary,
expenditures shall be deemed in compliance with and made pursuant to the
Approved Annual Budget even though such expenditures exceed the amount budgeted
therefor in the Approved Annual Budget if such expenditures are (i) for
Uncontrollable Expenses, (ii) Variable Expenses which exceed the amounts
budgeted therefor by not more than the Gross Revenues Percentage Increase and
(iii) with respect to the planned Capital Expenditures, an amount of total
Capital Expenditures within 5% of the most recently approved Annual Budget. In
addition, in the event the actual cost of any approved Capital Expenditure (the
“Approved Capital Expenditure”) is less than the budgeted amount thereof
contained in the Approved Annual Budget, Borrower may apply such savings to
other approved Capital Expenditures contained in the Approved Annual Budget
provided such Approved Capital Expenditure is completed as initially
contemplated and budgeted for in the Approved Annual Budget. Lender acknowledges
that the Annual Budget for Fiscal Year 2003 is satisfactory to Lender for the
purpose of this Section 5.1.10(d)).

 

(e) Borrower shall furnish to Lender, within ten (10) Business Days after
request such further detailed information with respect to the operation of the
Property and the financial affairs of Borrower as may be reasonably requested by
Lender.

 

(f) Any reports, statements or other information required to be delivered under
this Agreement shall be delivered (i) in paper form, (ii) in electronic format,
and (iii) if requested by Lender and within the capabilities of Borrower’s data
systems without change or modification thereto, in electronic form and prepared
using a Microsoft Word for Windows or WordPerfect for Windows files (which files
may be prepared using a spreadsheet program and saved as word processing files).

 

(g) Provided Lender is complying with Applicable Laws, Borrower agrees that
Lender may forward to each purchaser, transferee, assignee, servicer,
participant, Co-Lender or investor in all or any portion of the Loan or any
Securities (collectively, the “Investor”) or any Rating Agency rating such
participations and/or Securities and each prospective Investor, and any
organization maintaining databases on the underwriting and performance of
commercial mortgage loans, all documents and information which Lender now has or
may hereafter acquire relating to the Debt and to Borrower, any Guarantor, any
Indemnitor and the Property, whether furnished by Borrower, any Guarantor, any
Indemnitor or otherwise, as Lender determines necessary or desirable. Borrower
irrevocably waives any and all rights it may have under any Applicable Laws to
prohibit such disclosure, including, but not limited to, any right of privacy.

 

- 62 -



--------------------------------------------------------------------------------

(h) Borrower will furnish, or cause to be furnished, an annual comparison of the
budgeted total income and total expenses to the actual total income and total
expenses and an annual occupancy report including an average daily room rate,
within one hundred twenty (120) days after the close of each Fiscal Year of
Borrower.

 

(i) Borrower shall promptly send to Lender all quality assurance reports or
other reports of inspection delivered by Manager, if any.

 

(j) If requested by Lender, Borrower shall provide Lender, promptly upon
request, with the following financial statements if, at the time a preliminary
or final prospectus, prospectus supplement, private placement memorandum,
offering circular or other offering document (the “Disclosure Document”) is
being prepared for a Securitization, it is expected that the principal amount of
the Loan together with any Affiliated Loans at the time of Securitization may,
or if the principal amount of the Loan together with any Affiliated Loans at any
time during which the Loan and any Affiliated Loans are included in a
Securitization does, equal or exceed 20% of the aggregate principal amount of
all mortgage loans included or expected to be included, as applicable, in the
Securitization:

 

(i) A balance sheet with respect to the Property for the two most recent fiscal
years, meeting the requirements of Section 210.3-01 of Regulation S-X of the
Securities Act and statements of income and statements of cash flows with
respect to the Property for the three most recent fiscal years, meeting the
requirements of Section 210.3-02 of Regulation S-X, and, to the extent that such
balance sheet is more than 135 days old as of the date of the document in which
such financial statements are included, interim financial statements of the
Property meeting the requirements of Section 210.3- 01 and 210.3-02 of
Regulation S-X (all of such financial statements, collectively, the “Standard
Statements”); provided, however, that with respect to the Property (other than
properties that are hotels, nursing homes, or other properties that would be
deemed to constitute a business and not real estate under Regulation S-X or
other legal requirements) that has been acquired by Borrower from an
unaffiliated third party (such Property, “Acquired Property”), as to which the
other conditions set forth in Section 210.3-14 of Regulation S-X for provision
of financial statements in accordance with such Section have been met, in lieu
of the Standard Statements otherwise required by this Section, Borrower shall
instead provide the financial statements required by such Section 210.3-14 of
Regulation S-X (“Acquired Property Statements”).

 

(ii) Not later than thirty (30) days after the end of each fiscal quarter
following the date hereof, a balance sheet of the Property as of the end of such
fiscal quarter, meeting the requirements of Section 210.3-01 of Regulation S-X,
and statements of income and statements of cash flows of the Property for the
period commencing following the last day of the most recent fiscal year and
ending on the date of such balance sheet and for the corresponding period of the
most recent fiscal year, meeting the requirements of Section 210.3-02 of
Regulation S-X (provided, that if for such corresponding period of the most
recent fiscal year Acquired Property Statements were permitted to be provided
hereunder pursuant to subsection (i) above, Borrower shall instead provide
Acquired Property Statements for such corresponding period).

 

(iii) Not later than seventy-five (75) days after the end of each fiscal year
following the date hereof, a balance sheet of the Property as of the end of such
fiscal year, meeting the requirements of Section 210.3-01 of Regulation S-X, and
statements of income and statements of cash flows of the Property for such
fiscal year, meeting the requirements of Section 210.3-02 of Regulation S-X.

 

- 63 -



--------------------------------------------------------------------------------

(iv) Within ten (10) Business Days after notice from the Lender in connection
with the Securitization of this Loan, such additional financial statements, such
that, as of the date (each an “Offering Document Date”) of each Disclosure
Document, Borrower shall have provided Lender with all financial statements as
described in subsection (j)(i) above; provided that the fiscal year and interim
periods for which such financial statements shall be provided shall be
determined as of such Offering Document Date.

 

(k) If requested by Lender, Borrower shall provide Lender, promptly upon request
(but in no event later than the time periods set forth in Section 5.1.10(j)
hereof), with summaries of the financial statements referred to in Section
5.1.10(j) hereof if, at the time a Disclosure Document is being prepared for a
Securitization, it is expected that the principal amount of the Loan and any
Affiliated Loans at the time of Securitization may, or if the principal amount
of the Loan and any Affiliated Loans at any time during which the Loan and any
Affiliated Loans are included in a Securitization does, equal or exceed 10% (but
is less than 20%) of the aggregate principal amount of all mortgage loans
included or expected to be included, as applicable, in a Securitization. Such
summaries shall meet the requirements for “summarized financial information,” as
defined in Section 210.1 02(bb) of Regulation S-X, or such other requirements as
may be determined to be necessary or appropriate by Lender.

 

(l) All financial statements provided by Borrower hereunder pursuant to Section
5.1.10(j)(i) and (k) hereof shall be prepared in accordance with GAAP, and shall
meet the requirements of Regulation S-X and other applicable legal requirements.
All financial statements referred to in Subsections 5.1.10(j)(i) and
5.1.10(j)(iii) above shall be audited by independent accountants of Borrower
acceptable to Lender in accordance with Regulation S-X and all other applicable
legal requirements, shall be accompanied by the manually executed report of the
independent accountants thereon, which report shall meet the requirements of
Regulation S-X and all other applicable legal requirements, and shall be further
accompanied by a manually executed written consent of the independent
accountants, in form and substance acceptable to Lender, to the inclusion of
such financial statements in any Disclosure Document and any Exchange Act Filing
and to the use of the name of such independent accountants and the reference to
such independent accountants as “experts” in any Disclosure Document and
Exchange Act Filing, all of which shall be provided at the same time as the
related financial statements are required to be provided. All financial
statements (audited or unaudited) provided by Borrower under this Section 5.1.10
shall be certified by an authorized officer of Borrower, which certification
shall state that such financial statements meet the requirements set forth in
the first sentence of this Section 5.1.10(l).

 

(m) If requested by Lender, Borrower shall provide Lender, promptly upon
request, with any other or additional financial statements, or financial,
statistical or operating information, as Lender shall determine to be required
pursuant to Regulation S-X or any amendment, modification or replacement thereto
or other legal requirements in connection with any Disclosure Document or any
Exchange Act filing in connection with or relating to a Securitization or as
shall otherwise be reasonably requested by the Lender.

 

(n) In the event Lender determines, in connection with a Securitization, that
the financial statements required in order to comply with Regulation S-X or
other legal requirements

 

- 64 -



--------------------------------------------------------------------------------

are other than as provided herein, then notwithstanding the provisions of
Sections 5.1.10(j), (k) and (l) hereof, Lender may request, and Borrower shall
promptly provide, such combination of Acquired Property Statement and/or
Standard Statements or such other financial statements as Lender determines to
be necessary or appropriate for such compliance.

 

(o) The term “Affiliated Loans” shall mean a loan made by Lender to a parent,
subsidiary or such other entity affiliated with Borrower, any Indemnitor or any
Guarantor.

 

(p) Borrower shall deliver to Lender within ten (10) days after receipt of
notice from Lender that a Securitization is expected to occur, the Casino Budget
and shall promptly deliver updates to the Casino Budget as it is updated by
Borrower from time to time.

 

5.1.11 Business and Operations.

 

Borrower will continue to engage in the businesses presently conducted by it as
and to the extent the same are necessary for the ownership, maintenance,
management and operation of the Property. Borrower will remain in good standing
under the laws of each jurisdiction the extent required for the ownership,
maintenance, management and operation of the Property.

 

5.1.12 Costs of Enforcement.

 

In the event (a) that any Security Instrument encumbering the Property is
foreclosed in whole or in part or that any such Security Instrument is put into
the hands of an attorney for collection, suit, action or foreclosure, (b) of the
foreclosure of any mortgage prior to or subsequent to any Security Instrument
encumbering the Property in which proceeding Lender is made a party, or (c) of
the bankruptcy, insolvency, rehabilitation or other similar proceeding in
respect of Borrower or any of its constituent Persons or an assignment by
Borrower or any of its constituent Persons for the benefit of its creditors,
Borrower, its successors or assigns, shall be chargeable with and agrees to pay
all reasonable costs of collection and defense, including reasonable attorneys’
fees and costs, incurred by Lender or Borrower in connection therewith and in
connection with any appellate proceeding or post-judgment action involved
therein, together with all required service or use taxes.

 

5.1.13 Estoppel Statement.

 

(a) After written request by Lender, Borrower shall within fifteen (15) days
furnish Lender with a statement, duly acknowledged and certified, setting forth
(i) the amount of the original principal amount of the Note, (ii) the unpaid
principal amount of the Note, (iii) the Applicable Interest Rate of the Note,
(iv) the date installments of interest and/or principal were last paid, (v) any
then known offsets or defenses to the payment of the Debt, if any, and (vi) that
the Note, this Agreement, the Security Instrument and the other Loan Documents
are valid, legal and binding obligations and have not been modified or if
modified, giving particulars of such modification.

 

(b) Borrower shall use its best efforts to deliver to Lender upon request,
tenant estoppel certificates from each commercial tenant leasing space at the
Property in form and substance reasonably satisfactory to Lender.

 

(c) After written request by Borrower, Lender shall furnish to Borrower within
fifteen (15) days, a statement setting forth (i) the amount of the original
principal amount of the Note, (ii) the unpaid principal amount of the Note,
(iii) the Applicable Interest Rate, (iv) the amount of

 

- 65 -



--------------------------------------------------------------------------------

Reserve Funds held by Lender, if any, (iv) that the Loan Documents have not been
modified (or, listing such modifications, if applicable), (v) that there are no
currently outstanding notices of Default sent to Borrower (or listing such
notices, if applicable) and (vi) the date the last installment of principal and
interest has been paid.

 

5.1.14 Loan Proceeds.

 

Borrower shall use the proceeds of the Loan received by it on the Closing Date
only for the purposes set forth in Section 2.1.4.

 

5.1.15 Performance by Borrower.

 

Borrower shall in a timely manner observe, perform and fulfill each and every
covenant, term and provision of each Loan Document executed and delivered by, or
applicable to, Borrower, and shall not enter into or otherwise suffer or permit
any amendment, waiver, supplement, termination or other modification of any Loan
Document executed and delivered by, or applicable to, Borrower without the prior
written consent of Lender.

 

5.1.16 Confirmation of Representations.

 

Borrower shall deliver, in connection with any Securitization, (a) one or more
Officer’s Certificates certifying as to the accuracy of all representations made
by Borrower in the Loan Documents as of the date of the closing of such
Securitization in all relevant jurisdictions (or if any such representations are
no longer true, providing an explanation as to the reason for such untruth), and
(b) certificates of the relevant Governmental Authorities in all relevant
jurisdictions indicating the good standing and qualification of Borrower and
Principal as of the date of the Securitization.

 

5.1.17 Leasing Matters.

 

(a) With respect to the Property, Borrower shall not, without the prior written
consent of Lender, which consent shall not be unreasonably withheld, conditioned
or delayed, enter into and, except to the extent required pursuant to the terms
of an existing Material Lease, renew, extend, amend, modify, waive any
provisions of, terminate, reduce rents under, accept a surrender of space under,
or shorten the term of, any Material Lease or any instrument guaranteeing or
providing credit support for a Material Lease. Notwithstanding the foregoing,
provided Borrower (i) self manages the parking applicable to the Property or
(ii) enters into an acceptable replacement parking concession agreement, with
respect to parking at the Property, which replacement parking concession
agreement must be approved by Lender, such approval not to be unreasonably
withheld, conditioned or delayed, Borrower shall be permitted to terminate that
certain month to month parking arrangement established pursuant to the terms of
that certain parking concession agreement with American Parking System, Inc.
(the “Operator”) originally dated April 1, 1995 as modified by that certain
Letter Agreement between Borrower and Operator dated June 30, 2003, if the
Operator fails to commence construction of the parking facility which Operator
is obligated to build at that certain property described on Exhibit I attached
hereto and made a part hereof as such obligation shall be set forth in that
certain form of deed of ground lease to be entered into between certain
Affiliates of Borrower and the Operator. Furthermore, Lender’s consent shall not
be required for Borrower to enter into (a) a parking concession agreement, (b) a
restaurant concession agreement and (c) a disco concession agreement, provided,
however, with respect to each such concession agreement (1) no Event of Default
has occurred and is continuing and (2) the applicable concession agreement is
substantially in form and substance as the parking, restaurant and/or disco
concession agreement, as applicable, attached hereto as Exhibit K.

 

- 66 -



--------------------------------------------------------------------------------

(b) Borrower (i) shall observe and perform all the obligations imposed upon the
lessor under the Material Leases and shall not do or permit to be done anything
to impair the value of any of the Material Leases as security for the Debt; (ii)
shall promptly send copies to Lender of all notices of default or other material
matters which Borrower shall send or receive thereunder, (iii) shall enforce all
of the material terms, covenants and conditions contained in the Material Leases
upon the part of the tenant thereunder to be observed or performed in a
commercially reasonable manner (except for termination of a Lease other than as
provided in Section 5.1.17(a) hereof) which shall require Lender’s prior
approval, which approval shall not be unreasonably withheld, conditioned or
delayed); (iv) except as set forth on Schedule XXVI attached hereto and made a
part hereof, shall not collect any of the Rents more than one (l) month in
advance (except security deposits shall not be deemed Rents collected in
advance); (v) shall not execute any other assignment of the lessor’s interest in
any of the Leases or the Rents; and (vi) shall not consent to any assignment of
or subletting under any Material Leases not in accordance with their terms,
without the prior written consent of Lender, which consent shall not be
unreasonably withheld, conditioned or delayed. Lender shall not unreasonably
withhold, condition or delay approval of the execution of any subordination and
non-disturbance or similar recognition agreement requested by any tenant under a
Lease provided (i) Lender has approved such Lease, which approval shall not be
unreasonably withheld, conditioned or delayed and (ii) such agreement is in
form, scope and substance reasonably acceptable to Lender. To the extent
Lender’s prior written approval is required pursuant to this Section 5.1.17,
Lender shall have fifteen (15) calendar days from receipt of written request and
any and all reasonably required information and documentation relating thereto
in which to approve or disapprove such request, provided, such request to Lender
is marked in bold lettering with the following language: “LENDER’S RESPONSE IS
REQUIRED WITHIN FIFTEEN (15) CALENDAR DAYS OF RECEIPT OF THIS NOTICE PURSUANT TO
THE TERMS OF A LOAN AGREEMENT BETWEEN THE UNDERSIGNED AND LENDER” and the
envelope containing the request must be marked “PRIORITY”. In the event Lender
fails to respond to the information and proposed documentation within such time,
Lender’s approval shall be deemed given. Borrower shall be required to provide
Lender with such information and documentation as may be reasonably required by
Lender, including without limitation, lease comparables and other market
information. Should Lender fail to approve any such request, Lender shall give
Borrower written notice setting forth in reasonable detail the basis for such
disapproval.

 

(c) Borrower may, without the consent of Lender, amend, modify or waive the
provisions of any Lease or terminate, reduce rents under, accept a surrender of
space under, or shorten the term of, any Lease (including any guaranty, letter
of credit or other credit support with respect thereto) provided that such Lease
is not a Material Lease and that such action (taking into account, in the case
of a termination, reduction in rent, surrender of space or shortening of term,
the planned alternative use of the affected space) does not have a material
adverse effect on the value of the Property taken as a whole, and provided that
such Lease, as amended, modified or waived, is otherwise in compliance with the
requirements of this Agreement and any lease subordination agreement binding
upon Lender with respect to such Lease. A termination of a Lease (other than a
Material Lease) with a tenant who is in default beyond applicable notice and
grace periods shall not be considered an action which has a material adverse
effect on the value of the Property taken as a whole. Any amendment,
modification, waiver, termination, rent reduction, space surrender or term
shortening which does not satisfy the requirements set forth in this Subsection
shall be subject to the prior written

 

- 67 -



--------------------------------------------------------------------------------

approval of Lender, which shall not be unreasonably withheld, conditioned or
delayed and at Borrower’s expense. At Lender’s request, Borrower shall promptly
deliver to Lender copies of all Leases, amendments, modifications and waivers
which are entered into pursuant to this Section 5.1.17(c) together with
Borrower’s certification that it has satisfied all of the conditions of this
Section 5.1.17(c).

 

(d) Intentionally deleted.

 

(e) Upon the occurrence and during the continuance of an Event of Default, to
the extent permitted by law, Borrower shall promptly deposit with Lender any and
all monies representing security deposits under the Leases, whether or not
Borrower actually received such monies (the “Security Deposits”). Lender shall
hold the Security Deposits in accordance with the terms of the respective Lease,
and shall only release the Security Deposits in order to return a tenant’s
Security Deposit to such tenant if such tenant is entitled to the return of the
Security Deposit under the terms of the Lease and is not otherwise in default
under the Lease. To the extent required by Legal Requirements, Lender shall hold
the Security Deposits in an interest bearing account selected by Lender in its
sole discretion. In the event Lender is not permitted by law to hold the
Security Deposits, Borrower shall deposit the Security Deposits into an Eligible
Account.

 

5.1.18 Management Agreement.

 

(a) The Improvements on the Property are operated under the terms and conditions
of the Management Agreement. Borrower shall (i) diligently perform and observe
in all material respects all of the terms, covenants and conditions of the
Management Agreement or Replacement Management Agreement, if applicable, on the
part of Borrower to be performed and observed to the end that all things shall
be done which are necessary to keep unimpaired the material rights of Borrower
under the Management Agreement or Replacement Management Agreement, if
applicable, and (ii) promptly notify Lender of the giving of any notice to
Borrower of any material default by Borrower in the performance or observance of
any of the terms, covenants or conditions of the Management Agreement or
Replacement Management Agreement, if applicable, on the part of Borrower to be
performed and observed and deliver to Lender a true copy of each such notice.
Borrower shall not surrender the Management Agreement or Replacement Management
Agreement, if applicable, consent to the assignment by the Manager of its
interest under the Management Agreement (except as provided herein) or
Replacement Management Agreement, if applicable, or terminate or cancel the
Management Agreement or Replacement Management Agreement, if applicable, or
modify, change, supplement, alter or amend the Management Agreement or
Replacement Management Agreement, if applicable, in any material respect, either
orally or in writing, without the prior written consent of Lender, which consent
shall not be unreasonably withheld, conditioned or delayed. Borrower hereby
assigns to Lender as further security for the payment of the Debt and for the
performance and observance of the terms, covenants and conditions of this
Agreement, all the rights, privileges and prerogatives of Borrower to surrender
the Management Agreement or Replacement Management Agreement, if applicable, or
to terminate, cancel, modify, change, supplement, alter or amend the Management
Agreement or Replacement Management Agreement, if applicable, in any respect,
and any such surrender of the Management Agreement or Replacement Management
Agreement, if applicable, or termination, cancellation, modification, change,
supplement, alteration or amendment of the Management Agreement or Replacement
Management Agreement, if applicable, without the prior consent of Lender, which
consent shall not be unreasonably withheld, conditioned or delayed, shall be
void and of no force

 

- 68 -



--------------------------------------------------------------------------------

and effect. If Borrower shall default in the performance or observance of any
material term, covenant or condition of the Management Agreement or Replacement
Management Agreement, if applicable, on the part of Borrower to be performed or
observed, then, without limiting the generality of the other provisions of this
Agreement, and without waiving or releasing Borrower from any of its obligations
hereunder, Lender shall have the right, but shall be under no obligation, to pay
any sums and to perform any act or take any action as may be appropriate to
cause all the terms, covenants and conditions of the Management Agreement or
Replacement Management Agreement, if applicable, on the part of Borrower to be
performed or observed to be promptly performed or observed on behalf of
Borrower, to the end that the rights of Borrower in, to and under the Management
Agreement or Replacement Management Agreement, if applicable, shall be kept
unimpaired and free from default. Lender and any person designated by Lender
shall have, and are hereby granted, the right upon reasonable advance written
notice to Borrower to enter upon the Property at any time and from time to time
for the purpose of taking any such action. If the Manager shall deliver to
Lender a copy of any notice sent to Borrower of material default under the
Management Agreement or Replacement Management Agreement, if applicable, such
notice shall constitute full protection to Lender for any action taken or
omitted to be taken by Lender in good faith, in reliance thereon unless such
action constitutes the willful misconduct, fraud, illegal acts or gross
negligence of Lender or Lender’s agent. Borrower shall notify Lender if the
Manager sub-contracts to a third party any or all of its management
responsibilities under the Management Agreement or Replacement Management
Agreement, if applicable. Borrower shall, from time to time, obtain from the
Manager such certificates of estoppel with respect to compliance by Borrower
with the terms of the Management Agreement or Replacement Management Agreement,
if applicable, as may be reasonably requested by Lender to the extent provided
for in the Management Agreement or Replacement Management Agreement if the
Manager is not an Affiliate of Borrower. Borrower shall exercise each individual
option, if any, to extend or renew the term of the Management Agreement or
Replacement Management Agreement, if applicable, upon demand by Lender made at
any time within one (1) year of the last day upon which any such option may be
exercised, and Borrower hereby expressly authorizes and appoints Lender its
attorney-in-fact to exercise any such option in the name of and upon behalf of
Borrower, which power of attorney shall be irrevocable and shall be deemed to be
coupled with an interest. Any sums expended by Lender pursuant to this paragraph
shall bear interest at the Default Rate from the date such cost is incurred to
the date of payment to Lender, shall be deemed to constitute a portion of the
Debt, shall be secured by the lien of the Security Instrument and the other Loan
Documents and shall be immediately due and payable upon demand by Lender
therefor.

 

(b) Without limitation of the foregoing, Borrower, upon the request of Lender,
shall terminate the Management Agreement or Replacement Management Agreement, if
applicable and replace the Manager, without penalty or fee, if at any time
during the Loan: (a) the Manager shall become insolvent or a debtor in any
bankruptcy or insolvency proceeding, (b) provided, the Manager is an Affiliated
Manager, (1) there exists a non-monetary Event of Default which remains uncured
for at least thirty (30) days following written notice from Lender to Borrower
of such non-monetary Event of Default (provided, however, such thirty (30) day
notice and cure period is solely for the purpose of terminating the Management
Agreement and Lender reserves all rights it has upon an Event of Default
pursuant to Article 8 of this Agreement including, without limitation, a
foreclosure of the Security Instrument), or (2) there exists a monetary Event of
Default, or (c) there exists a default beyond all applicable notice and grace
periods by Manager under the Management Agreement or Replacement Management
Agreement, if applicable. At such time as the Manager may be removed, a
Qualified Manager shall assume management of the Property pursuant to a
Replacement Management Agreement.

 

- 69 -



--------------------------------------------------------------------------------

5.1.19 Environmental Covenants.

 

Except for conditions that exist on the date hereof and are expressly disclosed
in an Environmental Report, (a) Borrower covenants and agrees that so long as
Borrower owns, manages, is in possession of, or otherwise controls the operation
of the Property: (i) all uses and operations on or of the Property, whether by
Borrower or any other Person or entity, shall be in compliance with all
Environmental Laws and permits issued pursuant thereto; (ii) there shall be no
Releases of Hazardous Materials by Borrower or any Affiliate of Borrower in, on,
under or from any of the Property and Borrower shall use its commercially
reasonable efforts to insure that there shall be no Releases of Hazardous
Materials by any Person other than Borrower or any Affiliate of Borrower in, on,
under or from the Property; (iii) there shall be no Hazardous Materials in, on,
or under any of the Property, except those that are in compliance in all
material respects with all Environmental Laws and with permits issued pursuant
thereto, if and to the extent required; (iv) Borrower shall keep the Property
free and clear of all liens and other encumbrances imposed pursuant to any
Environmental Law, whether due to any act or omission of Borrower or any other
person or entity (the “Environmental Liens”); (v) Borrower shall, at its sole
cost and expense, fully and expeditiously cooperate in all activities pursuant
to paragraph (b) below, including but not limited to providing all relevant
information and making knowledgeable persons available for interviews; (vi)
Borrower shall, at its sole cost and expense, perform any environmental site
assessment or other investigation of environmental conditions in connection with
the Property, pursuant to any reasonable written request of Lender, upon Lenders
reasonable belief that the Property is not in full compliance with all
Environmental Laws, and share with Lender the reports and other results thereof,
and Lender and other Indemnified Parties shall be entitled to rely on such
reports and other results thereof; (vii) Borrower shall, at its sole cost and
expense, comply with all reasonable written requests of Lender to reasonably
effectuate remediation of any Hazardous Materials in, on, under or from the
Property in order to comply with any Environmental Law; (viii) Borrower shall
use its best efforts to not allow any tenant or other user of any of the
Property to violate any Environmental Law; and (ix) Borrower shall immediately
notify Lender in writing after receipt of written notice of (A) any material
presence or Release or threatened Releases of Hazardous Materials in, on, under,
from or migrating towards any of the Property; (B) any material non-compliance
with any Environmental Laws related in any way to any of the Property; (C) any
actual or potential Environmental Lien; (D) any required or proposed remediation
of environmental conditions relating to any of the Property; and (E) any written
notice or other communication of which Borrower becomes aware from any source
whatsoever (including but not limited to a governmental entity) relating in any
way to the non-compliance of any Hazardous Materials with all applicable
Environmental Laws.

 

(b) In the event Lender has a reasonable belief that the Property is not in
material compliance with all Environmental Laws, Lender and any other person or
entity designated by Lender, including but not limited to any representative of
a governmental entity, and any environmental consultant, and any receiver
appointed by any court of competent jurisdiction, shall have the right (subject
to the rights of tenants and hotel guests), but not the obligation, to enter
upon the Property at all reasonable times upon reasonable prior written notice
to Borrower to assess any and all aspects of the environmental condition of the
Property and its use, including but not limited to, conducting any reasonably
necessary environmental assessment or audit (the scope of which shall be
determined in Lender’s sole and absolute discretion) and taking samples of soil,
groundwater or other water, air, or building materials, and conducting other
invasive testing. Borrower shall cooperate with and provide reasonable access to
Lender and any such person or entity designated by Lender.

 

- 70 -



--------------------------------------------------------------------------------

5.1.20 Alterations.

 

Borrower shall obtain Lender’s prior written consent to any material alterations
to any Improvements, which consent shall not be unreasonably withheld,
conditioned or delayed except with respect to alterations that could reasonably
be expected to have a material adverse effect on Borrower’s financial condition,
the value of the Property or the annual Net Operating Income. Notwithstanding
the foregoing, provided no Event of Default has occurred and is continuing,
Lender’s consent shall not be required in connection with any alterations that
will not have a material adverse effect on Borrower’s financial condition, the
value of the Property or the Net Operating Income of the Property, provided that
such alterations (a) are made in connection with tenant improvement work
performed pursuant to the terms of any Lease executed on or before the date
hereof or any Lease executed after the date hereof which is in compliance with
the terms of this Agreement, (b) are made in connection with tenant improvement
work performed pursuant to the terms and provisions of a Lease and not adversely
affecting any structural component of any Improvements, any utility or HVAC
system contained in any Improvements or the exterior of any building
constituting a part of any Improvements, (c) relate solely to Equipment, or (d)
together with the related costs thereof have been provided for in the Annual
Budget which has been approved by Lender pursuant to the terms hereof and (i)
are nonstructural in nature and (ii) are budgeted to cost (including all labor
and materials) less than $500,000.00. Notwithstanding anything to the contrary
contained in this Section 5.1.20, any alteration, the cost of which is equal to,
or greater than, $5,000,000.00 shall be subject to receipt of confirmation from
the Rating Agencies that any such alteration will not result in a withdrawal,
qualification or downgrade of the then ratings assigned to the Securities.

 

5.1.21 Intentionally Deleted.

 

5.1.22 Parking Lot Leases.

 

Borrower shall comply with all of the terms and conditions of the Employee
Parking Lot Lease, the Miramar Lease, the Regency Lease and the Miami Lease (or
the Substitute Miami Lot Lease (defined below), as applicable) and shall perform
all of its obligations thereunder in a timely manner.

 

Subject to the terms of the Employee Parking Lot Lease, Borrower hereby
covenants and agrees with Lender that it shall not grant its consent and/or
approval to Lot Owner (to the extent such consent and/or approval is required
pursuant to the Employee Parking Lot Lease) to the extent any such consent
and/or approval would reasonably be expected to have a material adverse affect
to the Parking Area (as defined in the Employee Parking Lot Lease) and the
operations of the Property without first obtaining Lender’s prior written
consent and/or approval, which consent and/or approval shall not be unreasonably
withheld, conditioned or delayed. Notwithstanding the foregoing, in no event
shall Borrower grant its approval and/or consent to any matter relating to the
Alternate Parking Spaces (as defined in the Employee Parking Lot Lease) to the
extent any such consent and/or approval is required pursuant to the Employee
Parking Lot Lease without first obtaining Lender’s prior written approval and/or
consent which consent and/or approval shall not be unreasonably withheld,
conditioned or delayed. Notwithstanding the terms of the Employee Parking Lot
Lease, Lender hereby agrees that Lender’s consent to the subordination of the
Employee Parking Lot Lease shall not be required provided that such
subordination is conditioned upon the granting of non disturbance to Borrower
and Lender and the form of recognition and non disturbance agreement entered
into is in form and substance substantially similar to the form of Recognition
and Non Disturbance Agreement attached hereto as Exhibit L.

 

- 71 -



--------------------------------------------------------------------------------

Furthermore, Borrower covenants that at all times during the term of the Loan if
the Alternate Parking Spaces and/or any parking spaces (a) located on the
Miramar Parcel (such parking spaces shall be referred to herein as the “Miramar
Spaces”) (b) made available pursuant to the Miami Lease or the Substitute Miami
Lot Lease and/or (c) made available pursuant to the Regency Lease are no longer
available for Borrower’s and/or the Property’s use, Borrower shall promptly
replace such unavailable Alternate Parking Spaces and/or Miramar Spaces and/or
spaces available pursuant to the Miami Lease or the Substitute Miami Lot Lease
and/or Regency Lease, as applicable, pursuant to a written lease acceptable to
Lender, such acceptance not to be unreasonably withheld, conditioned or delayed
provided such lease contains (i) market terms and (ii) a term equal to the
lesser of (a) the period of time that the applicable spaces are reasonably
expected to be unavailable or (b) at least one (1) year and (iii) is for a
comparable number of parking spaces (as those that become unavailable) and such
parking spaces are within reasonable and sufficient proximity to the Property so
as not to unreasonably interfere with the operations of the Property.

 

Notwithstanding anything to the contrary contained in the immediately preceding
paragraph which relates to the Miami Lease or the Substitute Miami Lot Lease,
Borrower covenants that it shall use its best efforts to cause Regency’s
interest in the Miami Lease to be assigned to Borrower within thirty (30) days
of the date hereof (such thirty (30) day period, the “Miami Lease Assignment
Period”). In the event Regency’s interest in the Miami Lease is not assigned to
Borrower upon the expiration of the Miami Lease Assignment Period, Borrower
hereby covenants to enter into a substitute written lease within sixty (60) days
of the expiration of the Miami Lease Assignment Period acceptable to Lender,
such acceptance not to be unreasonably withheld, conditioned or delayed provided
such lease contains (i) market terms and (ii) a term equal to the lesser of (a)
the period of time that the applicable spaces are reasonably expected to be
unavailable or (b) at least one (1) year and (iii) is for a comparable number of
parking spaces (as those that become unavailable) and such parking spaces are
within reasonable and sufficient proximity to the Property so as not to
unreasonably interfere with the operations of the Property (such substitute
lease the “Substitute Miami Lot Lease”).

 

To the extent, if any, that Lender’s prior written approval and/or consent is
required pursuant to this Section 5.1.22 such request for approval shall be
deemed approved if (i) Lender shall have failed to notify Borrower of its
approval or disapproval within ten (10) days (the “Approval Period”) following
Lender’s receipt of Borrower’s written request together with any and all
required material information and documentation relating thereto required by
Lender to reach a decision and provided, the request to Lender is marked in bold
lettering with the following: “LENDER’S RESPONSE IS REQUIRED WITHIN TEN (10)
DAYS OF RECEIPT OF THIS NOTICE PURSUANT TO THE TERMS OF THE LOAN AGREEMENT
BETWEEN THE UNDERSIGNED AND LENDER” and the envelope containing the request must
be marked “PRIORITY”, (ii) Borrower shall have delivered to Lender a written
notice of Lender’s failure to respond to Borrower’s request within the Approval
Period (the “Failure to Respond Notice”), and (iii) Lender shall have failed to
notify Borrower of its approval or disapproval within eight (8) days following
Lender’s receipt of the Failure to Respond Notice. Borrower shall be required to
provide Lender with such material information and documentation as may be
reasonably required by Lender, in its reasonable discretion in order for Lender
to determine whether or not to consent to any such request. Should Lender fail
to approve any such request,

 

- 72 -



--------------------------------------------------------------------------------

Lender shall give written notice setting forth in reasonable detail the basis
for such disapproval. Notwithstanding any approval standards of Lender set forth
in the Employee Parking Lot Lease which conflict with the standards set forth in
this Section 5.1.22, the standards set forth in this Section 5.1.22 shall govern
any such approval.

 

5.1.23 OFAC.

 

At all times throughout the term of the Loan, Borrower, Guarantor, Indemnitor
and their respective Affiliates shall be in full compliance with all applicable
orders, rules, regulations and recommendations of The Office of Foreign Assets
Control of the U.S. Department of the Treasury.

 

5.1.24 O&M Program.

 

Borrower shall enter into a contract with a licensed industrial hygienist to
develop a fully documented O&M Program which Borrower shall submit within one
hundred and eighty (180) days of the date hereof to Lender for its reasonable
approval. Borrower further covenants and agrees to implement and follow in all
material respects the terms and conditions of such O&M Program during the term
of the Loan, including any extension or renewal thereof. Lender’s requirement
that Borrower develop and comply with the O&M Program shall not be deemed to
constitute a waiver or modification of any of Borrower’s covenants and
agreements with respect to Hazardous Materials or Environmental Laws.

 

5.1.25 The Ground Lease.

 

(a) Borrower shall (i) pay all rents, additional rents and other sums required
to be paid by Borrower, as tenant under and pursuant to the provisions of the
Ground Lease, the Miami Lease and the Miramar Parcel Lease provided, however,
that Borrower’s obligation to directly pay Ground Rents shall be suspended for
so long as Borrower complies with the terms and provisions of Section 7.6
hereof, (ii) diligently perform and observe all of the terms, covenants and
conditions of the Ground Lease on the part of Borrower, as tenant thereunder,
(iii) promptly notify Lender of the giving of any notice by the landlord under
the Ground Lease to Borrower of any default by Borrower, as tenant thereunder,
and deliver to Lender a true copy of each such notice within five (5) Business
Days of receipt and (iv) promptly notify Lender upon learning of any bankruptcy,
reorganization or insolvency of the landlord under the Ground Lease or of any
notice thereof, and deliver to Lender a true copy of such notice within five (5)
Business Days of Borrower’s receipt. Borrower shall not, without the prior
consent of Lender, surrender the leasehold estate created by the Ground Lease or
terminate or cancel the Ground Lease or modify, change, supplement, alter or
amend the Ground Lease, in any material respect, either orally or in writing,
and if Borrower shall default in the performance or observance of any material
term, covenant or condition of the Ground Lease on the part of Borrower, as
tenant thereunder, Lender shall have the right, but shall be under no
obligation, to pay any sums and to perform any act or take any action as may be
appropriate to cause all of the terms, covenants and conditions of the Ground
Lease on the part of Borrower to be performed or observed on behalf of Borrower,
to the end that the rights of Borrower in, to and under the Ground Lease shall
be kept unimpaired and free from default. If the landlord under the Ground Lease
shall deliver to Lender a copy of any notice of default under the Ground Lease,
such notice shall constitute full protection to Lender for any action taken or
omitted to be taken by Lender, in good faith, in reliance thereon, unless
Lender’s action constitutes gross negligence, fraud, illegal acts or willful
misconduct. Borrower shall exercise each individual option, if any, to extend or
renew the term of the Ground Lease

 

- 73 -



--------------------------------------------------------------------------------

upon demand by Lender made at any time within six (6) months prior to the last
day upon which any such option may be exercised, and Borrower hereby expressly
authorizes and appoints Lender its attorney-in-fact to exercise any such option
in the name of and upon behalf of Borrower, which power of attorney shall be
irrevocable and shall be deemed to be coupled with an interest.

 

(b) Subleases. Notwithstanding anything contained in the Ground Lease to the
contrary, Borrower shall not further sublet any portion of the related Leasehold
Property (other than as permitted pursuant to Section 5.1.17 hereof) without
prior written consent of Lender. Each sublease hereafter made shall provide
that, (a) in the event of the termination of the Ground Lease, the lease shall
not terminate or be terminable by the sublessee; (b) in the event of any action
for the foreclosure of the Security Instrument with respect to the related
Leasehold Property, the lease shall not terminate or be terminable by the
subtenant by reason of the termination of the Ground Lease unless the sublessee
is specifically named and joined in any such action and unless a judgment is
obtained therein against the sublessee; and (c) in the event that the Ground
Lease is terminated as aforesaid, the lessee shall attorn to the lessor under
the Ground Lease or to the purchaser at the sale of the related Leasehold
Property on such foreclosure, as the case may be. In the event that any portion
of such Leasehold Property shall be sublet pursuant to the terms of this
subsection, such sublease shall be deemed to be included in the Leasehold
Property.

 

Section 5.2 Negative Covenants.

 

From the date hereof until payment and performance in full of all obligations of
Borrower under the Loan Documents or the earlier release of the Liens of all
Security Instrument encumbering the Property in accordance with the terms of
this Agreement and the other Loan Documents, Borrower covenants and agrees with
Lender that it will not do, directly or indirectly, any of the following:

 

5.2.1 Liens.

 

Borrower shall not create, incur, assume or suffer to exist any Lien on any
portion of the Property or permit any such action to be taken, except:

 

(i) Permitted Encumbrances;

 

(ii) Liens created by or being contested in accordance with or permitted
pursuant to the Loan Documents; and

 

(iii) Liens for Taxes or Other Charges not yet due or delinquent.

 

5.2.2 Dissolution.

 

Except as otherwise expressly permitted hereunder, Borrower shall not (a) engage
in any dissolution, liquidation or consolidation or merger with or into any
other business entity, (b) engage in any business activity not related to the
ownership and operation of the Property, (c) transfer, lease or sell, in one
transaction or any combination of transactions, the assets or all or
substantially all of the properties or assets of Borrower except to the extent
permitted by the Loan Documents, (d) modify, amend, waive or terminate any
material provision of its organizational documents or its qualification and good
standing in any jurisdiction or (e) cause the Principal to (i) dissolve, wind up
or liquidate or take any action, or omit to take an action, as

 

- 74 -



--------------------------------------------------------------------------------

a result of which the Principal would be dissolved, wound up or liquidated in
whole or in part, or (ii) amend, modify, waive or terminate the certificate of
incorporation or bylaws of the Principal, in each case, without obtaining the
prior written consent of Lender, which consent shall not be unreasonably
withheld, conditioned or delayed and, if any such amendment relates to the
single purpose entity provisions, confirmation from the Rating Agencies that
such amendment will not result in a withdrawal, qualification or downgrade of
the then ratings assigned to the Securities.

 

5.2.3 Change in Business.

 

Borrower shall not enter into any line of business other than the ownership and
operation of the Property, or make any material change in the scope or nature of
its business objectives, purposes or operations, or undertake or participate in
activities other than the continuance of its present business.

 

5.2.4 Debt Cancellation.

 

Borrower shall not cancel or otherwise forgive or release any claim or debt
(other than termination of Leases in accordance herewith) owed to Borrower by
any Person, except for adequate consideration and in the ordinary course of
Borrower’s business or otherwise if such cancellation, release or forgiveness is
prudent and commercially reasonable.

 

5.2.5 Zoning.

 

Borrower shall not initiate or consent to any zoning reclassification of any
portion of the Property or seek any variance under any existing zoning ordinance
or use or permit the use of any portion of the Property in any manner that could
result in such use becoming a nonconforming use under any zoning ordinance or
any other applicable land use law, rule or regulation, without the prior consent
of Lender, which consent shall not be unreasonably withheld, conditioned or
delayed.

 

5.2.6 No Joint Assessment.

 

Borrower shall not suffer, permit or initiate the joint assessment of the
Property with (a) any other real property constituting a tax lot separate from
the Property, or (b) any portion of the Property which may be deemed to
constitute personal property, or any other procedure whereby the Lien of any
taxes which may be levied against such personal property shall be assessed or
levied or charged to the Property.

 

5.2.7 Principal Place of Business.

 

Borrower shall not change its principal place of business set forth in Schedule
I without first giving Lender thirty (30) days prior written notice. Borrower
shall not change the place of its organization as set forth in Section 4.1.36
without the consent of Lender, which consent shall not be unreasonably withheld,
conditioned or delayed. Upon Lender’s request, Borrower shall execute, deliver
and/or authorize additional financing statements, security agreements and other
instruments which may be reasonably necessary to effectively evidence or perfect
Lender’s security interest in the Property as a result of such change of place
of business or place of organization.

 

- 75 -



--------------------------------------------------------------------------------

5.2.8 ERISA.

 

During the term of the Loan or of any obligation or right hereunder, Borrower
shall not be a Plan and none of the assets of Borrower shall constitute Plan
Assets.

 

(a) Borrower further covenants and agrees to deliver to Lender such
certifications or other evidence from time to time throughout the term of the
Loan, as requested by Lender in its sole discretion, and represents and
covenants that (A) Borrower is not and does not maintain an “employee benefit
plan” as defined in Section 3(32) of ERISA, which is subject to Title I of
ERISA, or a “governmental plan” within the meaning of Section 3(3) of ERISA; (B)
Borrower is not subject to State statutes regulating investments and fiduciary
obligations with respect to governmental plans; and (C) one or more of the
following circumstances is true:

 

(i) Equity interests in Borrower are publicly offered securities, within the
meaning of 29 C.F.R. § 2510.3-101(b)(2);

 

(ii) Less than twenty-five percent (25%) of each outstanding class of equity
interests in Borrower are held by “benefit plan investors” within the meaning of
29 C.F.R.§ 2510.3-101(f)(2); or

 

(iii) Borrower qualifies as an “operating company” or a “real estate operating
company” within the meaning of 29 C.F.R. § 2510.3-101 (c) or (e).

 

5.2.9 Affiliate Transactions.

 

Except as expressly provided in Section 4.1.37 and 5.1.22 hereof and Management
Agreements entered into prior to the date hereof which have been disclosed and
approved by Lender, Borrower shall not enter into, or be a party to, any
transaction with an Affiliate of Borrower, Principal or any of the stockholders
of Borrower or Principal except in the ordinary course of business and on terms
which are fully disclosed to Lender in advance and are no less favorable to
Borrower or such Affiliate than would be obtained in a comparable arm’s-length
transaction with an unrelated third party.

 

5.2.10 Assets.

 

Borrower shall not purchase or own any property other than the Property.

 

5.2.11 Debt.

 

Borrower shall not create, incur or assume any Indebtedness other than the Debt
except to the extent permitted hereby.

 

5.2.12 Transfers.

 

(a) Borrower shall not sell, convey, mortgage, grant, bargain, encumber, pledge,
assign, grant options with respect to, or otherwise transfer or dispose of
(directly or indirectly, voluntarily or involuntarily, by operation of law or
otherwise, and whether or not for consideration or of record) the Property or
any part thereof or any legal or beneficial interest therein or permit a Sale or
Pledge of an interest in any Restricted Party (collectively, a “Transfer”),
other than pursuant to Leases of space in the Improvements to tenants in
accordance with the provisions of Section 5.1.17 hereof, without (i) the prior
written consent of Lender and (ii) if a Securitization has occurred or is
pending within thirty (30) days, delivery to Lender of written confirmation from
the Rating Agencies that the Transfer will not result in the downgrade,
withdrawal or qualification of the then current ratings assigned to any
Securities or the proposed rating of any Securities.

 

- 76 -



--------------------------------------------------------------------------------

(b) A Transfer shall include, but not be limited to: (i) an installment sales
agreement wherein Borrower agrees to sell the Property or any part thereof for a
price to be paid in installments; (ii) an agreement by Borrower leasing all or a
substantial part of the Property for other than actual occupancy by a space
tenant thereunder or a sale, assignment or other transfer of, or the grant of a
security interest in, Borrower’s right, title and interest in and to any Leases
or any Rents; (iii) if a Restricted Party is a corporation, any merger,
consolidation or Sale or Pledge of such corporation’s stock or the creation or
issuance of new stock; (iv) if a Restricted Party is a limited or general
partnership or joint venture, any merger or consolidation or the change,
removal, resignation or addition of a general partner or the Sale or Pledge of
the partnership interest of any general partner or any profits or proceeds
relating to such partnership interest, or the Sale or Pledge of limited
partnership interests or any profits or proceeds relating to such limited
partnership interests or the creation or issuance of new limited partnership
interests; (v) if a Restricted Party is a limited liability company, any merger
or consolidation or the change, removal, resignation or addition of a managing
member or non-member manager (or if no managing member, any member) or the Sale
or Pledge of the membership interest of a managing member (or if non managing
member, any member) or any profits or proceeds relating to such membership
interest, or the Sale or Pledge of non-managing membership interests or the
creation or issuance of new non-managing membership interests; or (vi) if a
Restricted Party is a trust or nominee trust, any merger, consolidation or the
Sale or Pledge of the legal or beneficial interest in a Restricted Party or the
creation or issuance of new legal or beneficial interests.

 

(c) Notwithstanding the provisions of Section 5.2.12(a) and (b) hereof, the
following transfers shall not be deemed a Transfer (i) a transfer by devise or
descent or by operation of law upon the death of a member, partner or
shareholder of a Restricted Party; (ii) the Sale or Pledge, in one or a series
of transactions, of not more than forty-nine percent (49%) of the stock in a
Restricted Party; provided, however, no such transfers shall result in the
change of voting control in the Restricted Party, and as a condition to each
such transfer, Lender shall receive not less than thirty (30) days prior written
notice of such proposed transfer, (iii) the Sale or Pledge, in one or a series
of transactions, of not more than forty-nine percent (49%) of the limited
partnership interests or non-managing membership interests (as the case may be)
in a Restricted Party; provided, however, as a condition to each such transfer,
Lender shall receive not less than thirty (30) days prior written notice of such
proposed transfer, (iv) transfers, issuances, pledges and redemptions of stock
in Wyndham (and its successors), so long as (A) Wyndham (or any such successor)
is (or is controlled by) a Public Company and (B) the surviving entity is
primarily involved in, or has a significant business line involving, the
ownership and operation of real estate similar to the Property, (v) the merger
or consolidation of Wyndham (or its successors), provided that the surviving
entity of such merger or consolidation is (or is controlled by) (A) a Public
Company and (B) primarily involved in, or has a significant business line
involving, the ownership or operation of real estate similar to the Property,
(vi) the granting of easements, cross-easements, agreements, restrictions,
reservations and rights in the ordinary course of business for use, access,
water and sewer lines, telephone and telegraph lines, electric lines or other
utilities or for other similar purposes, provided that no such easements,
agreements, restrictions or rights shall materially impair the utility and/or
operation of the Property or any Borrower’s ability to repay the Debt as it
becomes due, (vii) transfers of direct or indirect interests in any Borrower,
Principal or Restricted Party to Affiliates of Wyndham (or its successors)
provided that after such transfers such Borrower, Principal and Restricted Party
are controlled, directly or indirectly, by Wyndham (or its successors) and
(viii) pledges of direct and

 

- 77 -



--------------------------------------------------------------------------------

indirect interests in Borrower and Mezzanine Borrower to Mezzanine Lender as
collateral for the Mezzanine Loan and the exercise by Mezzanine Lender of its
remedies under the Mezzanine Loan Documents. In addition, on a one time basis,
Wyndham may merge or consolidate with a public or private entity in which the
surviving entity is not and is not controlled by a Public Company provided that
(a) after such merger, Borrower and Principal shall continue to comply with the
terms of Section 4.1.37 hereof, (b) such merger or consolidation is to a
Qualified Transferee, (c) the surviving entity is primarily involved in, or has
a significant business line involving, the ownership and operation of real
estate similar to the Property and (d) the surviving entity complies with the
terms and conditions of the Settlement Agreement and establishes a reserve with
Lender in an amount equal to the estimated cost of preparing, implementing and
completing the property improvement plan that would be required pursuant to the
Settlement Agreement as a result of such merger or consolidation. In connection
with any transfer or merger permitted under this Section 5.2.12, Borrower shall
deliver an Additional Insolvency Opinion if, after such transfer or merger, more
than 49% of any direct legal or beneficial interest in Borrower (or in any
constituent entity of Borrower that is required to comply with the terms of
Section 4.1.37 hereof) is owned by a new or successor entity. Such Additional
Insolvency Opinion shall be reasonably acceptable to (a) Lender, prior to a
Securitization or (b) the Rating Agencies, if a Securitization has occurred.
Notwithstanding anything to the contrary contained herein, pledges and
hypothecations of indirect equity interests in Borrower shall be permitted
provided (i) Wyndham (or its successor) maintains control of, and holds
beneficial direct or indirect ownership interests of not less than fifty-one
percent (51%) of the stock in Borrower and (ii) any such pledges or
hypothecations are in connection with that certain Credit Agreement and that
certain Increasing Rate Note Purchase and Loan Agreement each between Wyndham
(or its successors) and The Chase Manhattan Bank, each dated June 30, 1999, as
amended or another credit agreement with an Institutional Lender or a public
bond offering to prepay or refinance in full or in part any such credit facility
which Institutional Lender or bondholders (or the trustee on their behalf), as
applicable shall be making or holding a loan to Wyndham or its successor or its
Affiliates (other than Borrower or Principal). A foreclosure sale (or transfer
in lieu thereof) of any such pledge or hypothecation to The Chase Manhattan
Bank, or another Institutional Lender as collateral agent for syndicate lenders
or another Institutional Lender, or the bond trustee, shall be permitted
provided (i) Lender is given at least sixty (60) days prior written notice of
the proposed foreclosure sale or transfer in lieu thereof; (ii) the transferee
is a reputable entity or person, creditworthy, with sufficient financial worth
considering any obligations assumed and undertaken with respect to the Loan, as
evidenced by financial statements and other information reasonably requested by
Lender; (iii) the Property at all times shall continue to be managed by a
Qualified Manager, and (iv) and any and all such entities will comply with all
of the requirements set forth in the Note, this Agreement, the Security
Instrument and the other Loan Documents.

 

(d) Lender shall not be required to demonstrate any actual impairment of its
security or any increased risk of default hereunder in order to declare the Debt
immediately due and payable upon a Transfer without Lender’s consent to the
extent required hereunder. This provision shall apply to every Transfer
regardless of whether voluntary or not, or whether or not Lender has consented
to any previous Transfer. Notwithstanding anything to the contrary contained in
this Section 5.2.12, (a) no transfer (whether or not such transfer shall
constitute a Transfer) shall be made to any Prohibited Person and (b) in the
event any transfer (whether or not such transfer shall constitute a Transfer)
results in any Person owning in excess of forty-nine percent (49%) of the
ownership interest in a Restricted Party, Borrower shall, prior to such
transfer, deliver an updated Insolvency Opinion to Lender, which opinion shall
be in form, scope and substance reasonably acceptable in all respects to Lender
and the Rating Agencies.

 

- 78 -



--------------------------------------------------------------------------------

(e) Notwithstanding anything to the contrary contained in this Section 5.2.12,
Lender’s consent shall not be required for the financing and/or leasing of
personal property, including, without limitation, furniture, fixtures and
equipment owned or to be purchased by the applicable Borrower that is used in
connection with the operation of the Property (“Equipment”), provided Lender has
received prior written notification of such Borrower’s intent to finance and/or
lease such Equipment, and provided, further, that (i) any such financing and/or
leasing is subject to commercially prudent terms and conditions and at a market
rate of interest and/or leasing rate, (ii) the Equipment financed and/or leased
is readily replaceable without material interference or interruption to the
operation of the Property as required pursuant to the provisions of this
Agreement and the Security Instrument and the other Loan Documents, (iii) the
annual aggregate payments (including principal and interest) of such financing
and/or leasing for Equipment located on or used in connection with the Property
is at all times less than the amount set forth on Schedule XXI attached hereto
and made a part hereof for the Property (“Permitted FF&E Financing”), (iv) the
documentation for such financing and/or any material leases entered into after
the date hereof shall, among other things, provide that Lender shall be given
written notice of a default thereunder and Lender shall be provided with a
reasonable opportunity to cure such defaults and (v) the financing and/or
leasing does not create a lien on any Property other than the Equipment
financed.

 

(f) Notwithstanding anything to the contrary contained in this Section 5.2.12,
Lender shall not withhold its consent to a one-time sale, assignment, or other
transfer of all of the Property provided that (i) Lender receives sixty (60)
days prior written notice of such transfer, (ii) no Event of Default has
occurred and is continuing and (iii) upon the satisfaction (in the reasonable
determination of Lender) of the following matters:

 

  (A) Borrower or Transferee (defined below) shall pay any and all reasonable
out-of-pocket costs incurred in connection with the transfer (including, without
limitation, Lender’s reasonable counsel fees and disbursements and all recording
fees, title insurance premiums and mortgage and intangible taxes);

 

  (B) The proposed transferee (the “Transferee”) (i) shall be a special purpose
bankruptcy remote entity that complies with all of the requirements of Section
4.1.37 and whose organizational documents are substantially similar to
Borrower’s organizational documents, or if not substantially similar, acceptable
to the Rating Agencies and (ii) is controlled by a Qualified Transferee;

 

  (C) Transferee shall assume all of the obligations of Borrower under the Note,
this Agreement, the Security Instruments and the other Loan Documents in a
manner reasonably satisfactory to Lender in all respects, including, without
limitation, by entering into an assumption agreement in form and substance
reasonably satisfactory to Lender and delivering such legal opinions as Lender
may reasonably require;

 

  (D) The Property shall be managed by a Qualified Manager following such
transfer;

 

  (E) Intentionally Omitted;

 

- 79 -



--------------------------------------------------------------------------------

  (F) Intentionally Omitted;

 

  (G) Intentionally Omitted;

 

  (H) To the extent available in the applicable jurisdiction, Transferee shall
deliver an endorsement to the existing title policy insuring the Security
Instrument as modified by the assumption agreement, as a valid first lien on the
Property and naming the Transferee as owner of the fee and leasehold estate, as
applicable, of the Property, which endorsement shall insure that as of the
recording of the assumption agreement, the Property shall not be subject to any
additional exceptions or Liens other than Permitted Encumbrances;

 

  (I) Transferee shall deliver to Lender an opinion of counsel from an
independent law firm with respect to the substantive nonconsolidation of
Transferee and its constituent entities (partners, members or shareholders),
which law firm and which opinion shall be reasonably satisfactory in all
respects to (i) Lender, if a Securitization has not occurred, or (ii) Lender and
the Rating Agencies, if a Securitization has occurred; and

 

  (J) Mezzanine Borrower shall simultaneously prepay the entire Mezzanine Loan
in accordance with the Mezzanine Loan Agreement.

 

VI. INSURANCE; CASUALTY; CONDEMNATION; REQUIRED REPAIRS

 

Section 6.1 Insurance.

 

(a) Borrower shall obtain and maintain, or cause to be maintained, Policies for
Borrower and the Property providing at least the following coverages:

 

(i) comprehensive all risk insurance on the Improvements and the Personal
Property, in each case (ii) in an amount equal to 100% of the “Full Replacement
Cost,” which for purposes of this Agreement shall mean actual replacement value
(exclusive of costs of excavations, foundations, underground utilities and
footings) with a waiver of depreciation, but the amount shall in no event be
less than the outstanding principal balance of the Allocated Loan Amount for the
Property; (iii) containing an agreed amount endorsement with respect to the
Improvements and Personal Property waiving all co-insurance provisions; (iv)
providing for no deductible in excess of $100,000; and (v) providing coverage
for contingent liability from Operation of Building Laws, Demolition Costs and
Increased Cost of Construction Endorsements together with an “Ordinance or Law
Coverage” or “Enforcement” endorsement if any of the Improvements or the use of
the Property shall at any time constitute legal nonconforming structures or
uses. The Full Replacement Cost shall be redetermined from time to time (but not
more frequently than once in any twenty (24) calendar months) at the request of
Lender by an appraiser or contractor designated and paid by Borrower and
approved by Lender, or by an engineer or appraiser in the regular employ of the
insurer. After the first appraisal, additional appraisals may be based on
construction cost indices customarily employed in the trade. No omission on the
part of Lender to request any such ascertainment shall relieve Borrower of any
of its

 

- 80 -



--------------------------------------------------------------------------------

obligations under this Subsection. Notwithstanding clause (iv) of this Section
6.1(a)(i) to the contrary, (1) with respect to comprehensive all risk insurance
required by this Section 6.1(a)(i), Borrower shall be permitted to maintain a
deductible of no more than $500,000.00 (the “Maximum Deductible”) provided
Borrower delivers to Lender a Letter of Credit in an amount equal to the
difference between the Maximum Deductible and $100,000.00, which Letter of
Credit shall be held by Lender as additional collateral for the Loan and
Borrower shall have no right to request that Lender draw on the Letter of
Credit, (2) with respect to windstorm coverage, Borrower shall be permitted to
maintain a deductible equal to 2% of the coverage provided by the Policy for the
Property and (3) with respect to earthquake coverage Borrower shall be permitted
to maintain a deductible equal to $1,000,000.

 

(ii) commercial general liability insurance against claims for personal injury,
bodily injury, death or property damage occurring upon, in or about the
Property, including “Dram Shop” or other liquor liability coverage if alcoholic
beverages are sold from or may be consumed at the Property, such insurance (A)
to be on the so-called “occurrence” form with a combined single limit of not
less than $2,000,000 and a per occurrence limit of not less than $1,000,000 (and
if in a blanket policy, containing an “Aggregate Per Location” endorsement); (B)
to continue at not less than the aforesaid limit until required to be changed by
Lender in writing by reason of changed economic conditions making such
protection inadequate; and (C) to cover at least the following hazards: (1)
premises and operations; (2) products and completed operations on an “if any”
basis; (3) independent contractors; (4) blanket contractual liability for all
legal contracts; and (5) contractual liability covering the indemnities
contained in Article 10 of the Security Instrument to the extent the same is
available;

 

(iii) business interruption/loss of rents insurance (A) with loss payable to
Lender; (B) covering all risks required to be covered by the insurance provided
for in Section 6.1(a)(i); (C) in an amount equal to 100% of the projected gross
earnings from the Property (on an actual loss sustained basis) for a period of
eighteen (18) months. The amount of such loss of rents insurance shall be
determined prior to the date hereof and at least once each year thereafter based
on the greatest of: (x) Borrower’s reasonable estimate of the gross income from
the Property (y) the estimate of gross income set forth in the Annual Budget;
and (z) the highest gross income received during the term of the Note for any
full calendar year prior to the date the amount of such insurance is being
determined, for the succeeding twenty-four month period; (D) containing an
extended period of indemnity endorsement which provides that after the physical
loss to the Improvements and the Personal Property has been repaired, the
continued loss of income will be insured until such income either returns to the
same level it was at prior to the loss, or the expiration of eighteen (18)
months from the date that the Property is repaired or replaced and operations
are resumed, whichever first occurs, and notwithstanding that the policy may
expire prior to the end of such period; and (E) containing an extended period of
indemnity endorsement which provides that after the physical loss to the
Improvements and the Personal Property has been repaired, the continued loss of
income will be insured until such income returns to the same level it was prior
to the loss, or the expiration of eighteen (18) months from the date of the
loss, whichever first occurs, and notwithstanding that the policy may expire
prior to the end of such period. Notwithstanding the foregoing, following the
payment of all sums that are then due and payable under the Note, this Agreement
and the other Loan Documents, Lender shall disburse to Borrower any remaining
proceeds from

 

- 81 -



--------------------------------------------------------------------------------

business interruption insurance obtained under this Section 6.1(a)(iii) All
insurance proceeds payable to Lender pursuant to this Section 6.1(a)(iii) shall
be held by Lender and shall be applied to the obligations secured hereunder from
time to time due and payable hereunder and under the Note and of this Agreement;
provided, however, that nothing herein contained shall be deemed to relieve
Borrower of its obligations to pay the obligations secured hereunder on the
respective dates of payment provided for in this Agreement except to the extent
such amounts are actually paid out of the proceeds of such loss of rents
insurance provided, however, any sums not applied by Lender pursuant to this
Section 6.1(a)(iii) shall be returned to Borrower.

 

(iv) at all times during which structural construction, repairs or alterations
are being made with respect to the Improvements (A) owner’s contingent or
protective liability insurance covering claims not covered by or under the terms
or provisions of the above mentioned commercial general liability insurance
policy; and (B) the insurance provided for in Section 6.1(a)(i) written in a
so-called builder’s risk completed value form (1) on a non-reporting basis, (2)
against all risks insured against pursuant to Section 6.l(a)(i), (3) including
permission to occupy the Property, and (4) with an agreed amount endorsement
waiving co-insurance provisions;

 

(v) workers’ compensation, subject to the statutory limits of the State in which
the Property is located, and employer’s liability insurance with a limit of at
least $1,000,000 per accident and per disease per employee, and $1,000,000 for
disease aggregate in respect of any work or operations on or about the Property,
or in connection with the Property or its operation (if applicable);

 

(vi) comprehensive boiler and machinery insurance, if applicable, in amounts as
shall be reasonably required by Lender on terms consistent with the insurance
required under Section 6.1(a)(i) hereof;

 

(vii) if any portion of the Improvements is at any time located in an area
identified by the Secretary of Housing and Urban Development or any successor
thereto as an area having special flood hazards pursuant to the National Flood
Insurance Act of 1968, the Flood Disaster Protection Act of 1973 or the National
Flood Insurance Reform Act of 1994, as each may be amended, or any successor law
(the “Flood Insurance Acts”), flood hazard insurance in an amount equal to the
lesser of (A) the principal balance of the Allocated Loan Amount for the
Property, and (B) the maximum limit of coverage available for the Property under
the Flood Insurance Acts;

 

(viii) earthquake, sinkhole and mine subsidence insurance, if required by Lender
in amounts equal to one time (1x) the probable maximum loss of the Property as
determined by Lender in its sole discretion and in form and substance
satisfactory to Lender, provided that the insurance pursuant to this Section
6.1(a)(viii) hereof shall be on terms consistent with the all risk insurance
policy required under Section 6.1(a)(i) hereof;

 

(ix) umbrella liability insurance in an amount not less than ONE HUNDRED FIFTY
MILLION AND 00/100 DOLLARS ($150,000,000.00) per occurrence on terms consistent
with the commercial general liability insurance policy required under Section
(ii) above;

 

- 82 -



--------------------------------------------------------------------------------

(x) a blanket fidelity bond and errors and omissions insurance coverage insuring
against losses resulting from dishonest or fraudulent acts committed by (A)
Borrower’s personnel; (B) any employees of outside firms that provide appraisal,
legal, data processing or other services for Borrower or (C) temporary contract
employees or student interns;

 

(xi) terrorism insurance covering loss or damage incurred as a result of an act
of terrorism (including bio-terrorism, if commercially available ) or similar
acts of sabotage, in an amount of not less than an amount equal to the full
insurable value of the Improvements and the Personal Property;

 

(xii) windstorm insurance consistent with the requirements hereof; and

 

(xiii) upon sixty (60) days prior written notice, such other reasonable
insurance and in such reasonable amounts as Lender from time to time may
reasonably request against such other insurable hazards which at the time are
commonly insured against for property similar to the Property located in or
around the region in which the Property is located.

 

All insurance provided for in Section 6.1 (a) hereof shall be obtained under
valid and enforceable policies (the “Policies” or in the singular, the
“Policy”), in such forms and, from time to time after the date hereof, in such
amounts as may be reasonably satisfactory to Lender, issued by financially sound
and responsible insurance companies authorized to do business in the State in
which the Property is located and approved by Lender. The insurance companies
must have a claims paying ability/financial strength rating of “A-” or better by
S&P and “A3” or better by Moody’s. Notwithstanding the foregoing, the insurance
required pursuant to Section 6.1(a) above may be with a syndicate of no less
than five (5) insurers through which at least (A)(i) 40% of the coverage is
provided by carriers having a claims paying ability rating by S&P not lower than
AA-, (ii) 85% of the coverage is provided by carriers having a claims paying
ability rating by S&P not lower than A- and (iii) 100% of the coverage is
provided by carriers having a claims paying ability rating by S&P not lower than
BBB- and (B)(i) 60% of the coverage is provided by carriers having a claims
paying ability rating by Moody’s not lower than A2 and (ii) 100% of the coverage
is provided by carriers having a claims paying ability rating by Moody’s not
lower than Baa3 (each such insurer shall be referred to below as a “Qualified
Insurer”). Not less than thirty (30) days prior to the expiration dates of the
Policies theretofore furnished to Lender pursuant to Section 6.1(a), Borrower
shall deliver certified copies of the Policies or certificates marked “premium
paid” or accompanied by evidence satisfactory to Lender of payment of the
premiums due thereunder (the “Insurance Premiums”), provided, however, that in
the case of renewal Policies, Borrower may furnish Lender with binders therefor
to be followed by certificates of insurance. If Borrower’s insurers or
reinsurance carriers fail to provide or maintain such ratings, Borrower may
satisfy the ratings requirement of this Section by providing to Lender a
“cut-through” endorsement in form and substance approved by Lender, which
approval shall not be unreasonably withheld, conditioned or delayed, issued by
an insurer with at least an “A+” rating by S&P.

 

(b) Except to the extent required pursuant to Section 6.1(a) hereof, Borrower
shall not obtain any umbrella or blanket liability or casualty Policy, unless
such Policy shall specifically allocate to the Property the amount of coverage
required thereunder and shall otherwise provide the same protection as would a
separate Policy insuring only the Property in compliance with the terms of
Section 6.1(a) hereof.

 

- 83 -



--------------------------------------------------------------------------------

(c) All Policies provided for or contemplated by Section 6.1(a) hereof, except
for the Policy referenced in Section 6.1(a)(v), shall name Borrower as the
insured and Lender as additional insured, as their respective interests may
appear, and in the case of property damage, boiler and machinery, and flood
insurance, shall contain a so-called New York standard noncontributing mortgagee
clause in favor of Lender providing that the loss thereunder shall be payable to
Lender.

 

(d) All Policies provided for in Section 6.1(a) hereof, shall contain clauses or
endorsements to the effect that:

 

(i) no act or negligence of Borrower, or anyone acting for Borrower, or of any
tenant under any Lease or other occupant, or failure to comply with the
provisions of any Policy which might otherwise result in a forfeiture of the
insurance or any part thereof, shall in any way affect the validity or
enforceability of the insurance insofar as Lender is concerned;

 

(ii) the Policy shall not be materially changed (other than to increase the
coverage provided thereby) or cancelled without at least 30 days’ written notice
to Lender and any other party named therein as an additional insured; and

 

(iii) each Policy shall provide that the issuers thereof shall give written
notice to Lender if the Policy has not been renewed thirty (30) days prior to
its expiration; and

 

(iv) Lender shall not be liable for any Insurance Premiums thereon or subject to
any assessments thereunder.

 

(e) Upon written request by Lender, Borrower shall furnish to Lender, on or
before thirty (30) days after the close of each of Borrower’s fiscal years, an
Officer’s Certificate certifying of the amounts of insurance maintained in
compliance herewith, of the risks covered by such insurance and of the insurance
company or companies which carry such insurance and, if requested by Lender,
verification of the adequacy of such insurance by an independent insurance
broker or appraiser acceptable to Lender.

 

(f) If at any time Lender is not in receipt of written evidence that all
insurance required hereunder is in full force and effect, Lender shall have the
right to take such action as Lender deems necessary to protect its interest in
the Property, including, without limitation, the obtaining of such insurance
coverage as Lender in its sole discretion deems appropriate after five (5)
Business Days’ written notice to Borrower if prior to the date upon which any
such coverage will lapse or at any time Lender deems necessary (regardless of
prior written notice to Borrower) to avoid a lapse of such coverage. All
expenses incurred by Lender in connection with such action or in obtaining such
insurance and keeping it in effect shall be paid by Borrower to Lender upon
demand and until paid shall be secured by the Security Instrument and shall bear
interest at the Default Rate.

 

(g) In the event of a foreclosure of any of the Security Instrument, or other
transfer of title to the Property in extinguishment in whole or in part of the
Debt all right, title and interest of Borrower in and to such policies then in
force concerning the Property (unless such policies are blanket policies
insuring real property in addition to the Property) and all proceeds payable
thereunder shall thereupon vest in the purchaser at such foreclosure or Lender
or other transferee in the event of such other transfer of title and such party
shall notify the insurer thereof.

 

- 84 -



--------------------------------------------------------------------------------

Section 6.2 Casualty.

 

If the Property shall be damaged or destroyed, in whole or in part, by fire or
other casualty (a “Casualty”), Borrower shall give prompt notice of such damage
to Lender and shall promptly commence and diligently prosecute the completion of
the Restoration of the Property in accordance with Section 6.4. Borrower shall
pay all costs of such Restoration whether or not such costs are covered by
insurance. Lender may, but shall not be obligated to make proof of loss if not
made promptly by Borrower.

 

Section 6.3 Condemnation.

 

Borrower shall promptly give Lender notice of the actual or threatened
commencement of any proceeding for the Condemnation of all or any part of the
Property and shall deliver to Lender copies of any and all papers served in
connection with such proceedings. Lender may participate in any such
proceedings, and Borrower shall from time to time deliver to Lender all
instruments requested by it to permit such participation. Borrower shall, at its
expense, diligently prosecute any such proceedings, and shall consult with
Lender, its attorneys and experts, and cooperate with them in the carrying on or
defense of any such proceedings. Notwithstanding any taking by any public or
quasi-public authority through Condemnation or otherwise (including, but not
limited to, any transfer made in lieu of or in anticipation of the exercise of
such takings), Borrower shall continue to pay the Debt at the time and in the
manner provided for its payment in the Note and in this Agreement and the Debt
shall not be reduced until any Award shall have been actually received and
applied by Lender, after the deduction of expenses of collection, to the
reduction or discharge of the Debt in accordance with the terms of this
Agreement. Lender shall not be limited to the interest paid on the Award by the
condemning authority but shall be entitled to receive out of the Award interest
at the rate or rates provided herein or in the Note. If the Property or any
portion thereof is taken by a condemning authority, Borrower shall promptly
commence and diligently prosecute the Restoration of the Property and otherwise
comply with the provisions of Section 6.4. If the Property is sold, through
foreclosure or otherwise, prior to the receipt by Lender of the Award, Lender
shall have the right, whether or not a deficiency judgment on the Note shall
have been sought, recovered or denied, to receive the Award, or a portion
thereof sufficient to pay the Debt. Notwithstanding the foregoing, or any other
provision herein to the contrary, Borrower’s obligation to commence and pursue
Restoration of the Property shall not be deemed to obligate Borrower to acquire
any additional land to substitute for any portion of the Property which may be
taken by Condemnation.

 

Section 6.4 Restoration.

 

The following provisions shall apply in connection with the Restoration of the
Property:

 

(a) In the event that the projected Net Proceeds and the costs of completing the
Restoration are each less than the Threshold Amount, Borrower may settle and
adjust any claim without the consent of Lender and agree with the insurance
company or companies on the amount to be paid upon the loss; provided that such
adjustment is carried out in a competent and timely manner. Provided that all of
the conditions set forth in Subsections (A), (D), (F), (G), (I) and (J) of
Section 6.4(b)(i) hereof are met and Borrower delivers to Lender a written
undertaking to expeditiously commence and satisfactorily complete with due
diligence the Restoration in accordance with the terms herein, Borrower is
hereby authorized to collect and receive any such Insurance Proceeds and apply
them to the costs of the Restoration in accordance with the terms of this
Agreement.

 

- 85 -



--------------------------------------------------------------------------------

(b) In the event that either the projected Net Proceeds or the costs of
completing the Restoration are either equal to or exceed the Threshold Amount
Borrower may settle and adjust any claim with the prior consent of Lender, which
consent shall not be unreasonably withheld, conditioned or delayed; provided,
however, that (A) if Borrower has not commenced or diligently pursued the claims
process with the applicable insurance company or companies and as a result
thereof, Lender takes over the claims process as provided in Section 6.2, then
Lender may settle and adjust such claims in a reasonable and expeditious manner
and (B) upon the occurrence and during the continuance of an Event of Default,
Lender may settle and adjust any claim without the consent of Borrower. In such
events, Borrower or Lender, as the case may be, may agree with the insurance
company or companies on the amount to be paid on the loss. All reasonable
efforts will be made to ensure that the proceeds of any such policy shall be
paid solely to Lender but, if for any reason Borrower or Wyndham shall also be a
dual payee, then Borrower and/or Wyndham, as applicable, shall endorse and/or
deliver to Lender all such proceeds within three (3) Business Days following
Borrower’s and/or Wyndham’s, as applicable, receipt thereof, and provided no
Event of Default has occurred and is continuing, Lender shall make the Net
Proceeds available for the Restoration in accordance with this Section 6.4. The
term “Net Proceeds” for purposes of this Section 6.4 shall mean: (i) the net
amount of all insurance proceeds received pursuant to Section 6.1 (a)(i), (iv),
(vi), (vii) and (viii) as a result of such damage or destruction, after
deduction of its reasonable costs and expenses (including, but not limited to,
reasonable counsel fees), if any, in collecting same (“Insurance Proceeds”), or
(ii) the net amount of the Award, after deduction of reasonable costs and
expenses (including, but not limited to, reasonable counsel fees), if any, in
collecting same (“Condemnation Proceeds”), whichever the case may be, plus (in
the case of (i) and (ii) above) any interest or other income earned on the
investment of the Insurance Proceeds or Condemnation Proceeds pursuant to the
terms hereof.

 

(i) The Net Proceeds shall be made available to Borrower for Restoration
provided that each of the following conditions are met:

 

  (A) no Event of Default shall have occurred and be continuing;

 

  (B) (1) in the event the Net Proceeds are Insurance Proceeds, less than forty
percent (40%) of the total floor area of the Improvements on the Property has
been materially damaged, destroyed and rendered unusable for a period of at
least thirty (30) calendar days as a result of such fire or other casualty or
(2) in the event the Net Proceeds are Condemnation Proceeds, less than ten
percent (10%) of the land constituting the Property is taken, and such land is
located along the perimeter or periphery of the Property, and no portion of the
Improvements is located on such land;

 

  (C) Intentionally Omitted;

 

  (D) Borrower shall commence the Restoration as soon as reasonably practicable
(but, subject to Force Majeure, in no event later than thirty (30) days after
such Casualty or Condemnation, whichever the case may be, occurs) and shall
diligently pursue the same to satisfactory completion (Restoration shall be
deemed commenced upon Borrower’s engagement of an architect if Borrower elects
to do so or, if, in the commercially reasonable judgment of Lender, an architect
is necessary and the commencing of cleaning of the Property to effectuate
Restoration);

 

- 86 -



--------------------------------------------------------------------------------

  (E) Lender shall be reasonably satisfied that any operating deficits,
including all scheduled payments of principal and interest under the Note, which
will be incurred with respect to the Property as a result of the occurrence of
any such Casualty or Condemnation, whichever the case may be, will be covered
out of (1) the Net Proceeds, (2) the insurance coverage referred to in Section
6.1(a)(iii), if applicable, or (3) by other funds of Borrower including funds
reasonably anticipated by Lender to be generated from the operation of the
Property during the Restoration;

 

  (F) Lender shall be satisfied that the Restoration will be substantially
completed on or before the earliest to occur of (1) six (6) months prior to the
Maturity Date, or (2) twelve (12) months after the occurrence of such fire or
other casualty, or (3) the earliest date required for such completion under the
terms of the Management Agreement or (4) such time as may be required under
applicable zoning law, ordinance, rule or regulation in order to repair and
restore the Property to the condition it was in immediately prior to such
Casualty or Condemnation or (5) the expiration of the insurance coverage
referred to in Section 6.1(a)(iii) unless Borrower has provided Lender with
evidence reasonably acceptable to Lender that Borrower has sufficient funds
after the expiration of such insurance to (x) operate the Property in a manner
consistent with the manner in which the Property were operated immediately prior
to such Casualty or Condemnation and (y) pay all sums as they become due under
the Loan Documents in a timely manner;

 

  (G) the Property and the use thereof after the Restoration will be in
compliance in all material respects with and permitted under all applicable
zoning laws, ordinances, rules and regulations;

 

  (H) the Restoration shall be done and completed by Borrower in an expeditious
and diligent fashion and in compliance with all applicable governmental laws,
rules and regulations (including, without limitation, all applicable
environmental laws) and the terms and condition of the Management Agreement;

 

  (I) such Casualty or Condemnation, as applicable, does not result in the
permanent loss of access to any material portion of the Property or the related
Improvements;

 

  (J) Lender shall be reasonably satisfied that the projected Debt Service
Coverage Ratio for the Property for the twelve (12) month period beginning three
(3) months after the completion of the Restoration, shall be equal to or greater
than the Debt Service Coverage Ratio for the Property for the twelve (12) full
calendar months immediately prior to the Closing Date;

 

- 87 -



--------------------------------------------------------------------------------

  (K) If the Net Proceeds or the cost of Restoration is reasonably anticipated
by Lender to exceed the Threshold Amount, Borrower shall deliver, or cause to be
delivered, to Lender a signed reasonably detailed initial budget containing
Borrower’s reasonable estimates of the cost of completing the Restoration and
shall furnish to Lender no less frequently than one time each calendar month an
updated budget prepared by Borrower containing all revisions and refinements to
such budget and the amounts incurred through the date of such budget. Such
initial budget and all subsequent budgets shall be reasonably acceptable to
Lender;

 

  (L) the Net Proceeds received and reasonably estimated to be received together
with any cash or cash equivalent (including any Letter of Credit received by
Lender) deposited by Borrower with Lender are sufficient in Lender’s reasonable
discretion to cover the cost of the Restoration and uncompleted Replacements (to
the extent provided in the next sentence). If and to the extent that the
Restoration includes Replacements which were included in the Annual Budget for
the year in which the Casualty occurred or which were or would reasonably be
expected to be included in the Annual Budget for the immediately following year
in which the Casualty occurred, then Borrower shall be given a credit for having
made the actual expenditures for such Replacements as and when such expenditures
are made during the course of Restoration; and

 

  (M) the Management Agreement in effect as of the date of the occurrence of
such fire or other casualty or taking, whichever the case may be, shall (1)
remain in full force and effect during the Restoration and shall not otherwise
terminate as a result of the fire, other casualty or the Restoration or (2) if
terminated, shall have been replaced with a Replacement Management Agreement
with a Qualified Manager, prior to the opening or reopening of the Property or
any portion thereof for business with the public.

 

(ii) The Net Proceeds shall be held by Lender in an interest-bearing Eligible
Account (provided, however, Borrower may instruct Lender to invest the Net
Proceeds in Permitted Investments, provided, that all risks relating thereto
shall be borne solely by Borrower) and, until disbursed in accordance with the
provisions of this Section 6.4(b), shall constitute additional security for the
Debt and other obligations under the Loan Documents. The Net Proceeds shall be
disbursed by Lender to, or as directed by, Borrower from time to time during the
course of the Restoration, upon receipt of evidence satisfactory to Lender that
(A) all materials installed and work and labor performed (except to the extent
that they are to be paid for out of the requested disbursement) in connection
with the Restoration have been paid for in full (provided however, Borrower
shall be permitted to use up to ten percent (10%) of the Net Proceeds for
deposits for work or materials ordered in connection with the Restoration),

 

- 88 -



--------------------------------------------------------------------------------

and (B) there exist no notices of pendency, stop orders, mechanic’s or
materialmen’s liens or notices of intention to file same, or any other liens or
encumbrances of any nature whatsoever (except for Liens being contested in good
faith in accordance with the terms hereof and Permitted Encumbrances) on the
Property which have not either been fully bonded to the satisfaction of Lender
and discharged of record or in the alternative fully insured to the satisfaction
of Lender by the title company issuing the Title Insurance Policy.

 

(iii) All plans and specifications (to the extent reasonably required by
Borrower) required in connection with a Restoration reasonably anticipated by
Lender to cost in excess of $1,000,000.00 shall be subject to prior review and
acceptance in all respects by Lender (which acceptance shall not be unreasonably
withheld, conditioned or delayed) and by an independent consulting engineer
selected by Lender and reasonably acceptable to Borrower (the “Casualty
Consultant”). Borrower may require the Casualty Consultant to execute reasonably
requested confidentiality agreements with respect to Borrower’s confidential
non-public information provided such agreements are customarily given for
similarly situated properties. Lender shall have the use of the plans and
specifications and all permits, licenses and approvals required or obtained in
connection with the Restoration. The identity of the contractors, subcontractors
and materialmen providing work and/or materials in excess of $500,000.00 in
connection with a Restoration, as well as the contracts under which they have
been engaged, shall be subject to prior review and acceptance by Lender and the
Casualty Consultant, such acceptance not to be unreasonably withheld,
conditioned or delayed. All reasonable out-of-pocket costs and expenses incurred
by Lender in connection with making the Net Proceeds available for the
Restoration including, without limitation, reasonable counsel fees and
disbursements and the Casualty Consultant’s fees, shall be paid by Borrower.

 

(iv) In no event shall Lender be obligated to make disbursements of the Net
Proceeds in excess of an amount equal to the costs actually incurred from time
to time for work in place as part of the Restoration, as certified by the
Casualty Consultant, minus the Casualty Retainage. The term “Casualty Retainage”
shall mean an amount equal to ten percent (10%) of the costs actually incurred
for work in place as part of the Restoration, as certified by the Casualty
Consultant, until the Restoration has been completed; provided, however, to the
extent that retainer fees and other advances paid or payable to contractors,
consultants and/or engineers constitute an approved loss by the applicable
insurance company or companies and Insurance Proceeds have been received with
respect to such fees, provided no Event of Default shall have occurred and be
continuing, Lender will permit such amounts to be paid or reimbursed to Borrower
from the Net Proceeds to the extent such Insurance Proceeds have actually been
received by Lender, without any such Casualty Retainage. The Casualty Retainage
shall in no event, and notwithstanding anything to the contrary set forth above
in this Section 6.4(b), be less than the amount actually held back by Borrower
from contractors, subcontractors and materialmen engaged in the Restoration. The
Casualty Retainage shall not be released until the Casualty Consultant certifies
to Lender that the Restoration has been completed in accordance with the
provisions of this Section 6.4(b) and that all approvals necessary for the
re-occupancy and use of the Property have been obtained from all appropriate
governmental and quasi-governmental authorities, and Lender receives evidence
reasonably satisfactory to Lender that the costs of the Restoration have been
paid in full or will be paid in full out of the Casualty Retainage;

 

- 89 -



--------------------------------------------------------------------------------

provided, however, that Lender will release the portion of the Casualty
Retainage being held with respect to any contractor, subcontractor or
materialmen engaged in the Restoration as of the date upon which the Casualty
Consultant certifies to Lender that the contractor, subcontractor or materialman
has satisfactorily completed all work and has supplied all materials in
accordance with the provisions of the contractor’s, subcontractor’s or
materialman’s contract, the contractor, subcontractor or materialman delivers
the lien waivers and evidence of payment in full of (subject to receipt of the
applicable Casualty Retainage) all sums due to the contractor, subcontractor or
materialman as may be reasonably requested by Lender or by the title company
issuing the Title Insurance Policy for the Property, and Lender, upon its
reasonable request, receives an endorsement to such Title Insurance Policy
insuring the continued priority of the Lien of the related Security Instrument
and evidence of payment of any premium payable for such endorsement. If required
by Lender, the release of any such portion of the Casualty Retainage shall be
approved by the surety company, if any, which has issued a payment or
performance bond with respect to the contractor, subcontractor or materialman.

 

(v) Lender shall not be obligated to make disbursements of the Net Proceeds more
frequently than (a) once every seven (7) calendar days during the first (30)
calendar days following a Casualty, (b) once every fourteen (14) calendar days
during the next one hundred eighty (180) calendar days and (c) once every thirty
(30) calendar days thereafter.

 

(vi) If at any time the Net Proceeds (including a reasonable estimate of the
amount to be received as Restoration progresses) or the undisbursed balance
thereof shall not, in the reasonable opinion of Lender in consultation with the
Casualty Consultant, be sufficient to pay in full the balance of the costs which
are estimated by the Casualty Consultant to be incurred in connection with the
completion of the Restoration based upon the then current budget for the
Restoration, Borrower shall deposit the amount of the deficiency (the “Net
Proceeds Deficiency”) with Lender (which deposit may be made in the form of a
Letter of Credit) before any further disbursement of the Net Proceeds shall be
made. The Net Proceeds Deficiency deposited with Lender shall be held by Lender
and shall be disbursed for costs actually incurred in connection with the
Restoration on the same conditions applicable to the disbursement of the Net
Proceeds, and until so disbursed pursuant to this Section 6.4(b) shall
constitute additional security for the Debt and other obligations under the Loan
Documents.

 

(vii) The excess, if any, of the Net Proceeds and the remaining balance, if any,
of the Net Proceeds Deficiency deposited with Lender after the Casualty
Consultant certifies to Lender that the Restoration has been substantially
completed in accordance with the provisions of this Section 6.4(b), and the
receipt by Lender of evidence reasonably satisfactory to Lender that all costs
incurred in connection with the Restoration have been paid in full, shall be
remitted by Lender to Borrower, provided no Event of Default shall have occurred
and shall be continuing.

 

(c) All Net Proceeds not required (i) to be made available for the Restoration
or (ii) to be returned to Borrower as excess Net Proceeds pursuant to Section
6.4(b)(vii) may be retained and applied by Lender toward the payment of either
(or both) (1) any then outstanding portion of the Debt or (2) the principal
balance of the Debt whether or not then due and payable, in either

 

- 90 -



--------------------------------------------------------------------------------

case in such order, priority and proportions as Lender in its sole discretion
shall deem proper, or, at the discretion of Lender, the same may be paid, either
in whole or in part, to Borrower for such purposes as Lender shall approve, in
its discretion. If Lender shall receive and retain Net Proceeds, the Lien of the
Security Instrument shall be reduced only by the amount thereof received and
retained by Lender and actually applied by Lender in reduction of the Debt.

 

(d) Notwithstanding the provisions of this Section 6.4 to the contrary, a
portion of the Net Proceeds not to exceed $2,500,000.00 shall be made available
to the applicable Borrower after receipt thereof by Lender or Borrower, as
applicable, to pay or reimburse Borrower for any immediate and necessary repairs
or other work required to be made to the Wyndham Condado Hotel, as applicable
(i) to protect the health or safety of any hotel guest or any of Borrower’s
employees or agents or (ii) to allow the Property to operate as a hotel
(collectively, the “Emergency Repairs”) provided (A) the conditions of Section
6.4(b)(i) (A), (B), (D), (F), (G), (H), (I) and (L) are satisfied and (B) the
Emergency Repairs are (1) substantially completed and paid for within ten (10)
calendar days after the occurrence of the Casualty (2) completed in a good and
workman like manner and in compliance with all Applicable Laws and (3) each
general contractor or any other contractor hired directly by Borrower or its
Affiliates performing such Emergency Repairs are bonded and maintain the
insurance required by Section 6.1(a) (iv) hereof. Lender shall use commercially
reasonable efforts taking into account the circumstances surrounding the request
for Net Proceeds pursuant to this Section 6.4 (d) to promptly determine whether
the conditions set forth in this Subsection 6.4(d) have been satisfied.

 

VII. RESERVE FUNDS

 

Section 7.1 Required Repair Funds.

 

7.1.1 Deposits.

 

On the Closing Date, Borrower shall deposit with Lender the amount for the
Property set forth on such Schedule III hereto (collectively, the “Required
Repair Deposit”) to perform the Required Repairs for the Property. Amounts so
deposited with Lender shall be held by Lender in the Required Repair Account and
in accordance with Section 7.8 hereof. Amounts so deposited shall hereinafter be
referred to as Borrower’s “Required Repair Fund.” Subject to Force Majeure,
Borrower shall perform the repairs at the Property, as more particularly set
forth on Schedule III hereto (such repairs hereinafter referred to as “Required
Repairs”). Borrower shall complete the Required Repairs on or before the
required deadline for each repair as set forth on Schedule III, subject to such
extensions as required due to Force Majeure. It shall be an Event of Default
under this Agreement if (a) subject to Force Majeure, Borrower does not complete
the Required Repairs at the Property by the required deadline for each repair as
set forth on Schedule III, or (b) Borrower does not satisfy each condition
contained in Section 7.1.2 hereof in all material respects. Upon the occurrence
of such an Event of Default, Lender, at its option, may withdraw all Required
Repair Funds from the Required Repair Account and Lender may apply such funds
either to completion of the Required Repairs at one or more of the Property or
toward payment of the Debt in such order, proportion and priority as Lender may
determine in its sole discretion. Lender’s right to withdraw and apply Required
Repair Funds shall be in addition to all other rights and remedies provided to
Lender under this Agreement and the other Loan Documents. Notwithstanding the
foregoing, in lieu of depositing the Required Repair Deposit in the Required
Repair Fund, Borrower shall have the option of delivering to Lender a Letter of
Credit in an amount equal to the Required Repair Deposit.

 

- 91 -



--------------------------------------------------------------------------------

7.1.2 Release of Required Repair Funds.

 

Provided Borrower has deposited funds in the Required Repair Account, Lender
shall disburse to Borrower the Required Repair Funds from the Required Repair
Account from time to time upon satisfaction by Borrower of each of the following
conditions: (a) Borrower shall submit a written request for payment to Lender at
least fifteen (15) days prior to the date on which Borrower requests such
payment be made and specifies the Required Repairs to be paid, (b) on the date
such request is received by Lender and on the date such payment is to be made,
no Event of Default shall exist and remain uncured, (c) Lender shall have
received an Officer’s Certificate (i) stating that all Required Repairs at the
Property to be funded by the requested disbursement have been completed in good
and workmanlike manner (or any materials to be reimbursed by the requested
disbursement are on site at the Property or in a bonded warehouse reasonably
acceptable to Lender and are properly secured or have been installed in the
Property) and in accordance with all Legal Requirements and Environmental Laws,
such certificate to be accompanied by a copy of any license, permit or other
approval by any Governmental Authority required to commence and/or complete such
Required Repairs, (ii) identifying each Person that supplied materials, labor or
other services, including, without limitation, design, construction management
and project supervision, in connection with the Required Repairs performed at
the Property with respect to the reimbursement to be funded by the requested
disbursement, and (iii) stating that each such Person has been paid in full all
sums then due upon such disbursement, such Officer’s Certificate to be
accompanied by lien waivers from each Person receiving $50,000 or more in
payment or other evidence of payment reasonably satisfactory to Lender, (d) at
Lender’s option, a title search for the Property indicating that the Property is
free from all Liens, claims and other encumbrances not previously approved by
Lender, and (e) Lender shall have received such other evidence as Lender shall
reasonably request that the Required Repairs at the Property to be funded by the
requested disbursement (or any materials to be reimbursed by the requested
disbursement are on site at the Property or in a bonded warehouse reasonably
acceptable to Lender and are properly secured or have been installed in the
Property) have been completed and are paid for upon such disbursement to
Borrower. Lender shall not be required to make disbursements from the Required
Repair Account with respect to the Property unless such requested disbursement
is in an amount greater than $25,000 (or a lesser amount if the total amount in
the Required Repair Account is less than $25,000, in which case only one
disbursement of the amount remaining in the account shall be made). Provided no
Event of Default has occurred and is continuing, any funds remaining in the
Required Repairs Account after completion of all Required Repairs and the
delivery of evidence thereof in accordance with the terms and conditions of this
Agreement will be disbursed to Borrower. In the event Borrower delivers a Letter
of Credit to Lender in lieu of depositing cash into the Required Repair Account,
provided Borrower delivers evidence reasonably acceptable to Lender that the
applicable Required Repairs are completed in a good and workmanlike manner and
such Required Repairs have been paid for in full, Borrower shall be permitted to
deliver a replacement Letter of Credit to Lender in an amount equal to 125% of
the then remaining outstanding Required Repairs.

 

Section 7.2 Tax and Insurance Escrow Fund.

 

Borrower shall pay to Lender on each Payment Date (a) one-twelfth of the Taxes
(the “Monthly Tax Deposit”) that Lender estimates will be payable during the
next ensuing twelve (12) months in order to accumulate with Lender sufficient
funds to pay all such Taxes at least thirty (30) days prior to their respective
due dates, and (b) at the option of Lender, if the liability or casualty Policy
maintained by Borrower covering the Property shall not constitute an

 

- 92 -



--------------------------------------------------------------------------------

approved blanket or umbrella Policy pursuant to Section 6.1(b) hereof, or if
Lender shall require Borrower to obtain a separate Policy pursuant to Section
6.1(a) hereof, one-twelfth of the Insurance Premiums (the “Monthly Insurance
Premium Deposit”) that Lender estimates will be payable for the renewal of the
coverage afforded by the Policies, with respect to, and allocable to the
Property upon the expiration thereof in order to accumulate with Lender
sufficient funds to pay all such Insurance Premiums at least thirty (30) days
prior to the expiration of the Policies (said amounts in (a) and (b) above
hereinafter called the “Tax and Insurance Escrow Fund”). The Tax and Insurance
Escrow Fund and the payments of interest or principal or both, payable pursuant
to the Note and this Agreement, shall be added together and shall be paid as an
aggregate sum by Borrower to Lender. Lender will apply the Tax and Insurance
Escrow Fund to payments of Taxes and Insurance Premiums required to be made by
Borrower pursuant to Section 5.1.2 and 6.1 hereof. In making any payment
relating to the Tax and Insurance Escrow Fund, Lender may do so according to any
bill, statement or estimate procured from the appropriate public office (with
respect to Taxes) or insurer or agent (with respect to Insurance Premiums),
without inquiry into the accuracy of such bill, statement or estimate or into
the validity of any tax, assessment, sale, forfeiture, tax lien or title or
claim thereof, provided, however, Borrower shall have the right to contest the
same in good faith and in accordance with the terms hereof. If the amount of the
Tax and Insurance Escrow Fund shall exceed the amounts due for Taxes and
Insurance Premiums pursuant to Section 5.1.2 and 6.1 hereof, Lender shall return
any excess to Borrower. Any amount remaining in the Tax and Insurance Escrow
Fund after the Debt has been paid in full shall be returned to Borrower. In
allocating such excess, Lender may deal with the Person shown on the records of
Lender to be the owner of the Property. If at any time Lender reasonably
determines that the Tax and Insurance Escrow Fund is not or will not be
sufficient to pay Taxes and Insurance Premiums by the dates set forth in (a) and
(b) above, Lender shall notify Borrower of such determination and Borrower shall
increase its monthly payments to Lender by the amount that Lender estimates is
sufficient to make up the deficiency at least thirty (30) days prior to
delinquency of the Taxes and/or thirty (30) days prior to expiration of the
Policies, as the case may be. Notwithstanding the foregoing, in lieu of making
the Monthly Insurance Premium Deposit, Borrower shall have the option of (i)
delivering to Lender a Letter of Credit in an amount equal to the estimated
annual Insurance Premium, as the same is calculated each year during the term of
the Loan or (ii) providing evidence reasonably satisfactory to Lender that the
liability or casualty Policy maintained by Borrower covering the Property shall
constitute an approved blanket or umbrella Policy pursuant to terms hereof along
with evidence reasonably acceptable to Lender that the Insurance Premiums for
such approved blanket Policy or umbrella Policy for the immediately succeeding
year has been paid in full. Amounts deposited with Lender in the Tax and
Insurance Escrow Fund shall be held by Lender in accordance with the terms of
Section 7.8 hereof.

 

Section 7.3 Replacements and Replacement Reserve.

 

7.3.1 Replacement Reserve Fund.

 

With respect to the Property, on the Closing Date, Borrower shall deposit
$3,200,000.00. In addition to the foregoing, in the event that the budgeted
amount for Replacements at the casino (based upon the Casino Budget) for a five
(5) year period commencing on the Closing Date (such amount the “Budgeted Casino
Replacements”) exceeds $4,600,000.00 (excluding any Excess (defined below)
carried forward from prior years), Borrower shall, within five (5) days of
delivery of the Casino Budget, deposit with Lender an additional amount equal to
the difference between the Budgeted Casino Replacements and $4,600,000.00. On
each Payment Date during the term of the Loan, Borrower shall pay to Lender the
Replacement Reserve Deposit for

 

- 93 -



--------------------------------------------------------------------------------

furnishings, fixtures and equipment in the guest rooms, hallways, lobbies,
restaurants, lounges, meeting and banquet rooms, parking facilities and other
public areas to be made to the Property (collectively the “Replacements”).
Amounts so deposited shall hereinafter be referred to as Borrower’s “Replacement
Reserve Fund” and shall be deposited into the Replacement Reserve Account. In
the event that the Property is released from the Lien of the Security Instrument
in accordance with Section 2.5 hereof, any amount held in the Replacement
Reserve Account shall be released to the Borrower. Borrower covenants and agrees
to provide Lender evidence reasonably acceptable to Lender, within thirty (30)
days after the start of each calendar month, of the Actual Amount for the
Property for the immediately preceding calendar month period. (For example, with
respect to the Replacement Reserve Deposit payable on the Payment Date in June,
Borrower shall provide Lender evidence of the Actual Amount for the month of
April (the Subject Month) by May 30). Notwithstanding the foregoing, in lieu of
depositing the Replacement Reserve Deposit, Borrower may deliver to Lender one
(1) or more Letters of Credit each in the amount of the required Replacement
Reserve Deposit. In the event the Actual Amount spent by Borrower for
Replacements to the Property in any given Subject Month exceeds the product of
(a) the applicable Gross Income From Operations for such Subject Month and (b)
the FF&E Factor (such amount, the “Excess”), the Borrower may request payment or
reimbursement from the Replacement Reserve Account (or may request a reduction
in the amount of any Letter of Credit delivered to Lender in lieu of a cash
deposit to the Replacement Reserve Account) for the Excess, up to the amount of
funds or Letters of Credit on deposit in the Replacement Reserve Account, in
accordance with Section 7.3.2 provided, however, at no time shall Borrower be
entitled to receive funds (or reduce Letters of Credit) in excess of the Actual
Amount for the applicable Subject Month. To the extent the Replacement Reserve
Account has no funds or Letters of Credit on deposit or is less than the amount
of the Excess, the Borrower will be permitted to carry forward the amount of the
Excess that was not paid or reimbursed from the Replacement Reserve Account
(such amount, the “Shortfall”) as a reduction in subsequent month(s) calculation
of the Replacement Reserve Deposit for the Property until the Shortfall has been
exhausted. In other words, Borrower shall be reimbursed for its Replacements to
the Property expenditures first by reduction of the current month’s Replacement
Reserve Deposit, second from any funds (and by reductions in the amount of
Letters of Credit delivered to Lender in lieu of cash deposits) on deposit in
the Replacement Reserve Account (using first the funds and then reductions in
the Letters of Credit), and third as an ongoing credit toward future months’
required Replacement Reserve Deposits until Borrower has been fully reimbursed
for all expenditures for Replacements from the beginning of the first Subject
Month to date.”

 

7.3.2 Disbursements from Replacement Reserve Account.

 

(a) Provided that (i) the Replacement Reserve contains funds or a Letter of
Credit and (ii) no Default or Event of Default shall have occurred and be
continuing, Lender shall make disbursements from the Replacement Reserve Account
(or reduce the amount of Letters of Credit delivered to Lender in lieu of cash
deposits to the Replacement Reserve Account) to pay or reimburse Borrower only
for the costs of the Replacements made to the Property (with any funds on
deposit being utilized prior to the reduction of any Letters of Credit). Lender
shall not be obligated to make disbursements from the Replacement Reserve
Account to pay or reimburse Borrower for the costs of routine maintenance to the
Property, for replacement of inventory or for costs which are to be reimbursed
from the Required Repair Fund or in excess of the funds deposited in the
Replacement Reserve Account allocable to the Property.

 

(b) Lender shall, upon written request from Borrower and satisfaction of the
requirements set forth in this Section 7.3.2, disburse to Borrower within
fifteen (15) Business

 

- 94 -



--------------------------------------------------------------------------------

Days of request amounts from the Replacement Reserve Account necessary to pay or
reimburse Borrower for the actual approved costs and Replacements upon
completion of such Replacements (or, upon partial completion in the case of
Replacements made pursuant to Section 7.3.2(e)) as reasonably determined by
Lender. In no event shall Lender be obligated to disburse funds from the
Replacement Reserve Account if a Default or an Event of Default has occurred and
is continuing.

 

(c) Each request for disbursement from the Replacement Reserve Account shall be
in a form reasonably specified or approved by Lender and shall specify (i) the
specific Replacements for which the disbursement is requested, (ii) the quantity
and price of each item purchased or to be purchased, if the Replacement includes
the purchase or replacement of specific items, (iii) the price of all materials
(grouped by type or category) used in any Replacement other than the purchase or
replacement of specific items, and (iv) the cost of all contracted labor or
other services (including, without limitation, design, construction management
and project supervision) applicable to each Replacement for which the
disbursement is requested. With each request Borrower shall deliver an Officer’s
Certificate certifying that all Replacements subject to prior requests, have
been made in accordance with all applicable Legal Requirements of any
Governmental Authority having jurisdiction over the Property to which the
Replacements are being provided. Each request for disbursement shall include
copies of invoices for all items or materials purchased or to be purchased and
all contracted labor or services provided or to be provided and each request
shall include waivers of lien and evidence of payment from each contractor, as
applicable, previously receiving payment out of any prior such request provided,
however, lien waivers shall only be required if the payments to such contractor
is equal to or exceeds $50,000.00. Except as provided in Section 7.3.2(e), each
request for disbursement from the Replacement Reserve Account shall be made only
after completion of the Replacement for which disbursement is requested.
Borrower shall provide Lender evidence of completion or partial completion, as
applicable, satisfactory to Lender in its reasonable judgment.

 

(d) Borrower shall pay all invoices in connection with the Replacements with
respect to each request for disbursement (i) prior to submitting such request
for disbursement from the Replacement Reserve Account, (ii) with the funds
received from the applicable disbursement from the Replacement Reserve Account
or, (iii) at the request of Borrower, Lender will issue joint checks, payable to
Borrower and the contractor, supplier, materialman, mechanic, subcontractor or
other party to whom payment is due in connection with a Replacement. In the case
of payments made by joint check, Lender may require a waiver of lien from each
Person receiving payment equal to or in excess of $50,000.00 prior to Lender’s
disbursement from the Replacement Reserve Account. In addition, as a condition
to any disbursement, Lender may require Borrower to obtain lien waivers from
each contractor, supplier, materialman, mechanic or subcontractor who receives
payment in an amount equal to or greater than $50,000.00 for completion of its
work or delivery of its materials. Any lien waiver delivered hereunder shall
conform to the requirements of applicable law and shall cover all work performed
and materials supplied (including equipment and fixtures) for the Property by
that contractor, supplier, subcontractor, mechanic or materialman through the
date covered by the current payment or reimbursement request (or, in the event
that payment to such contractor, supplier, subcontractor, mechanic or
materialmen is to be made by a joint check, the release of lien shall be
effective through the date covered by the previous release of funds request).

 

(e) If (i) the cost of a Replacement exceeds $50,000.00, and (ii) the contractor
performing such Replacement requires periodic payments pursuant to terms of a
written contract,

 

- 95 -



--------------------------------------------------------------------------------

a request for payment or reimbursement from the Replacement Reserve Account may
be made after completion of a portion of the work under such contract, provided
(A) such contract requires payment upon completion of such portion of the work,
(B) the materials for which the request is made are on site at the Property and
are properly secured or have been installed in the Property (or if stored at a
place other than the Property, are secured in a manner reasonably acceptable to
Lender), (C) all other conditions in this Agreement for disbursement have been
satisfied, (D) funds remaining in the Replacement Reserve Account together with
other funds or assurances reasonably satisfactory to Lender deposited with
Lender and available for such Replacements are, in Lender’s reasonable judgment,
sufficient to complete such Replacement and other Replacements when required,
and (E) if required by Lender, each contractor or subcontractor receiving
payments equal to or in excess of $50,000.00 under such contract shall provide a
waiver of lien with respect to amounts which have been paid to that contractor
or subcontractor.

 

(f) Borrower shall not make a request for disbursement from the Replacement
Reserve Account more frequently than once in any calendar month and (except in
connection with the final disbursement) the total cost of all Replacements in
any request shall not be less than $25,000.00.

 

7.3.3 Performance of Replacements.

 

(a) Borrower shall make Replacements when required in order to keep the Property
in condition and repair consistent with other comparable hotels in the same
market segment in the metropolitan area in which the Property is located, and to
keep the Property or any portion thereof from deteriorating. Borrower shall
complete all Replacements in a good and workmanlike manner as soon as
practicable following the commencement of making each such Replacement.

 

(b) In connection with Replacements for which payments or reimbursements are
requested from the Replacement Reserve Account, Lender reserves the right, at
its option, to approve each contract or work order with materialmen, mechanics,
suppliers, subcontractors, contractors or other parties providing labor or
materials in connection with the Replacements in the event amounts payable under
such contract or work order exceed $250,000.00 which consent shall not be
unreasonably withheld, conditioned or delayed. Upon Lender’s request, Borrower
shall assign such contract or subcontract to Lender.

 

(c) Upon the occurrence and during the continuance of an Event of Default,
Lender shall have the option to withhold disbursement from the Replacement
Reserve Account for any unsatisfactory Replacement and to proceed under existing
contracts or to contract with third parties to complete such Replacement and to
apply the Replacement Reserve Fund toward the labor and materials necessary to
complete such Replacement, without providing any prior notice to Borrower and to
exercise any and all other remedies available to Lender upon an Event of Default
hereunder.

 

(d) In order to facilitate Lender’s completion or making of the Replacements
pursuant to Section 7.3.3(c) above, Borrower grants Lender the right to enter
onto the Property upon prior written notice to Borrower and subject to the
rights of tenants and hotel guests and perform any and all work and labor
necessary to complete or make the Replacements and/or employ watchmen to protect
the Property from damage. All sums so expended by Lender, to the extent not from
the Replacement Reserve Fund, shall be deemed to have been advanced under the
Loan

 

- 96 -



--------------------------------------------------------------------------------

to Borrower and secured by the Security Instrument. For this purpose Borrower
constitutes and appoints Lender its true and lawful attorney-in-fact with full
power of substitution to complete or undertake the Replacements in the name of
Borrower. Such power of attorney shall be deemed to be a power coupled with an
interest and cannot be revoked, provided, however, Lender shall not exercise
such power of attorney until the earlier of (i) the occurrence and continuance
of an Event of Default or (ii) ten (10) days after Lender notifies Borrower of
its intention to exercise such power of attorney. Borrower empowers said
attorney-in-fact as follows: (i) to use any funds in the Replacement Reserve
Account for the purpose of making or completing the Replacements; (ii) to make
such additions, changes and corrections to the Replacements as shall be
reasonably necessary or desirable to complete the Replacements; (iii) to employ
such contractors, subcontractors, agents, architects and inspectors as shall be
reasonably required for such purposes; (iv) to pay, settle or compromise all
existing bills and claims which are or may become Liens against the Property, or
as may be necessary or desirable for the completion of the Replacements, or for
clearance of title; (v) to execute all applications and certificates in the name
of Borrower which may be required by any of the contract documents; (vi) to
prosecute and defend all actions or proceedings in connection with the Property
or the rehabilitation and repair of the Property; and (vii) to do any and every
act which Borrower might do in its own behalf to fulfill the terms of this
Agreement.

 

(e) Nothing in this Section 7.3.3 shall: (i) make Lender responsible for making
or completing the Replacements; (ii) require Lender to expend funds in addition
to the Replacement Reserve Fund to make or complete any Replacement; (iii)
obligate Lender to proceed with the Replacements; or (iv) obligate Lender to
demand from Borrower additional sums to make or complete any Replacement.

 

(f) Borrower shall permit Lender and Lender’s agents and representatives
(including, without limitation, Lender’s engineer, architect, or inspector) or
third parties making Replacements pursuant to this Section 7.3.3 to enter onto
the Property during normal business hours and upon prior written notice (subject
to the rights of tenants under their Leases and hotel patrons) to inspect the
progress of any Replacements and all materials being used in connection
therewith, to examine all plans and shop drawings relating to such Replacements
which are or may be kept at the Property, and to complete any Replacements made
pursuant to this Section 7.33. Borrower shall cause all contractors and
subcontractors to cooperate with Lender or Lender’s representatives or such
other persons described above in connection with inspections described in this
Section 7.3.3(f) or the completion of Replacements pursuant to this Section
7.3.3.

 

(g) Lender may require an inspection of the Property at Borrower’s expense prior
to making a monthly disbursement in excess of $250,000 from the Replacement
Reserve Account in order to verify completion of the Replacements for which
payment or reimbursement is sought. Lender may require that such inspection be
conducted by an appropriate independent qualified professional selected by
Lender and/or may require a copy of a certificate of completion by an
independent qualified professional acceptable to Lender prior to the
disbursement of any amounts from the Replacement Reserve Account. Borrower shall
pay the expense of the inspection as required hereunder, whether such inspection
is conducted by Lender or by an independent qualified professional.

 

(h) The Replacements and all materials, equipment, fixtures, or any other item
comprising a part of any Replacement shall be constructed, installed or
completed, as applicable, free and clear of all mechanic’s, materialmen’s or
other liens (except for Permitted Encumbrances).

 

- 97 -



--------------------------------------------------------------------------------

(i) Before each disbursement from the Replacement Reserve Account in excess of
$250,000.00, Lender may require Borrower to provide Lender with a search of
title to the Property effective to the date of the disbursement, which search
shows that no mechanic’s or materialmen’s liens or other liens of any nature
(other than Liens being contested in good faith in accordance with the terms
hereof) have been placed against the Property since the date of recordation of
the mortgage and that title to the Property is free and clear of all Liens
(other than the lien of the related Security Instrument and any other Liens
previously approved in writing by Lender, if any, or Permitted Encumbrances).

 

(j) All Replacements shall comply with all applicable Legal Requirements of all
Governmental Authorities having jurisdiction over the Property and applicable
insurance requirements including, without limitation, applicable building codes,
special use permits, environmental regulations, and requirements of insurance
underwriters.

 

(k) In addition to any insurance required under the Loan Documents, Borrower
shall provide or cause to be provided workmen’s compensation insurance,
builder’s risk, and public liability insurance and other insurance to the extent
required under applicable law in connection with a particular Replacement to the
extent not already provided by Borrower’s existing insurance coverage. All such
policies shall be in form and amount reasonably satisfactory to Lender. All such
policies which can be endorsed with standard mortgagee clauses making loss
payable to Lender or its assigns shall be so endorsed. Certified copies of such
policies shall be delivered to Lender.

 

(l) Notwithstanding the foregoing, Borrower shall commence the Replacements at
the casino costing approximately $3,200,000.00 which have been budgeted for in
the Casino Budget and Borrower shall cause such Replacements to be substantially
underway prior to the initial Maturity Date.

 

7.3.4 Failure to Make Replacements.

 

(a) It shall be an Event of Default under this Agreement if Borrower fails to
comply with any provision of this Section 7.3 and such failure is not cured
within thirty (30) days after notice from Lender. Upon the occurrence and during
the continuance of such an Event of Default, Lender may use the Replacement
Reserve Fund (or any portion thereof) for any purpose, including but not limited
to completion of the Replacements as provided in Sections 7.3.3(c) and (d), or
for any other repair or replacement to the Property or toward payment of the
Debt in such

 

- 98 -



--------------------------------------------------------------------------------

order, proportion and priority as Lender may determine in its sole discretion.
Lender’s right to withdraw and apply the Replacement Reserve Funds shall be in
addition to all other rights and remedies provided to Lender under this
Agreement and the other Loan Documents.

 

(b) Nothing in this Agreement shall obligate Lender to apply all or any portion
of the Replacement Reserve Fund on account of an Event of Default to payment of
the Debt or in any specific order or priority.

 

7.3.5 Balance in the Replacement Reserve Account.

 

The insufficiency of any balance in the Replacement Reserve Account shall not
relieve Borrower from its obligation to fulfill all preservation and maintenance
covenants in the Loan Documents.

 

Section 7.4 Intentionally Omitted.

 

Section 7.5 Debt Service Reserve.

 

7.5.1 Debt Service Reserve Deposit.

 

On the Closing Date, Borrower shall deposit with Lender an amount equal to the
Debt Service Reserve Deposit. Amounts so deposited shall be referred to as the
“Debt Service Reserve”. Notwithstanding the foregoing, in lieu of depositing the
Debt Service Reserve Deposit with Lender, Borrower shall have the option of
delivery to Lender a Letter of Credit equal to the Debt Service Reserve Deposit.

 

7.5.2 Release of Debt Service Reserve.

 

Following the date which is twelve (12) months after the date that Borrower
actually deposits funds in the Debt Service Reserve Deposit or delivers the
Letter of Credit, upon written request from Borrower, Lender shall, on each
Payment Date (until all funds in the Debt Service Reserve have been applied),
apply a portion of the Debt Service Reserve or reduce the Letter of Credit by an
amount equal to the Monthly Debt Service Payment Amount due for such Payment
Date provided that (i) no Event of Default has occurred and is continuing, (ii)
the Debt Service Coverage Ratio for the twelve (12) full calendar month period
immediately preceding the date of the applicable Payment Date (assuming an
interest rate constant equal to the Cure Contract Rate) is at least equal to
1.65:1.00 (the “Required Application Ratio”). Notwithstanding the foregoing, in
the event that Lender commences applying the funds in the Debt Service Reserve
pursuant to Section 7.5 hereof (such period the “Application Period”) and the
Required Application Ratio is not maintained during the Application Period,
Lender shall suspend applying the Debt Service Reserve until the later of (i)
the Payment Date that is three months from the date of such suspension and (ii)
the Payment Date upon which the Required Application Ratio is achieved.

 

Section 7.6 Ground Lease Escrow Fund.

 

Borrower shall pay to Lender on each Payment Date, together with the scheduled
payment of interest under the Loan each month, 1/12 of the annual amount (the
“Monthly Ground Rent Deposit”) that is estimated by Lender to be due and payable
by Borrower under the Ground Lease, the Miami Lease and the Miramar Parcel Lease
for all rent and any and all other charges (collectively the “Ground Rent”)
which may be due by Borrower under the Ground

 

- 99 -



--------------------------------------------------------------------------------

Lease, the Miami Lease and the Miramar Parcel Lease in order to accumulate with
Lender sufficient funds to pay all sums payable under the Ground Lease, the
Miami Lease and the Miramar Parcel Lease, at least ten (10) Business Days prior
to the dates due (said amounts, hereinafter called the “Ground Lease Escrow
Fund”). The Ground Lease Escrow Fund is for the purpose of paying all sums due
under the Ground Lease, the Miami Lease and the Miramar Parcel Lease. Provided
Borrower is making Monthly Ground Rent Deposits and there are sufficient sums in
the Ground Lease Escrow Fund or, if there are insufficient sums in the Ground
Lease Escrow Fund, Borrower simultaneously pays any such deficiency to the
ground lessor under the Ground Lease, the Miami Lease and the Miramar Parcel
Lease, as applicable, Lender will apply any amounts held in the Ground Lease
Escrow Fund to the payment of Ground Rent or other charges required to be made
by Borrower pursuant to Section 5.1.25 hereof. Notwithstanding the foregoing, in
lieu of depositing the Monthly Ground Rent Deposit, Borrower shall have the
option of delivering to Lender a Letter of Credit equal to the annual Ground
Rent due under each of the Ground Lease, the Miami Lease and the Miramar Parcel
Lease, as calculated each year during the term of the Loan. Such deposit may be
increased by Lender in the amount Lender deems is necessary in its reasonable
discretion based on any increases in the rent due under the Ground Lease, the
Miami Lease and the Miramar Parcel Lease. Borrower shall not be permitted to
request a draw under the Letter of Credit.

 

Section 7.7 Intentionally Omitted.

 

Section 7.8 Reserve Funds, Generally.

 

(a) Borrower grants to Lender a first-priority perfected security interest in
each of the Reserve Funds and the related Accounts and any and all monies now or
hereafter deposited in each Reserve Fund and related Account as additional
security for payment of the Debt. Until expended or applied in accordance
herewith, the Reserve Funds and the related Accounts shall constitute additional
security for the Debt.

 

(b) Upon the occurrence and during the continuance of an Event of Default,
Lender may, in addition to any and all other rights and remedies available to
Lender, apply any sums then present in any or all of the Reserve Funds to the
payment of the Debt in any order in its sole discretion.

 

(c) The Reserve Funds shall not constitute trust funds, shall be held in a
segregated account and shall be held at the Lockbox Bank.

 

(d) The Reserve Funds shall be held in interest bearing accounts and all
earnings or interest on a Reserve Fund shall be added to and become a part of
such Reserve Fund and shall be disbursed in the same manner as other monies
deposited in such Reserve Fund.

 

(e) Borrower shall not, without obtaining the prior written consent of Lender,
further pledge, assign or grant any security interest in any Reserve Fund or
related Account or the monies deposited therein or permit any lien or
encumbrance to attach thereto, or any levy to be made thereon, or any UCC-1
Financing Statements, except those naming Lender as the secured party, to be
filed with respect thereto.

 

(f) Borrower shall indemnify Lender and hold Lender harmless from and against
any and all actions, suits, claims, demands, liabilities, losses, actual direct
damages, obligations and costs and expenses (including litigation costs and
reasonable attorneys’ fees and expenses) arising from or in any way connected
with the Reserve Funds or the related Accounts or the

 

- 100 -



--------------------------------------------------------------------------------

performance of the obligations for which the Reserve Funds or the related
Accounts were established, except to the extent caused by Lender’s or its
agent’s or employee’s gross negligence or willful misconduct. Borrower shall
assign to Lender all rights and claims Borrower may have against all persons or
entities supplying labor, materials or other services which are to be paid from
or secured by the Reserve Funds or the related Accounts; provided, however, that
Lender may not pursue any such right or claim unless an Event of Default has
occurred and remains uncured.

 

VIII. DEFAULTS

 

Section 8.1 Event of Default.

 

(a) Each of the following events shall constitute an event of default hereunder
(an “Event of Default”):

 

(i) if any portion of the Debt (other than the payments due on the Maturity
Date) is not paid within two (2) Business Days of the date the same is due and
payable or if the amounts due on the Maturity Date are not paid on or prior to
the Maturity Date;

 

(ii) if any of the Taxes or Other Charges are not paid on or before the date
when the same are due and payable;

 

(iii) if the Policies are not kept in full force and effect, or if certified
copies of the Policies are not delivered to Lender upon request if required
pursuant to the terms hereof;

 

(iv) except as expressly permitted hereunder, if any Borrower transfers or
encumbers any portion of the Property without Lender’s prior written consent or
otherwise violates the provisions of Section 5.2.12 hereof or Article 7 of the
Security Instrument;

 

(v) if any representation or warranty made by any Borrower, Principal,
Indemnitor or Guarantor herein or in any other Loan Document, or in any report,
certificate, financial statement or other instrument, agreement or document
furnished to Lender shall have been false or misleading in any material respect
as of the date the representation or warranty was made;

 

(vi) if any Borrower, Principal, Indemnitor or any guarantor under any guaranty
issued in connection with the Loan, shall make an assignment for the benefit of
creditors;

 

(vii) if a receiver, liquidator or trustee shall be appointed for any Borrower,
Principal, Indemnitor or any guarantor under any guarantee issued in connection
with the Loan, or if any Borrower, Principal, Indemnitor or such guarantor shall
be adjudicated a bankrupt or insolvent, or if any petition for bankruptcy,
reorganization or arrangement pursuant to federal bankruptcy law, or any similar
federal or State law, shall be filed by or against, consented to, or acquiesced
in by, any Borrower, Principal, Indemnitor or such guarantor, or if any
proceeding for the dissolution or liquidation of any Borrower, Principal,
Indemnitor or such guarantor shall be instituted; provided, however, if such
appointment, adjudication, petition or

 

- 101 -



--------------------------------------------------------------------------------

proceeding was involuntary and not consented to by any Borrower, Principal,
Indemnitor or such guarantor, upon the same not being discharged, stayed or
dismissed within ninety (90) days;

 

(viii) if any Borrower attempts to assign its rights under this Agreement or any
of the other Loan Documents or any interest herein or therein in contravention
of the Loan Documents;

 

(ix) if any Borrower breaches any of its respective negative covenants contained
in Section 5.2 in any material respect or any covenant contained in Section
5.1.10 hereof;

 

(x) Intentionally Omitted;

 

(xi) if any of the assumptions contained in the Insolvency Opinion or in any
other “non-consolidation” opinion delivered to Lender in connection with the
Loan, or in the Additional Insolvency Opinion or in any other
“non-consolidation” opinion delivered subsequent to the closing of the Loan, is
or shall become untrue in any material respect;

 

(xii) if a material default has occurred and continues beyond any applicable
cure period under the Management Agreement (or any Replacement Management
Agreement) if such default permits the Manager thereunder to terminate or cancel
the Management Agreement (or any Replacement Management Agreement);

 

(xiii) if any Borrower or any Principal violates or does not comply with any of
the material provisions of Section 4.1.37 hereof, including, but not limited to,
if any Borrower or any Principal shall fail to comply with the provisions of its
operating agreement, articles or certificate of incorporation, partnership
agreement or any other governing documents;

 

(xiv) subject to Borrower’s right to contest the same in accordance with the
terms hereof, if the Property becomes subject to any mechanic’s, materialman’s
or other lien other than a Permitted Encumbrance or a lien for local real estate
taxes and assessments not then due and payable and the lien shall remain
undischarged of record (by payment, bonding or otherwise) for a period of thirty
(30) days;

 

(xv) subject to the right to contest the same in accordance with the terms
hereof, if any federal tax lien or State or local income tax lien is filed
against any Borrower, any stockholder, member or general partner of Borrower,
any Guarantor, any Indemnitor or the Property and same is not discharged of
record within forty-five (45) days after same is filed;

 

(xvi) (A) Borrower fails to timely provide Lender with the written certification
and evidence referred to in Section 5.2.8 hereof, or (B) Borrower is a Plan or
its assets constitute Plan Asset; or (C) Borrower consummates a transaction
which would cause the Security Instrument or Lender’s exercise of its rights
under the Security Instrument, the Note, this Agreement or the other Loan
Documents to constitute a nonexempt prohibited transaction under ERISA or result
in a violation of a State statute regulating governmental plans, subjecting
Lender to liability for a violation of ERISA, the Code, or a State statute or
other similar law;

 

- 102 -



--------------------------------------------------------------------------------

(xvii) if any Borrower shall fail to deliver to Lender, within fifteen (15) days
after request by Lender, the estoppel certificates required pursuant to the
terms of Section 5.1.13 hereof;

 

(xviii) if any default occurs under any guaranty or indemnity executed in
connection herewith (including, without limitation, the Guaranty and the
Environmental Indemnity) and such default continues after the expiration of
applicable grace periods, if any;

 

(xix) if any Borrower shall be in default beyond applicable notice and grace
periods under any other mortgage, deed of trust, deed to secure debt or other
security agreement covering any part of the Property whether it be superior or
junior in lien to the related Security Instrument;

 

(xx) if (i) the Interest Rate Cap Agreement is terminated for any reason by
Borrower or the Counterparty, or (ii) the Counterparty defaults in the
performance of its monetary obligations under the Interest Rate Cap Agreement or
(iii) the rating of the Counterparty is subject to any downgrade, withdrawal or
qualification by a Rating Agency, and Borrower does not within fifteen (15) days
(A) replace the terminated Interest Rate Cap Agreement with a Replacement
Interest Rate Cap Agreement in accordance with Section 2.4 hereof, and (B)
deliver to Lender, in form and substance reasonably satisfactory to Lender (y)
an Assignment of Interest Rate Cap and (z) a recognition letter from the
Counterparty thereto acknowledging the assignment of the Replacement Interest
Rate Cap Agreement;

 

(xxi) with respect to any term, covenant or provision set forth herein or in any
other Loan Document which specifically contains a notice requirement or grace
period, if Borrower shall be in default under such term, covenant or condition
after the giving of such notice or the expiration of such grace period;

 

(xxii) Subject to Section 7.6 hereof, if any Borrower shall fail to pay the
Ground Rent or any additional rent or other charge mentioned in or made payable
by the Ground Lease when said rent or other charge is due and payable (after the
expiration of any applicable notice and cure period provided therein);

 

(xxiii) Intentionally Omitted;

 

(xxiv) If (a) a default beyond any applicable notice and grace period occurs
under that certain parking lease dated October 15, 2003 between Borrower, as
tenant and Laguna Del Mar Princess, Inc. (“Lot Owner”), as landlord (the
“Employee Parking Lot Lease”), which default causes the landlord thereunder to
terminate the Employee Parking Lot Lease or any replacement lease entered into
pursuant to the terms of Section 5.1.22 hereof and/or (b) if the leasehold
estate created by the Ground Lease or any replacement lease entered into
pursuant to the terms of Section 5.1.22 hereof shall be surrendered or if the
Ground Lease or any replacement lease entered into pursuant to the terms of
Section 5.1.22 shall be terminated or cancelled for any reason or under any
circumstances whatsoever, or if any of the terms, covenants or conditions of the
Ground Lease or any replacement lease entered into pursuant to the terms of
Section 5.1.22 shall in any manner be (except as otherwise expressly provided in
this Agreement), modified, changed, supplemented, altered, or amended without
the consent of Lender,

 

- 103 -



--------------------------------------------------------------------------------

which consent shall not be unreasonably withheld, conditioned or delayed; unless
in the event of either (a) or (b) above Borrower promptly replaces the parking
spaces provided under the Employee Parking Lot Lease or replacement lease
pursuant to a replacement lease acceptable to Lender, which acceptance shall not
be unreasonably withheld, conditioned or delayed, provided such replacement
lease contains (i) market terms, (ii) a term equal to the lesser of (1) the
period of time that the applicable spaces are reasonably expected to be
unavailable or (2) at least one (1) year, and (iii) is for a comparable number
of parking spaces and such replacement parking spaces are within reasonable and
sufficient proximity to the Property so as not to unreasonably interfere with
the operations of the Property;

 

(xxv) if a default beyond any applicable notice and grace period occurs under
(a) that certain lease dated December 11, 1984 between Borrower, as tenant and
Miramar City Corporation (“Miramar”), as landlord (the “Miramar Parcel Lease”)
(b) the Miami Lease or the Substitute Miami Lot Lease, as applicable, or (c) the
Regency Lease, which default causes the landlord thereunder to terminate the
Miramar Parcel Lease, the Miami Lease or the Substitute Miami Lot Lease, as
applicable, and/or the Regency Lease or any replacement lease entered into
pursuant to the terms of Section 5.1.22 hereof unless Borrower promptly replaces
the parking spaces provided under the Miramar Parcel Lease, the Miami Lease or
the Substitute Miami Lot Lease, as applicable, and/or the Regency Lease and/or a
replacement lease entered into pursuant to the terms of Section 5.1.22 hereof
pursuant to a replacement lease acceptable to Lender, which acceptance shall not
be unreasonably withheld, conditioned or delayed, provided such replacement
contains (i) market terms, (ii) a term equal to the lesser of (a) the period of
time the applicable spaces are reasonably expected to be unavailable or (b) at
least one (1) year, and (iii) is for a comparable number of parking spaces and
such replacement parking spaces are within reasonable and sufficient proximity
to the Property so as not to unreasonably interfere with the operations of the
Property.

 

(xxvi) if any Borrower ceases to operate a hotel on the Property or terminates
such business for any reason whatsoever (other than temporary cessation in
connection with Force Majeure or any renovations to the Property or restoration
of the Property after Casualty or Condemnation);

 

(xxvii) if Borrower operates the Property under the name of any hotel chain or
system other than Wyndham, or the name of the hotel chain, or system of a public
or private entity into which Wyndham merged or consolidated or by which Wyndham
is acquired in a transfer permitted under Section 5.2.12 hereof, without
Lender’s prior written consent;

 

(xxviii) If Borrower fails to comply with the provisions of Section 5.1.22
hereof.

 

(xxix) if any Borrower shall continue to be in Default under any of the other
terms, covenants or conditions of this Agreement not specified in subsections
(i) to (xxviii) above, for ten (10) days after notice to Borrower from Lender,
in the case of any Default which can be cured by the payment of a sum of money,
or for thirty (30) days after notice from Lender in the case of any other
Default; provided, however, that if such non-monetary Default is susceptible of
cure but cannot reasonably be cured within such 30-day period and provided
further that Borrower shall have commenced to

 

- 104 -



--------------------------------------------------------------------------------

cure such Default within such 30-day period and thereafter diligently and
expeditiously proceeds to cure the same, such 30-day period shall be extended
for such time as is reasonably necessary for Borrower in the exercise of due
diligence to cure such Default, such additional period not to exceed ninety (90)
days; or

 

(xxx) if there shall be default under any of the other Loan Documents beyond any
applicable cure periods contained in such documents, whether as to any Borrower
or the Property, or if any other such event shall occur or condition shall
exist, if the effect of such event or condition is to accelerate the maturity of
any portion of the Debt or to permit Lender to accelerate the maturity of all or
any portion of the Debt.

 

(b) Upon the occurrence and during the continuance of an Event of Default (other
than an Event of Default described in clauses (vi), (vii) or (viii) above) and
at any time thereafter, in addition to any other rights or remedies available to
it pursuant to this Agreement and the other Loan Documents or at law or in
equity, Lender may take such action, without notice or demand, that Lender deems
advisable to protect and enforce its rights against Borrower and in and to all
or the Property, including, without limitation, declaring the Debt to be
immediately due and payable, and Lender may enforce or avail itself of any or
all rights or remedies provided in the Loan Documents against Borrower and any
or all of the properties, including, without limitation, all rights or remedies
available at law or in equity; and upon any Event of Default described in
clauses (vi), (vii) or (viii) above, the Debt and all other obligations of
Borrower hereunder and under the other Loan Documents shall immediately and
automatically become due and payable, without notice or demand, and Borrower
hereby expressly waives any such notice or demand, anything contained herein or
in any other Loan Document to the contrary notwithstanding.

 

(c) Lender shall have the right, from time to time, to sever the Note and the
other Loan Documents into one or more separate notes, Security Instrument and
other security documents (the “Severed Loan Documents”) in such denominations as
Lender shall determine in its sole discretion for purposes of evidencing and
enforcing its rights and remedies provided hereunder. Borrower shall execute and
deliver to Lender from time to time, promptly after the request of Lender, a
severance agreement and such other documents as Lender shall request in order to
effect the severance described in the preceding sentence, all in form and
substance reasonably satisfactory to Lender; provided that (i) the aggregate
principal amount of the Loan immediately following such severance shall equal
the outstanding principal balance of the Loan immediately prior to such
reallocation, (ii) the aggregate Monthly Scheduled Amortization Payments
immediately following such severance shall not exceed the aggregate Monthly
Scheduled Amortization Payments immediately prior to the severance, (iii) the
weighted average interest rate of the Note and the Mezzanine Note immediately
following such severance shall equal the weighted average interest rate which
was applicable to the Note and the Mezzanine Note immediately prior to such
severance and (iv) except as provided in clauses (i) through and including (iii)
above, Borrower’s, Guarantor’s and their Affiliates’ obligations under the Loan
Documents shall not be increased nor shall any of Borrower’s and Guarantor’s and
their Affiliates’ rights pursuant to the Loan Documents be diminished. Borrower
hereby absolutely and irrevocably appoints Lender as its true and lawful
attorney, coupled with an interest, in its name and stead to make and execute
all documents necessary or desirable to effect the aforesaid severance, Borrower
ratifying all that its said attorney shall do by virtue thereof; provided,
however, Lender shall not make or execute any such documents under such power
until ten (10) days after notice has been given to Borrower by Lender of
Lender’s intent to exercise its rights under such power. The Severed Loan
Documents shall not contain any representations,

 

- 105 -



--------------------------------------------------------------------------------

warranties or covenants not contained in the Loan Documents and any such
representations and warranties contained in the Severed Loan Documents will be
given by Borrower only as of the date hereof, except for those representations
and warranties which Borrower will update as of the Closing Date, which will be
given as of the Closing Date.

 

Section 8.2 Remedies.

 

(a) Upon the occurrence and during the continuance of an Event of Default, all
or any one or more of the rights, powers, privileges and other remedies
available to Lender against Borrower under this Agreement or any of the other
Loan Documents executed and delivered by, or applicable to, Borrower or at law
or in equity may be exercised by Lender at any time and from time to time,
whether or not all or any of the Debt shall be declared due and payable, and
whether or not Lender shall have commenced any foreclosure proceeding or other
action for the enforcement of its rights and remedies under any of the Loan
Documents with respect to all or the Property or any other Collateral. Any such
actions taken by Lender shall be cumulative and concurrent and may be pursued
independently, singly, successively, together or otherwise, at such time and in
such order as Lender may determine in its sole discretion, to the fullest extent
permitted by law, without impairing or otherwise affecting the other rights and
remedies of Lender permitted by law, equity or contract or as set forth herein
or in the other Loan Documents. Without limiting the generality of the
foregoing, Borrower agrees that if an Event of Default is continuing, to the
extent permitted by Applicable Law, (i) Lender is not subject to any “one
action” or “election of remedies” law or rule, and (ii) all liens and other
rights, remedies or privileges provided to Lender shall remain in full force and
effect until Lender has exhausted all of its remedies against the Property and
the other Collateral and each Security Instrument has been foreclosed, sold
and/or otherwise realized upon in satisfaction of the Debt or the Debt has been
paid in full.

 

(b) With respect to Borrower and the Property, nothing contained herein or in
any other Loan Document shall be construed as requiring Lender to resort to the
Property or Collateral for the satisfaction of any of the Debt in preference or
priority to any other Collateral, and Lender may seek satisfaction out of the
Property or all of the Collateral or any part thereof, in its absolute
discretion in respect of the Debt. In addition, to the extent permitted by
Applicable Law, Lender shall have the right from time to time to partially
foreclose the Security Instrument in any manner and for any amounts secured by
the Security Instrument then due and payable as determined by Lender in its sole
discretion including, without limitation, the following circumstances: (i) in
the event Borrower defaults beyond any applicable grace period in the payment of
one or more scheduled payments of principal and interest, Lender may foreclose
one or more of the Security Instrument to recover such delinquent payments, or
(ii) in the event Lender elects to accelerate less than the entire outstanding
principal balance of the Loan, Lender may foreclose the Security Instrument to
recover so much of the principal balance of the Loan as Lender may accelerate
and such other sums secured by the Security Instrument as Lender may elect.
Notwithstanding one or more partial foreclosures, the Property shall remain
subject to the Security Instrument to secure payment of sums secured by the
Security Instrument and not previously recovered.

 

Section 8.3 Remedies Cumulative; Waivers.

 

The rights, powers and remedies of Lender under this Agreement shall be
cumulative and not exclusive of any other right, power or remedy which Lender
may have against Borrower pursuant to this Agreement or the other Loan
Documents, or existing at law or in equity or

 

- 106 -



--------------------------------------------------------------------------------

otherwise. Lender’s rights, powers and remedies may be pursued singularly,
concurrently or otherwise, at such time and in such order as Lender may
determine in Lender’s sole discretion. No delay or omission to exercise any
remedy, right or power accruing upon an Event of Default shall impair any such
remedy, right or power or shall be construed as a waiver thereof, but any such
remedy, right or power may be exercised from time to time and as often as may be
deemed expedient. A waiver of one or more Defaults or Events of Default with
respect to Borrower shall not be construed to be a waiver of any subsequent
Default or Event of Default by Borrower or to impair any remedy, right or power
consequent thereon.

 

IX. SPECIAL PROVISIONS

 

Section 9.1 Sale of Notes and Securitization.

 

Lender may, at any time, sell, transfer or assign the Note, this Agreement, the
Security Instrument and the other Loan Documents, and any or all servicing
rights with respect thereto, or grant participations therein or issue mortgage
pass-through certificates or other securities (the “Securities”) evidencing a
beneficial interest in a rated or unrated public offering or private placement
(a “Securitization”). At the request of the holder of the Note and, to the
extent not already required to be provided by Borrower under this Agreement,
Borrower shall, at Borrower’s expense (subject to the limitations set forth
below), use reasonable efforts to satisfy the market standards to which the
holder of the Note customarily adheres or which may be reasonably required in
the marketplace or by the Rating Agencies in connection with a Securitization or
the sale of the Note or the participations or Securities, including, without
limitation, to:

 

  (a) (i) provide such financial and other information with respect to the
Property, Borrower and the Manager, (ii) provide budgets relating to the
Property and (iii) to perform or permit or cause to be performed or permitted,
at Lender’s expense, such site inspection, appraisals, market studies,
environmental reviews and reports (Phase I’s and, if appropriate, Phase II’s),
engineering reports and other due diligence investigations of the Property, as
may be reasonably requested by the holder of the Note or the Rating Agencies or
as may be necessary or appropriate in connection with the Securitization (the
“Provided Information”), provided, however Phase II reports and other invasive
testing may not be performed at the Property unless Borrower has received
evidence of insurance for any Person performing such testing, together, if
customary, with appropriate verification and/or consents of the Provided
Information through letters of auditors or opinions of counsel of independent
attorneys acceptable to Lender and the Rating Agencies;

 

  (b) if required by the Rating Agencies, deliver (i) revised and/or updated
opinions of counsel as to non-consolidation, due execution and enforceability
with respect to the Property, Borrower, Guarantor, Indemnitor, Principal and
their respective Affiliates and the Loan Documents, and (ii) revised
organizational documents as they relate to the single purpose bankruptcy
remoteness of Borrower and/or Principal and if Borrower is a single member
limited liability company organized in the State of Delaware, dissolution and
authority to file bankruptcy (provided, however, no such revisions to Borrower’s
or Principal’s organizational

 

- 107 -



--------------------------------------------------------------------------------

       documents shall have a material adverse effect on Borrower and/or
Principal, as applicable) which counsel, opinions and organizational documents
shall be satisfactory to Lender and the Rating Agencies;

 

  (c) if required by the Rating Agencies, use commercially reasonable efforts to
deliver such additional tenant estoppel letters, subordination agreements or
other agreements from parties to agreements that affect the Property, which
estoppel letters, subordination agreements or other agreements shall be
satisfactory to Lender and the Rating Agencies.

 

  (d) execute such amendments to the Loan Documents and organizational
documents, as may be requested by the holder of the Note or the Rating Agencies
or otherwise to effect the Securitization; provided, however, that Borrower
shall not be required to modify or amend any organizational document or Loan
Document if such modification or amendment would (except for modifications and
amendments required to be made pursuant to Section (e) below,) (i) change the
interest rate, the stated maturity or the amortization of principal set forth in
the Note, or (ii) modify or amend any other material economic or material
non-economic term of the organizational documents or Loan Documents.

 

  (e) if Lender elects, in its sole discretion, prior to or upon a
Securitization, to split the Loan into two or more parts, or the Note into
multiple component notes or tranches which may have different interest rates,
amortization payments, principal amounts and maturities. Borrower agrees to
cooperate with Lender in connection with the foregoing and to execute the
required modifications and amendments to the Note, this Agreement and the Loan
Documents and to provide opinions necessary to effectuate the same; provided,
however Borrower shall not be required to modify or amend any Loan Documents if
(i) the initial weighted average interest rate of such split notes would be
greater than the Applicable Interest Rate immediately preceding such loan split
or (ii) such modification or amendment would change the Maturity Date or Monthly
Scheduled Amortization payment or (iii) the aggregate scheduled amortization
payments exceed the Monthly Scheduled Amortization Payments, provided, that,
notwithstanding the provisions below, Borrower shall not be responsible for the
payment of any title insurance premiums required by Lender in connection with
the foregoing, but Borrower shall be responsible for all other cost and expenses
(subject to the limitations set forth below) in complying with this Section
9.1(e).

 

  (f) execute modifications to the Loan Documents changing the interest rate
and/or the amortization payments for the Loan and the Mezzanine Loan, provided
that the initial weighted average of the interest rate spreads for the Loan and
the Mezzanine Loan after such modification shall not exceed the weighted average
of the interest rate spreads for the Loan and the Mezzanine Loan immediately
prior to such modification and the scheduled amortization payments after such
modification will not exceed the Monthly Scheduled Amortization Payments, if
any, due under the Loan Agreement and the Mezzanine Loan Agreement immediately
prior to such modification. The Borrower shall also provide opinions and title
insurance reasonably necessary to effectuate the same;

 

- 108 -



--------------------------------------------------------------------------------

  (g) make such representations and warranties as of the closing date of the
Securitization with respect to the Property, Borrower, and the Loan Documents as
are customarily provided in securitization transactions and as may be reasonably
requested by the holder of the Note or the Rating Agencies and consistent with
the facts covered by such representations and warranties as they exist on the
date thereof, including the representations and warranties made in the Loan
Documents; and

 

  (h) supply to Lender such documentation, financial statements and reports in
form and substance required for Lender to comply with Regulation S-X of the
federal securities law, if and to the extent applicable to the Securitization.

 

Lender shall pay all costs in connection with complying with this Section 9.1
except that Borrower shall pay for the fees of legal counsel employed by
Borrower, Principal, Wyndham and/or any Affiliate of any of the foregoing, in
connection with any modifications to the Loan Documents or review of opinions,
documents, agreements or similar items which are delivered by Borrower,
Principal, Wyndham, or any Affiliate of the foregoing in connection with
complying with Section 9.1 hereof. The limitation on costs and expenses set
forth in the foregoing sentence shall in no way affect Borrower’s obligation to
comply with this Section 9.1.

 

Section 9.2 Securitization Indemnification.

 

(a) Borrower and Guarantor understand that certain of the Provided Information
may be included in disclosure documents in connection with the Securitization,
including, without limitation, a prospectus, prospectus supplement or private
placement memorandum (each, a “Disclosure Document”) and may also be included in
filings (the “Exchange Act Filing”) with the Securities and Exchange Commission
pursuant to the Securities Act of 1933, as amended (the “Securities Act”), or
the Securities and Exchange Act of 1934, as amended (the “Exchange Act”), or
provided or made available to investors or prospective investors in the
Securities, the Rating Agencies, and service providers relating to the
Securitization. In the event that the Disclosure Document is required to be
revised prior to the sale of all Securities, Borrower and Guarantor will
cooperate with the holder of the Note in updating the Disclosure Document by
providing all current information necessary to keep the Disclosure Document
accurate and complete in all material respects.

 

(b) Borrower and Guarantor agree to provide in connection with each of (i) a
preliminary and a final private placement memorandum or offering circular or
(ii) a preliminary and final prospectus or prospectus supplement, as applicable
(collectively, the “Offering Materials”), an indemnification certificate (A)
certifying that Borrower has carefully examined such memorandum or prospectus,
as applicable, including without limitation, the sections entitled “Special
Considerations,” “Description of the Mortgages,” “Description of the Mortgage
Loan and Mortgaged Property,” “The Manager,” “The Borrower” and “Certain Legal
Aspects of the Mortgage Loan,” and such sections (and any other sections
reasonably requested to the extent the same relate to the Loan, the Loan
Documents, Borrower, Guarantor, Indemnitor, Principal or an Affiliate of any of
the foregoing) do not (and with respect to any portion of the Offering Materials
prepared in reliance on the reports of third-parties, to the best of Borrower’s

 

- 109 -



--------------------------------------------------------------------------------

knowledge, do not) contain any untrue statement of a materiel fact or omit to
state a material fact necessary in order to make the statements made, in the
light of the circumstances under which they were made, not misleading, (B)
indemnifying Lender (and for purposes of this Section 9.2, Lender hereunder
shall include its officers and directors), the Affiliate of Lehman Brothers Inc.
(“Lehman”) that has filed the registration statement, if any, relating to the
securitization (the “Registration Statement”), each of its directors, each of
its officers who have signed the Registration Statement and each Person or
entity who controls the Affiliate within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act (collectively, the “Lehman
Group”), and Lehman, each of its directors and each Person who controls Lehman
within the meaning of Section 15 of the Securities Act and Section 20 of the
Exchange Act (collectively, the “Underwriter Group”) for any losses, claims,
damages or liabilities (collectively, the “Liabilities”) to which Lender, the
Lehman Group or the Underwriter Group may become subject insofar as the
Liabilities arise out of or are based upon any untrue statement or alleged
untrue statement of any material fact contained in such sections (other than
such statement or misstatement made in Borrower’s good faith reliance upon the
reports of third parties that do not to the best of Borrower’s knowledge,
contain any untrue statement or misstatement or a material fact necessary in
order to make the statements made, in light of the circumstances under which
they were made, not misleading) or arise out of or are based upon the omission
or alleged omission to state therein a material fact required to be stated in
such sections or necessary in order to make the statements in such sections or
in light of the circumstances under which they were made, not misleading and (C)
agreeing to reimburse Lender, the Lehman Group and the Underwriter Group for any
legal or other out-of-pocket expenses reasonably incurred by Lender and Lehman
in connection with investigating or defending the Liabilities; provided,
however, that Borrower will be liable in any such case under clauses (B) or (C)
above only to the extent that any such loss claim, damage or liability arises
out of or is based upon any such untrue statement or omission made therein in
reliance upon and in conformity with information furnished to Lender by or on
behalf of Borrower in connection with the preparation of the memorandum or
prospectus or in connection with the underwriting of the debt, including,
without limitation, financial statements of Borrower, operating statements, rent
rolls, environmental site assessment reports and property condition reports with
respect to the Property but excluding any projections made in good faith by
Borrower; and provided that this Section 9.2 shall not apply to any loss, claim,
damage or liability to the extent arising out of any untrue statement,
misstatement or omission or alleged untrue statement, misstatement or omission
made in reliance upon and in connection with written information furnished to
Borrower by Lender, any member of the Lehman Group or any member of the
Underwriter Group expressly for use in the Offering Materials unless Borrower,
Principal or Guarantor fails to correct any such untrue statement, misstatement
or omission with respect to Borrower, Principal or Indemnitor that is known to
Borrower, Principal or Guarantor or that, with the exercise of customary
reasonable efforts, should be known to Borrower, Principal or Guarantor. The
foregoing indemnity with respect to any untrue statement or misstatement
contained in, or omission from, preliminary Offering Materials shall not inure
to the benefit of any member of the Lehman Group or the Underwriting Group (or
any person controlling such Lehman Group or Underwriting Group) from whom the
Person asserting any such loss, liability, claim, damage or expense purchased
any of the securities which are the subject thereof if Borrower shall sustain
the burden of proving that any such loss, liability, claim, damage or expense
resulted from the fact that such Person was not provided with a copy of the
final Offering Materials at or prior to the written confirmation of the sale of
such securities to such Person and the loss, liability, claim, damage or expense
resulted from an untrue statement or misstatement contained in, or omission
from, the preliminary Offering Materials that was corrected in the final
Offering Materials. This indemnity agreement will be in addition to any
liability which Borrower may otherwise have. Moreover, the

 

- 110 -



--------------------------------------------------------------------------------

indemnification provided for in Clauses (B) and (C) above shall be effective
whether or not an indemnification certificate described in (A) above is provided
and shall be applicable based on information previously provided by Borrower or
its Affiliates if Borrower does not provide the indemnification certificate.

 

(c) In connection with filings under the Exchange Act, Borrower and Guarantor
agree to indemnify (i) Lender, the Lehman Group and the Underwriter Group for
Liabilities to which Lender, the Lehman Group or the Underwriter Group may
become subject insofar as the Liabilities arise out of or are based upon the
omission or alleged omission to state in the Provided Information a material
fact required to be stated in the Provided Information in order to make the
statements in the Provided Information, in light of the circumstances under
which they were made not misleading (other than any such statement, misstatement
or omission made in reliance upon the reports of third parties that do not, to
the best of Borrower’s knowledge, contain any untrue statement or misstatement,
of a material fact or omit to state a material fact necessary in order to make
the statements made, in light of the circumstances under which they were made,
not misleading) and (ii) reimburse Lender, the Lehman Group or the Underwriter
Group for any legal or other expenses reasonably incurred by Lender, the Lehman
Group or the Underwriter Group in connection with defending or investigating the
Liabilities. The foregoing indemnity shall not apply with respect to any
Liabilities that arise out of or are based upon any untrue statement,
misstatement or omission or any alleged untrue statement, misstatement or
omission to state in the Provided Information a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not materially misleading, if such
untrue statement, misstatement or omission or alleged untrue statement,
misstatement or omission related to statements of information that do not
accurately reflect Provided Information or any corrections or updates to
Provided Information which were provided prior to the delivery of the final
Offering Materials to investors and neither Borrower, Principal nor Indemnitor
has been given reasonable opportunity to review the proposed filing under the
Exchange Act and to correct such untrue statement, misstatement or omission. In
no event shall the indemnification, contribution or reimbursement obligations of
Borrower under this Section 9.2 apply to any filings made under the Exchange Act
after the initial filings, if any, are made.

 

(d) Promptly after receipt by an indemnified party under this Section 9.2 of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 9.2, notify the indemnifying party in writing of the commencement
thereof, but the omission to so notify the indemnifying party will not relieve
the indemnifying party from any liability which the indemnifying party may have
to any indemnified party hereunder except to the extent that failure to notify
causes prejudice to the indemnifying party. In the event that any action is
brought against any indemnified party, and it notifies the indemnifying party of
the commencement thereof, the indemnifying party will be entitled, jointly with
any other indemnifying party, to participate therein and, to the extent that it
(or they) may elect by written notice delivered to the indemnified party
promptly after receiving the aforesaid notice from such indemnified party, to
assume the defense thereof with counsel satisfactory to such indemnified party.
After notice from the indemnifying party to such indemnified party under this
Section 9.2 the indemnifying party shall not be responsible for any legal or
other expenses subsequently incurred by such indemnified patty in connection
with the defense thereof other than reasonable costs of investigation; provided,
however, if the defendants in any such action include both the indemnified party
and the indemnifying party and the indemnified party shall have reasonably
concluded that there are any legal defenses available to it and/or other
indemnified parties that are different from or additional to those available to
the

 

- 111 -



--------------------------------------------------------------------------------

indemnifying party, the indemnified party or parties shall have the right to
select separate counsel to assert such legal defenses and to otherwise
participate in the defense of such action on behalf of such indemnified party to
parties. The Indemnified Person shall have the right to employ separate counsel
in any such action and to participate in the defense thereof but the fees and
expenses of such counsel shall be at the expense of such Indemnified Person
unless: (i) the employment thereof has been specifically authorized by Borrower
in writing; or (ii) in such claims or action there is, in the reasonable opinion
of independent counsel, a conflict concerning any material issue between the
position of Borrower and such Indemnified Person, in which case if such
Indemnified Person notifies Borrower in writing that it elects to employ
separate counsel at the expense of Borrower, then such counsel shall have the
right to assume the defense of such action on behalf of such Indemnified Person;
provided, however, that unless, in the reasonable opinion of independent
counsel, an actual or potential conflict exists between two or more Indemnified
Persons, Borrower shall not be required to pay the fees and disbursements of
more than one separate counsel for all Indemnified Persons. Nothing set forth
herein is intended to or shall impair the right of any Indemnified Person to
retain separate counsel at its own expense.

 

(e) In order to provide for just and equitable contribution in circumstances in
which the indemnifications provided for in Section 9.2(b) or (c) is or are for
any reason held to be unenforceable by an indemnified party in respect of any
Liabilities (or action in respect thereof) referred to therein which would
otherwise be indemnifiable under Section 9.2(b) or (c), the indemnifying party
shall contribute to the amount paid or payable by the indemnified party as a
result of such Liabilities (or action in respect thereof); provided, however,
that no Person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
Person who was not guilty of such fraudulent misrepresentation. In determining
the amount of contribution to which the respective parties are entitled, the
following factors shall be considered: (i) Lehman’s and Borrower’s relative
knowledge and access to information concerning the matter with respect to which
claim was asserted; (ii) the opportunity to correct and prevent any statement or
omission; and (iii) any other equitable considerations appropriate in the
circumstances. Lender and Borrower hereby agree that it would not be equitable
if the amount of such contribution were determined by pro rata or per capita
allocation.

 

(f) The liabilities and obligations of each of Borrower, Guarantor and Lender
under this Section 9.2 shall survive the termination of this Agreement and the
satisfaction and discharge of the Debt.

 

Section 9.3 Servicer.

 

At the option of Lender, the Loan may be serviced by a servicer/trustee (the
“Servicer’) selected by Lender and Lender may delegate all or any portion of its
responsibilities under this Agreement and the other Loan Documents to the
Servicer pursuant to a servicing agreement (the “Servicing Agreement”) between
Lender and Servicer. Borrower shall not be responsible for the payment of the
monthly primary servicing fee in connection with the Loan; provided, however,
Borrower shall be responsible in accordance with Section 10.13 hereof and the
other applicable provisions of this Agreement for all other reasonable and
customary fees and charges incurred by the Servicer in administering the terms
and provisions of this Agreement and the other Loan Documents.

 

- 112 -



--------------------------------------------------------------------------------

Section 9.4 Exculpation.

 

(a) Except as otherwise provided herein, Lender shall not enforce the liability
and obligation of Borrower to perform and observe the representations warranties
and obligations contained in the Note, this Agreement, the Security Instrument
or the other Loan Documents by any action or proceeding wherein a money judgment
shall be sought against Borrower, except that Lender may bring a foreclosure
action, action for specific performance or other appropriate action or
proceeding to enable Lender to enforce and realize upon its interest in the
Note, this Agreement, the Security Instrument, the other Loan Documents, and the
interest in the Property, the Rents, the Collateral and any other collateral
given to Lender pursuant to the Note, this Agreement, the Security Instrument or
the other Loan Documents; provided, however, that any judgment in any such
action or proceeding shall be enforceable against Borrower only to the extent of
Borrower’s interest in the Property, in the Rent, the Collateral and in any
other collateral given to Lender. In no event shall any Related Party have any
personal liability for the payment of the indebtedness or any other sums due
hereunder, under the Note, the Security Instrument or the other Loan Documents,
or for the performance or observance of any other obligation of Borrower other
than pursuant to a written instrument executed by such Related Party
specifically providing for such liability. Lender, by accepting the Note, this
Agreement and the Security Instrument, agrees that it shall not, except as
otherwise provided herein sue for, seek or demand any deficiency judgment
against Borrower and/or any Related Party in any such action or proceeding,
under or by reason of or under or in connection with the Note, this Agreement,
the other Loan Documents or the Security Instrument. The provisions of this
Section shall not, however, (i) constitute a waiver, release or impairment of
any obligation evidenced or secured by the Note, this Agreement, the other Loan
Documents or the Security Instrument; (ii) impair the right of Lender to name
Borrower as a party defendant in any action or suit for judicial foreclosure and
sale under the Security Instrument; (iii) affect the validity or enforceability
of any indemnity (including, without limitation, the Environmental Indemnity),
guaranty, master lease or similar instrument made in connection with the Note,
this Agreement, the Security Instrument, or the other Loan Documents, (iv)
impair the right of Lender to obtain the appointment of a receiver; (v) impair
the enforcement of the Assignment of Leases; (vi) impair the right of Lender to
enforce the provisions of Sections 4.1.8, 4.1.29, 5.1.9 and 5.2.8 of this
Agreement; or (vii) impair the right of Lender to obtain a deficiency judgment
or other judgment on the Note against Borrower if necessary to preserve or
enforce its rights and remedies against any Collateral, including any insurance
proceeds or condemnation awards to which Lender would otherwise be entitled
under this Agreement or the Security Instrument; provided however, Lender shall
only enforce such judgment against such Collateral, including the insurance
proceeds and/or condemnation awards, as applicable.

 

(b) Notwithstanding the provisions of this Section 9.4 to the contrary, Borrower
shall be personally liable to Lender for the direct, actual Losses it incurs due
to: (i) fraud or intentional misrepresentation by any Borrower or any other
person or entity in connection with the execution and the delivery of the Note,
this Agreement, the Security Instrument or the other Loan Documents; (ii) any
Borrower’s intentional misapplication or misappropriation of Rents received by
Borrower after the occurrence of an Event of Default; (iii) any Borrower’s
intentional misapplication or misappropriation of tenant security deposits or
Rents collected more than one month in advance; (iv) the intentional
misapplication or the misappropriation of Insurance Proceeds or Awards; (v) any
Borrower’s failure to pay Taxes, Other Charges, Ground Rent, charges for labor
or materials or other charges that can create liens on any of the Property
(except to the extent that sums sufficient to pay such amounts have been
deposited in the Lockbox Account or are otherwise in escrow with Lender pursuant
to the terms of this Agreement) but only to the extent that the Property Net
Operating Income available to Borrower was sufficient to permit Borrower to pay
the same when due; (vi) Borrower’s failure to return or

 

- 113 -



--------------------------------------------------------------------------------

to reimburse Lender for all Personal Property taken from the Property by or on
behalf of Borrower after the occurrence of an Event of Default and in violation
of the terms of this Agreement and the Security Instrument and not replaced with
Personal Property of the same utility and of the same or greater value; (vii)
any act of actual intentional waste or arson by Borrower, any Principal,
Affiliate or general partner thereof or by any Indemnitor or Guarantor which is
not attributable to a lack of sufficient Net Operating Income available to
Borrower from the Property to perform all of Borrower’s or such Affiliate’s
obligations under the Note, this Agreement, the Security Instrument or the other
Loan Documents; (viii) any fees or commissions paid by any Borrower to any
principal, Affiliate or general partner of Borrower, Indemnitor or Guarantor in
violation of the terms of the Note, this Agreement, the Security Instrument or
the other Loan Documents; (ix) any Borrower’s failure to comply with the
provisions of Sections 4.1.41 and 5.1.19 hereof; or (x) if the Property or any
part thereof shall become an asset in an involuntary bankruptcy or insolvency
proceeding commenced by any Person (other than Lender) and Borrower fails to use
its commercially reasonable efforts to obtain a dismissal of such proceedings.

 

(c) Notwithstanding the foregoing, the agreement of Lender not to pursue
recourse liability as set forth in Subsection (a) above SHALL BECOME NULL AND
VOID and shall be of no further force and effect as to Borrower (but not to any
Related Party other than pursuant to a written instrument executed by such
Related Party specifically providing for such liability) (i) in the event of any
Borrower’s willful default to provide a report or information under Section
5.1.10(b), (c), (f), (h), (i), (j), (k) and (l) hereof, but a failure to provide
such reports and information shall not be deemed willful if such failure is the
result of good faith error and is cured within ten (10) Business Days after
notice is delivered to Borrower, provided, however, that if (x) Borrower is
prevented by an unaffiliated third party from delivering such information, and
(y) Borrower uses reasonable efforts (including the reasonable expenditure of
money) to obtain such information, then such failure shall not be deemed willful
so long as Borrower continuously endeavors in good faith to obtain the required
financial reports and information and delivers same to Lender as soon as it
becomes available to Borrower, (ii) in the event of a default under Section
4.1.37 of this Agreement such that either (A) such failure was considered by a
court as a factor in the court’s finding for a consolidation of the assets of
Borrower with the assets of another person or entity or (B) as a result thereof,
Lender suffers any material damage, cost, liability, or expense (including
reasonable attorneys’ fees and disbursements, whether or not litigation has
commenced); provided, however, that in the absence of an actual consolidation,
recourse may be had against Borrower only to the extent of Losses for its
failure to comply with the provisions of Section 4.1.37 or, (iii) in the event
of a default under Section 5.2.12 of this Agreement or Article 7 of the Security
Instrument; provided, however, if an agent or employee of Borrower or the
manager of the Property enters into an Equipment lease or Equipment financing in
violation of the Security Instrument and without express authorization from an
executive officer of Borrower, Indemnitor or Guarantor then such violation for
purposes of this subsection (iii) shall not result in a nullification of
subsection 9.4(a) hereof (but Borrower shall be liable for all Losses related to
such violation) so long as such Equipment lease or Equipment financing is
terminated and released to Lender’s reasonable satisfaction within ten (10)
Business Days of the earlier of (x) Lender’s notice to Borrower of such
violation or (y) the date that any executive officer of Borrower or of
Indemnitor or Guarantor actually becomes aware of such violation; or (iv) if the
Property or any part thereof shall become an asset in a voluntary bankruptcy or
insolvency proceeding; or (v) if the first full Monthly Debt Service Payment
Amount is not paid when due.

 

- 114 -



--------------------------------------------------------------------------------

(d) Nothing herein shall be deemed to be a waiver of any right which Lender may
have under Section 506(a), 506(6), 1111(b) or any other provision of the
Bankruptcy Code to file a claim for the full amount of the indebtedness secured
by the Security Instrument or to require that all collateral shall continue to
secure all of the indebtedness owing to Lender in accordance with the Note, this
Agreement, the Security Instrument and the other Loan Documents.

 

Section 9.5 Intentionally Omitted.

 

Section 9.6 Reallocation of Loan Amounts.

 

Lender, without in any way limiting its other rights hereunder, in its sole and
absolute discretion, shall have the right, at any time prior to a
Securitization, to reallocate the amount of the Loan and the Mezzanine Loan
and/or adjust the interest rate rates thereon and/or adjust the Monthly
Scheduled Amortization Payments, provided that (i) the aggregate principal
amount of the Loan and the Mezzanine Loan immediately following such
reallocation shall equal the outstanding principal balance of the Loan and the
Mezzanine Loan immediately prior to such reallocation, (ii) the aggregate
Monthly Scheduled Amortization Payments immediately following such reallocation
shall not exceed the aggregate Monthly Scheduled Amortization Payments
immediately prior to the reallocation, (iii) the weighted average interest rate
of the Note and the Mezzanine Note immediately following such reallocation shall
equal the weighted average interest rate which was applicable to the Note and
the Mezzanine Note immediately prior to such reallocation and (iv) except as
provided in clauses (i), (ii) and (iii) above, Borrower’s and Guarantor’s
obligations under the Loan Documents shall not be increased nor its rights
diminished. Borrower shall cooperate with all reasonable requests of Lender in
order to reallocate the amount of the Loan and the Mezzanine Loan and shall
execute and deliver such documents as shall reasonably be required by Lender in
connection therewith, all in form and substance reasonably satisfactory to
Lender. All costs in connection with this Section 9.6 shall be paid for by
Lender except that Borrower shall pay for (1) any mortgage recording taxes and
(2) the fees and expenses of legal counsel employed by Borrower, Principal,
Wyndham and/or any Affiliate of any of the foregoing, in connection with any
modifications to Loan Documents or any other items required by this Section 9.6.

 

X. MISCELLANEOUS

 

Section 10.1 Survival.

 

This Agreement and all covenants, agreements, representations and warranties
made herein and in the certificates delivered pursuant hereto shall survive the
making by Lender of the Loan and the execution and delivery to Lender of the
Note, and shall continue in full force and effect so long as all or any of the
Debt is outstanding and unpaid unless a longer period is expressly set forth
herein or in the other Loan Documents. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
legal representatives, successors and assigns of such party. All covenants,
promises and agreements in this Agreement, by or on behalf of Borrower, shall
inure to the benefit of the legal representatives, successors and assigns of
Lender.

 

Section 10.2 Lender’s Discretion.

 

Whenever pursuant to this Agreement, Lender exercises any right given to it to
approve or disapprove, or any arrangement or term is to be satisfactory to
Lender, the decision of Lender to approve or disapprove or to decide whether
arrangements or terms are satisfactory or not

 

- 115 -



--------------------------------------------------------------------------------

satisfactory shall (except as is otherwise specifically herein provided) be in
the sole, but good faith discretion of Lender and shall be final and conclusive
if made in good faith. When it is expressly provided herein that Lender act
reasonably, Lender shall apply the standards of a reasonably prudent
institutional mortgage lender.

 

Section 10.3 Governing Law.

 

(a) THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACT ENTERED INTO PURSUANT TO THE
LAWS OF THE STATE OF NEW YORK AND SHALL IN ALL RESPECTS BE GOVERNED, CONSTRUED,
APPLIED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
(WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS), PROVIDED HOWEVER, THAT WITH
RESPECT TO THE CREATION, PERFECTION, PRIORITY AND ENFORCEMENT OF THE LIENS AND
SECURITY INTERESTS CREATED BY THIS AGREEMENT, THE SECURITY INSTRUMENT AND THE
OTHER LOAN DOCUMENTS, AND THE DETERMINATION OF DEFICIENCY JUDGMENTS, THE LAWS OF
THE STATE WHERE THE PROPERTY IS LOCATED SHALL APPLY.

 

(b) WITH RESPECT TO ANY CLAIM OR ACTION ARISING HEREUNDER OR UNDER THIS
AGREEMENT, THE NOTE, OR THE OTHER LOAN DOCUMENTS, BORROWER (A) IRREVOCABLY
SUBMITS TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK
AND THE UNITED STATES DISTRICT COURT LOCATED IN THE BOROUGH OF MANHATTAN IN NEW
YORK, NEW YORK, AND APPELLATE COURTS FROM ANY THEREOF, AND (B) IRREVOCABLY
WAIVES ANY OBJECTION WHICH IT MAY HAVE AT ANY TIME TO THE LAYING ON VENUE OF ANY
SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE
NOTE OR THE OTHER LOAN DOCUMENTS BROUGHT IN ANY SUCH COURT, IRREVOCABLY WAIVES
ANY CLAIM THAT ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS
BEEN BROUGHT IN AN INCONVENIENT FORUM. NOTHING IN THIS AGREEMENT, THE NOTE OR
THE OTHER LOAN DOCUMENTS INSTRUMENT WILL BE DEEMED TO PRECLUDE LENDER FROM
BRINGING AN ACTION OR PROCEEDING WITH RESPECT HERETO IN ANY OTHER JURISDICTION.

 

Section 10.4 Modification, Waiver in Writing.

 

No modification, amendment, extension, discharge, termination or waiver of any
provision of this Agreement, the Note, or of any other Loan Document, nor
consent to any departure by Borrower therefrom, shall in any event be effective
unless the same shall be in a writing signed by the party against whom
enforcement is sought, and then such waiver or consent shall be effective only
in the specific instance, and for the purpose, for which given. Except as
otherwise expressly provided herein, no notice to, or demand on Borrower, shall
entitle Borrower to any other or future notice or demand in the same, similar or
other circumstances.

 

Section 10.5 Delay Not a Waiver.

 

Neither any failure nor any delay on the part of Lender in insisting upon strict
performance of any term, condition, covenant or agreement, or exercising any
right, power, remedy or privilege hereunder, or under the Note or under any
other Loan Document, or any

 

- 116 -



--------------------------------------------------------------------------------

other instrument given as security therefor, shall operate as or constitute a
waiver thereof, nor shall a single or partial exercise thereof preclude any
other future exercise, or the exercise of any other right, power, remedy or
privilege. In particular, and not by way of limitation, by accepting payment
after the due date of any amount payable under this Agreement, the Note or any
other Loan Document, Lender shall not be deemed to have waived any right either
to require prompt payment when due of all other amounts due under this
Agreement, the Note or the other Loan Documents, or to declare a default for
failure to effect prompt payment of any such other amount.

 

Section 10.6 Notices.

 

All notices or other written communications hereunder shall be deemed to have
been properly given (i) upon delivery, if delivered in person or by facsimile
transmission with receipt acknowledged by the recipient thereof and confirmed by
telephone by sender, (ii) one (1) Business Day after having been deposited for
overnight delivery with any reputable overnight courier service, or (iii) three
(3) Business Days after having been deposited in any post office or mail
depository regularly maintained by the U.S. Postal Service and sent by
registered or certified mail, postage prepaid, return receipt requested,
addressed as follows:

 

If to Borrower:

         

Posadas De Puerto Rico Associates, Incorporated

    

c/o Wyndham International, Inc.

    

1950 Stemmons Freeway

    

Suite 6001

    

Dallas, Texas 75207

    

Attention:        Chief Financial Officer

    

Facsimile No.: (214) 863-1986

With a copy to:

  

Wyndham International, Inc.

    

1950 Stemmons Freeway

    

Suite 6001

    

Dallas, Texas 75207

    

Attention:        General Counsel

    

Facsimile No.: (214) 863-1986

    

and

    

Akin Gump Strauss Hauer & Feld, LLP

    

1700 Pacific Avenue

    

Suite 4100

    

Dallas, Texas 75201

    

Attention:        Carl B. Lee, P.C.

    

Facsimile No.: (214) 969-4343

    

and

    

Shack Siegel Katz & Flaherty P.C.

    

530 Fifth Avenue

    

New York, New York 10036

 

- 117 -



--------------------------------------------------------------------------------

    

Attention: Steven M. Lutt, Esq.

    

Facsimile No.: (212) 730-1964

If to Lender:

  

Lehman Brothers Holdings Inc.

    

d/b/a Lehman Capital, a division of

    

Lehman Brothers Holdings Inc.

    

399 Park Avenue, 8th Floor

    

New York, New York 10022

    

Attention: Jeffrey Peltier

    

Facsimile No.: (646) 758-3128

With a copy to:

  

Thacher Proffitt & Wood

    

Two World Financial Center

    

New York, New York 10281

    

Attention: Mitchell G. Williams, Esq.

    

Facsimile No.: (212) 912-7751

 

or addressed as such party may from time to time designate by written notice to
the other parties.

 

Either party by notice to the other may designate additional or different
addresses for subsequent notices or communications.

 

Section 10.7 Trial by Jury.

 

BORROWER HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF
RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT
ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THE LOAN DOCUMENTS,
OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION THEREWITH. THIS
WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY BORROWER,
AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO
WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE. LENDER IS HEREBY
AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE
EVIDENCE OF THIS WAIVER BY BORROWER.

 

Section 10.8 Headings.

 

The Article and/or Section headings and the Table of Contents in this Agreement
are included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose.

 

Section 10.9 Severability.

 

Wherever possible, each provision of this Agreement shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement shall be prohibited by or invalid under applicable law, such
provision shall be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Agreement.

 

- 118 -



--------------------------------------------------------------------------------

Section 10.10 Preferences.

 

Lender shall have the continuing and exclusive right to apply or reverse and
reapply any and all payments by Borrower to any portion of the obligations of
Borrower hereunder. To the extent Borrower makes a payment or payments to
Lender, which payment or proceeds or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid to a trustee, receiver or any other party under any bankruptcy law,
State or federal law, common law or equitable cause, then, to the extent of such
payment or proceeds received, the obligations hereunder or part thereof intended
to be satisfied shall be revived and continue in full force and effect, as if
such payment or proceeds had not been received by Lender.

 

Section 10.11 Waiver of Notice.

 

Borrower shall not be entitled to any notices of any nature whatsoever from
Lender except with respect to matters for which this Agreement or the other Loan
Documents specifically and expressly provide for the giving of notice by Lender
to Borrower and except with respect to matters for which Borrower is not,
pursuant to applicable Legal Requirements, permitted to waive the giving of
notice. Borrower hereby expressly waives the right to receive any notice from
Lender with respect to any matter for which this Agreement or the other Loan
Documents do not specifically and expressly provide for the giving of notice by
Lender to Borrower.

 

Section 10.12 Remedies of Borrower.

 

In the event that a claim or adjudication is made that Lender or its agents have
acted unreasonably or unreasonably delayed acting in any case where by law or
under this Agreement or the other Loan Documents, Lender or such agent, as the
case may be, has an obligation to act reasonably or promptly, Borrower agrees
that neither Lender nor its agents shall be liable for any monetary damages, and
Borrower’s sole remedies shall be limited to commencing an action seeking
injunctive relief or declaratory judgment. The parties hereto agree that any
action or proceeding to determine whether Lender has acted reasonably shall be
determined by an action seeking declaratory judgment.

 

Section 10.13 Expenses; Indemnity.

 

(a) Except as otherwise expressly provided herein or in any of the other Loan
Documents, Borrower covenants and agrees to pay or, if Borrower fails to pay, to
reimburse, Lender upon receipt of written notice from Lender for all reasonable
out-of-pocket costs and expenses (including reasonable attorneys’ fees and
disbursements) incurred by Lender in connection with (i) the preparation,
negotiation, execution and delivery of this Agreement and the other Loan
Documents and the consummation of the transactions contemplated hereby and
thereby and all the costs of furnishing all opinions by counsel for Borrower
(including, without limitation, any opinions requested by Lender as to any legal
matters arising under this Agreement or the other Loan Documents with respect to
the Property); (ii) Borrower’s ongoing performance of and compliance with
Borrower’s respective agreements and covenants contained in this Agreement and
the other Loan Documents on its part to be performed or complied with after the
date hereof, including, without limitation, confirming compliance with
environmental and insurance requirements; (iii) Lender’s ongoing performance and
compliance with all agreements and conditions contained in this Agreement and
the other Loan Documents on its part to be performed or complied with after the
date hereof; (iv) the negotiation, preparation, execution, delivery and
administration of any consents, amendments, waivers or other

 

- 119 -



--------------------------------------------------------------------------------

modifications to this Agreement and the other Loan Documents and any other
documents or matters requested by Lender; (v) securing Borrower’s compliance
with any requests made pursuant to the provisions of this Agreement; (vi) the
filing and recording fees and expenses, title insurance and reasonable fees and
expenses of counsel for providing to Lender all required legal opinions, and
other similar expenses incurred in creating and perfecting the Liens in favor of
Lender pursuant to this Agreement and the other Loan Documents; (vii) enforcing
or preserving any rights, in response to third party claims or the prosecuting
or defending of any action or proceeding or other litigation, in each case
against, under or affecting Borrower, this Agreement, the other Loan Documents,
the Property, or any other security given for the Loan; and (viii) enforcing any
obligations of or collecting any payments due from Borrower under this
Agreement, the other Loan Documents or with respect to the Property or in
connection with any refinancing or restructuring of the credit arrangements
provided under this Agreement in the nature of a “work-out” or of any insolvency
or bankruptcy proceedings; provided, however, that Borrower shall not be liable
for the payment of any such costs and expenses to the extent the same arise by
reason of the gross negligence, illegal acts, fraud or willful misconduct of
Lender. Any cost and expenses due and payable to Lender may be paid from any
amounts in the Lockbox Account.

 

(b) Borrower shall indemnify, defend and hold harmless Lender from and against
any and all direct, actual liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, claims, costs, expenses and disbursements of any kind
or nature whatsoever (including, without limitation, the reasonable fees and
disbursements of counsel for Lender in connection with any investigative,
administrative or judicial proceeding commenced or threatened, whether or not
Lender shall be designated a party thereto), that may be imposed on, incurred
by, or asserted against Lender in any manner relating to or arising out of (i)
any breach by Borrower of its obligations under, or any material
misrepresentation by Borrower contained in, this Agreement or the other Loan
Documents, or (ii) the use or intended use of the proceeds of the Loan
(collectively, the “Indemnified Liabilities”); provided, however, that Borrower
shall not have any obligation to Lender hereunder to the extent that such
Indemnified Liabilities arise from the gross negligence, illegal acts, fraud or
willful misconduct of Lender, its employees or agents. To the extent that the
undertaking to indemnify, defend and hold harmless set forth in the preceding
sentence may be unenforceable because it violates any law or public policy,
Borrower shall pay the maximum portion that it is permitted to pay and satisfy
under applicable law to the payment and satisfaction of all Indemnified
Liabilities incurred by Lender.

 

(c) Borrower shall, at its sole cost and expense, protect, defend, indemnify,
release and hold harmless the Lender and the Indemnified Parties from and
against any and all losses (including, without limitation, reasonable attorneys’
fees and costs incurred in the investigation, defense, and settlement of losses
incurred in correcting any prohibited transaction or in the sale of a prohibited
loan, and in obtaining any individual prohibited transaction exemption under
ERISA, the Code, any State statute or other similar law that may be required, in
Lender’s sole discretion) that Lender may incur, directly or indirectly, as a
result of a default under Sections 4.1.8 or 5.2.8 hereof.

 

(d) Borrower covenants and agrees to pay for or, if Borrower fails to pay, to
reimburse Lender for, (i) any fees and expenses incurred by any Rating Agency in
connection with any Rating Agency review of the Loan, the Loan Documents or any
transaction contemplated thereby as a result of the initial successful
Securitization of the Loan and any Rating Agency confirmations that may be
required by this Agreement and the other Loan Documents or (ii) any consent,
approval, waiver or confirmation obtained from such Rating

 

- 120 -



--------------------------------------------------------------------------------

Agency pursuant to the terms and conditions of this Agreement or any other Loan
Document and Lender shall be entitled to require payment of such fees and
expenses as a condition precedent to the obtaining of any such consent,
approval, waiver or confirmation.

 

Section 10.14 Schedules and Exhibits Incorporated.

 

The Schedules and Exhibits annexed hereto are hereby incorporated herein as a
part of this Agreement with the same effect as if set forth in the body hereof.

 

Section 10.15 Offsets, Counterclaims and Defenses.

 

Any assignee of Lender’s interest in and to this Agreement, the Note and the
other Loan Documents shall take the same free and clear of all offsets,
counterclaims or defenses which are unrelated to such documents which Borrower
may otherwise have against any assignor of such documents, and no such unrelated
counterclaim or defense shall be interposed or asserted by Borrower in any
action or proceeding brought by any such assignee upon such documents and any
such right to interpose or assert any such unrelated offset, counterclaim or
defense in any such action or proceeding is hereby expressly waived by Borrower.

 

Section 10.16 No Joint Venture or Partnership; No Third Party Beneficiaries.

 

(a) Borrower and Lender intend that the relationships created hereunder and
under the other Loan Documents be solely that of borrower and lender. Nothing
herein or therein is intended to create a joint venture, partnership,
tenancy-in-common, or joint tenancy relationship between Borrower and Lender nor
to grant Lender any interest in the Property other than that of mortgagee,
beneficiary or lender.

 

(b) This Agreement and the other Loan Documents are solely for the benefit of
Lender and Borrower and nothing contained in this Agreement or the other Loan
Documents shall be deemed to confer upon anyone other than Lender and Borrower
any right to insist upon or to enforce the performance or observance of any of
the obligations contained herein or therein. All conditions to the obligations
of Lender to make the Loan hereunder are imposed solely and exclusively for the
benefit of Lender and no other Person shall have standing to require
satisfaction of such conditions in accordance with their terms or be entitled to
assume that Lender will refuse to make the Loan in the absence of strict
compliance with any or all thereof and no other Person shall under any
circumstances be deemed to be a beneficiary of such conditions, any or all of
which may be freely waived in whole or in part by Lender if, in Lender’s sole
discretion, Lender deems it advisable or desirable to do so.

 

Section 10.17 Publicity.

 

All news releases, publicity or advertising by Borrower or their Affiliates
through any media intended to reach the general public which refers to the Loan
Documents or the financing evidenced by the Loan Documents, to Lender, Lehman,
or any of their Affiliates shall be subject to the prior written approval of
Lender.

 

Section 10.18 Waiver of Marshalling of Assets.

 

(a) To the fullest extent permitted by law, Borrower, for itself and its
successors and assigns, waives all rights to a marshalling of the assets of
Borrower, Borrower’s partners and/or shareholders, as applicable, and others
with interests in Borrower, and of the Property, or to a

 

- 121 -



--------------------------------------------------------------------------------

sale in inverse order of alienation in the event of foreclosure of all or any of
the Security Instrument, and agrees not to assert any right under any laws
pertaining to the marshalling of assets, the sale in inverse order of
alienation, homestead exemption, the administration of estates of decedents, or
any other matters whatsoever to defeat, reduce or affect the right of Lender
under the Loan Documents to a sale of the Property for the collection of the
Debt without any prior or different resort for collection or of the right of
Lender to the payment of the Debt out of the net proceeds of the Property in
preference to every other claimant whatsoever.

 

Section 10.19 Waiver of Counterclaim.

 

Borrower hereby waives the right to assert a counterclaim, other than a
compulsory counterclaim, in any action or proceeding brought against it by
Lender or its agents, but Borrower does not waive its right to assert any such
claim in a separate action, provided that such separate action does not prevent
the application of payments to the Debt.

 

Section 10.20 Conflict; Construction of Documents; Reliance.

 

In the event of any conflict between the provisions of this Agreement and any of
the other Loan Documents, the provisions of this Agreement shall control. The
parties hereto acknowledge that they were represented by competent counsel in
connection with the negotiation, drafting and execution of the Loan Documents
and that such Loan Documents shall not be subject to the principle of construing
their meaning against the party which drafted same. Borrower acknowledges that,
with respect to the Loan, Borrower shall rely solely on its own judgment and
advisors in entering into the Loan without relying in any manner on any
statements, representations or recommendations of Lender or any parent,
subsidiary or Affiliate of Lender. Lender shall not be subject to any limitation
whatsoever in the exercise of any rights or remedies available to it under any
of the Loan Documents or any other agreements or instruments which govern the
Loan by virtue of the ownership by it or any parent, subsidiary or Affiliate of
Lender of any equity interest any of them may acquire in Borrower, and Borrower
hereby irrevocably waives the right to raise any defense or take any action on
the basis of the foregoing with respect to Lender’s exercise of any such rights
or remedies. Borrower acknowledges that Lender engages in the business of real
estate financings and other real estate transactions and investments which may
be viewed as adverse to or competitive with the business of Borrower or its
Affiliates.

 

Section 10.21 Brokers and Financial Advice.

 

Borrower hereby represents that it has dealt with no financial advisors,
brokers, underwriters, placement agents, agents or finders in connection with
the transactions contemplated by this Agreement. Borrower hereby agrees to
indemnify, defend and hold Lender harmless from and against any and all claims,
liabilities, costs and expenses of any kind (including Lender’s reasonable
attorneys’ fees and expenses) in any way relating to or arising from a claim by
any Person that such Person acted on behalf of Borrower or Lender in connection
with the transactions contemplated herein. The provisions of this Section 10.21
shall survive the expiration and termination of this Agreement and the payment
of the Debt.

 

Section 10.22 Prior Agreements.

 

This Agreement and the other Loan Documents contain the entire agreement of the
parties hereto and thereto in respect of the transactions contemplated hereby
and thereby, and all prior agreements among or between such parties, whether
oral or written, between Borrower and/or its Affiliates and Lender are
superseded by the terms of this Agreement and the other Loan Documents.

 

- 122 -



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.

 

POSADAS DE PUERTO RICO ASSOCIATES, INCORPORATED, a Delaware corporation

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:

LEHMAN BROTHERS HOLDINGS INC.,

d/b/a LEHMAN CAPITAL, a division of

LEHMAN BROTHERS HOLDINGS INC.,

a Delaware corporation

     

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:

WITH RESPECT TO SECTION 9.1 and 9.2 ONLY,

SPONSOR:

WYNDHAM INTERNATIONAL, INC., a Delaware corporation  

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:



--------------------------------------------------------------------------------

SCHEDULE I

 

Intentionally Omitted

 

A-125



--------------------------------------------------------------------------------

SCHEDULE II

 

Intentionally Omitted

 

A-126



--------------------------------------------------------------------------------

SCHEDULE III

 

Required Repairs - Deadlines For Completion

 

REQUIRED REPAIRS

DEFERRED MAINTENANCE

To be required within 12 months from date of closing or an earlier date if
required by code or statute.

 

Property

--------------------------------------------------------------------------------

 

Description

--------------------------------------------------------------------------------

 

Reserve

--------------------------------------------------------------------------------

 

A-127



--------------------------------------------------------------------------------

SCHEDULE IV

 

Organizational Chart of Borrower

 

(Begins on Next Page)



--------------------------------------------------------------------------------

SCHEDULE V

 

Monthly Scheduled Amortization Payments



--------------------------------------------------------------------------------

SCHEDULE VI

 

Intentionally Omitted



--------------------------------------------------------------------------------

SCHEDULE VII

 

Intentionally Omitted

 

A-132



--------------------------------------------------------------------------------

SCHEDULE VIII

 

None



--------------------------------------------------------------------------------

SCHEDULE IX

 

None



--------------------------------------------------------------------------------

SCHEDULE X

 

Intentionally Omitted



--------------------------------------------------------------------------------

SCHEDULE XI

 

Special Assessments

 

None



--------------------------------------------------------------------------------

SCHEDULE XII

 

Intentionally Blank



--------------------------------------------------------------------------------

SCHEDULE XIII

 

Litigation Schedule

 

(begins on following page)



--------------------------------------------------------------------------------

SCHEDULE XIV

 

Borrower Defaults



--------------------------------------------------------------------------------

SCHEDULE XV

 

Insurance Claims

 

(begins on following page)



--------------------------------------------------------------------------------

SCHEDULE XVI

 

Rent Roll / Leases

 

(begins on following page)



--------------------------------------------------------------------------------

SCHEDULE XVII

 

Lease Defaults



--------------------------------------------------------------------------------

SCHEDULE XVIII

 

Required Lease Work



--------------------------------------------------------------------------------

SCHEDULE XIX

 

Lease Assignments



--------------------------------------------------------------------------------

SCHEDULE XX

 

Taxes



--------------------------------------------------------------------------------

SCHEDULE XXI

 

Permitted FF&E Financing

 

Two percent (2%) of Gross Income From Operations for the trailing twelve (12)
calendar month period.



--------------------------------------------------------------------------------

SCHEDULE XXII

 

Intentionally Omitted



--------------------------------------------------------------------------------

SCHEDULE XXIII

 

Intentionally Omitted



--------------------------------------------------------------------------------

SCHEDULE XXIV

 

Intentionally Omitted



--------------------------------------------------------------------------------

SCHEDULE XXV

 

CONDEMNATION

 

In late 2002 and early 2003, the Puerto Rico Tourism Company (“PRTC”) informed
Wyndham of its possible intention to condemn the Employee Parking Lot Parcel for
the purpose of constructing a public parking facility. It is our belief that the
sale of the property to Laguna Del Mar Princess, Inc. and their obligation to
construct a 500 space parking garage has addressed the PRTC’s parking concerns
so that no further condemnation is contemplated.

 

A-150



--------------------------------------------------------------------------------

SCHEDULE XXVI

 

LEASE EXCEPTIONS

 

NONE

 

A-151



--------------------------------------------------------------------------------

SCHEDULE XXVII

 

Intentionally Omitted

 

A-152



--------------------------------------------------------------------------------

EXHIBIT A

 

[TO BE ADDED]

 

Property Account Bank

Property Account Agreement

 

A-1



--------------------------------------------------------------------------------

PROPERTY ACCOUNT BANK AGREEMENT

 

As of                     , 2003

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

Re:    Wyndham Condado Hotel & Casino, 999
     Ashford Avenue, San Juan, Puerto Rico

 

Ladies and Gentlemen:

 

POSADAS DE PUERTO RICO ASSOCIATES, INCORPORATED (the “Borrower”) has borrowed a
loan (the “Loan”) from LEHMAN BROTHERS HOLDINGS INC. D/B/A LEHMAN CAPITAL, A
DIVISION OF LEHMAN BROTHERS HOLDINGS INC, (the “Lender”), which Loan is secured
by a mortgage on certain property owned by the Borrower described in the caption
of this letter (the “Property”). The Property is currently being managed by
Williams Hospitality Group Inc. and WMC Puerto Rico, Inc. (collectively the
“Manager”).

 

Currently, the Borrower maintains the following account (the “Property Account”)
with you:

 

Name:

  

[                                ]

Account No.:

  

[                                ]

 

The Borrower hereby notifies you that the Lender has required that the Borrower
implement certain automatic clearing and processing functions and hereby
instructs you, commencing on                     , 2003, to disburse all
revenues from the Property (“Revenues”) deposited in the Property Account from
time to time in accordance with the following terms and provisions:

 

Promptly upon receipt of this agreement, you shall establish an account to which
the Borrower shall cause all Revenues in the form of checks, money orders and
similar instruments to be deposited. Within one business day of receipt, you, as
the “Property Account Bank,” shall receive and process all Revenues and shall
deposit the same into the Property Account referred to above. Items deposited
with Property Account Bank that are returned for insufficient or uncollected
funds will be redeposited the first time. Items returned unpaid a second time
shall be debited to the Property Account and returned to the Borrower.

 

The Property Account shall be an account of the Borrower but shall be under the
sole dominion and control of the Lender and any servicer (a “Servicer”) or other
designee of the Lender named below or in a subsequent written notice from the
Lender. The Property Account shall be assigned the federal tax identification
number of the Borrower. You shall hold amounts on deposit in the Property
Account as agent for the Lender and shall not commingle such amounts

 

A-2



--------------------------------------------------------------------------------

with any other amounts held by you on behalf of the Lender, the Borrower or any
other person or entity. If, in accordance with standard operating procedures,
the Property Account may be established as a trust account for the benefit of
the Lender, Borrower directs that the Property Account be maintained as such an
account.

 

The Borrower hereby notifies the Property Account Bank that, in accordance with
that certain Loan Agreement dated as of                     , 2003, between
Borrower and Lender (the “Loan Agreement”), the Property Account and all amounts
held therein from time to time, and all renewals, replacements and substitutions
therefore, have been irrevocably pledged to the Lender as additional security
for the Loan. In connection with such pledge, the Borrower hereby waives all
right of withdrawal from the Property Account and any other right to direct
disposition of the funds in the Property Account. Lender shall have the sole
right to direct disposition of the funds in the deposit account and may make
such direction without having to obtain any consent of Borrower.

 

Property Account Bank shall transfer, on each Puerto Rico Business Day (as
defined in the Loan Agreement) that is also a Business Day (as defined in the
Loan Agreement), all available amounts on deposit in the Property Account via
the ACH System, if available, or otherwise by wire transfer, to the following
account:

 

Account Name:

                                                                 for the benefit
of Lehman Brothers Holdings Inc. d/b/a Lehman Capital, a division of Lehman
Brothers Holdings Inc. and its successors and assigns, as secured party

Bank:

    

ABA#:

    

Acct No.:

    

Ref:

    

 

If transferring such amounts by the ACH System and if required by Property
Account Bank, each such transfer shall be initiated by the Lender or by the
Servicer. If the Property Account Bank provides electronic data transfer
services, the Property Account Bank shall provide the Lender and the Servicer
access to the Property Account Bank’s electronic data transfer system for
purposes of effecting such transfers. At any time that funds may not be
transferred as described above in this paragraph, the Property Account Bank
shall transfer amounts by wire transfer of immediately available funds.

 

The instructions set forth herein are irrevocable and are not subject to
modification in any manner, except that the Lender or the Servicer may, by
written notice to you, amend the instructions contained herein.

 

The Borrower hereby agrees that if the bank, bank location or account number of
the Property Account is changed, the Borrower will execute a new agreement
substantially similar to this agreement with respect to such new bank, bank
location or account number and deliver such new letter to the Lender.

 

A-3



--------------------------------------------------------------------------------

In the event that the Property Account Bank fails to acknowledge that its
procedures with respect to the Property Account are governed by this agreement
due to an objection to the terms hereof or otherwise, the Borrower hereby
appoints the Lender as its attorney-in-fact with full authority to make changes
to this agreement and to execute on behalf of the Borrower any new modified
letter acceptable to the proposed Property Account Bank.

 

Matters not covered by this agreement shall be determined in accordance with the
customary procedures of the Property Account Bank and in the event of a conflict
between the terms of this letter and the customary procedures of the Property
Account Bank, the terms of this agreement shall govern.

 

Borrower agrees to defend, indemnify and hold Property Account Bank and its
directors, officers, employees, attorneys, successors and assigns harmless from
and against any and all claims, losses, liabilities, costs, damages and
expenses, including, without limitation, reasonable legal and accounting fees,
arising out of or in any way related to this agreement, excepting only liability
arising out of Property Account Bank’s gross negligence or willful misconduct.
The Lender agrees to release the Property Account Bank from any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses and disbursements of any kind whatsoever (including without
limitation, legal fees) (collectively, “damages”) with respect to the
performance of this agreement by Property Account Bank or any of Property
Account Bank’s directors, officers, agents, or employees, unless the damage
arise from its or their own gross negligence or willful misconduct. IN NO EVENT
WILL THE PROPERTY ACCOUNT BANK BE LIABLE FOR ANY INDIRECT DAMAGES, LOST PROFITS,
SPECIAL, PUNITIVE OR CONSEQUENTIAL DAMAGES WHICH ARISE OUT OF OR IN CONNECTION
WITH THE SERVICES CONTEMPLATED BY THIS AGREEMENT. The provisions of this
paragraph will survive termination of this agreement. This agreement shall be
governed by and construed in accordance with the laws of the State of New York
(without regard to choice of law or conflict of laws rules) and the applicable
laws of the United States of America.

 

The undersigned also notifies you that the name and address of the current
Servicer with respect to the Loan Agreement is:

 

   

_________________________

   

_________________________

   

_________________________

 

If you have any questions concerning this letter or the Loan Agreement, please
contact                      of the Lender at                      or
                     of the Servicer at                     .

 

The address of the current Manager is:

 

Williams Hospitality Group Inc.

c/o Wyndham International, Inc.

 

A-4



--------------------------------------------------------------------------------

1950 Stemmons Freeway, Suite 6001

Dallas, Texas 75207

Attention: Legal Department

 

WMC Puerto Rico, Inc.

c/o Wyndham International, Inc.

1950 Stemmons Freeway, Suite 6001

Dallas, Texas 75207

Attention: Legal Department

 

A-5



--------------------------------------------------------------------------------

Please acknowledge receipt of this agreement and your agreement to the terms
described herein by executing and returning to each of the Lender (in care of
the Servicer) and the Borrower an acknowledgment in the form of Schedule 1
hereto.

 

BORROWER: POSADAS DE PUERTO RICO ASSOCIATES, INCORPORATED, a Delaware
corporation

By:

 

/s/ Judy L. Hendrick

--------------------------------------------------------------------------------

   

Name: Judy L. Hendrick

   

Title: Vice President

 

Acknowledged and Agreed:

 

LENDER:

LEHMAN BROTHERS HOLDINGS INC., d/b/a

LEHMAN CAPITAL, a division of LEHMAN

BROTHERS HOLDINGS INC., a Delaware corporation

By:

 

/s/ Larry J. Kravetz

--------------------------------------------------------------------------------

   

Name: Larry J. Kravetz

   

Title: Authorized Signatory

 

A-1



--------------------------------------------------------------------------------

SCHEDULE 1

 

FORM OF ACKNOWLEDGMENT

 

                    , 2003

 

Posadas de Puerto Rico Associates, Incorporated

c/o Wyndham International, Inc.

1950 Stemmons Freeway, Suite 6001

Dallas, Texas 75207

 

Lehman Brothers Holdings Inc.,

d/b/a Lehman Capital, a division

of Lehman Brothers Holdings Inc.

399 Park Avenue

New York, New York 10022

 

Reference is made to that certain Property Account Bank Agreement dated
                    , 2003 (the “Property Account Bank Agreement”) between
POSADAS DE PUERTO RICO ASSOCIATES, INCORPORATED (“Borrower”) and LEHMAN BROTHERS
HOLDINGS INC., d/b/a LEHMAN CAPITAL, a division of LEHMAN BROTHERS HOLDINGS
INC., a Delaware corporation having an address at 399 Park Avenue, New York, New
York 10022 (the “Lender”). I,                     , on behalf of
                     (the “Property Account Bank”), hereby acknowledge receipt
of the instructions set forth in the Property Account Bank Agreement and notice
of the pledges and security interest described therein. The Property Account
Bank hereby agrees to perform the instructions set forth in the Property Account
Bank Agreement for the benefit of the Lender and its successors and assigns.

 

[BANK]

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:

 

LOCK BOX ADDRESS:



--------------------------------------------------------------------------------

EXHIBIT B

 

Intentionally Omitted



--------------------------------------------------------------------------------

EXHIBIT C

 

Form of Assignment of Interest Rate Cap

 

ASSIGNMENT OF INTEREST RATE CAP AGREEMENT

AND SECURITY AGREEMENT

 

THIS ASSIGNMENT OF INTEREST RATE CAP AGREEMENT AND SECURITY AGREEMENT
(“Assignment”) is made as of the      day of                     , 2003, by the
parties listed on Schedule A attached hereto, each having an address at 1950
Stemmons Freeway, Suite 6100, Dallas, Texas 75207 (“Borrower”) to LEHMAN
BROTHERS HOLDINGS INC. D/B/A LEHMAN CAPITAL A DIVISION OF LEHMAN BROTHERS
HOLDINGS INC., a Delaware corporation, having an address at 399 Park Avenue, 8th
Floor, New York, New York 10022, individually and as Agent for one or more
Co-Lenders (“Lender”).

 

RECITALS:

 

A. Lender has advanced a loan to Borrower in the principal sum of SIXTY-FIVE
MILLION AND 00/100 DOLLARS ($65,000,000.00) (the “Loan”) advanced pursuant to
that certain Loan Agreement of even date herewith between Borrower and Lender
(together with all extensions, renewals, modifications, substitutions and
amendments thereof, the “Loan Agreement”).

 

B. The Loan is secured by, among other things the “Security Instrument” (as
defined in the Loan Agreement) which grants Lender a first lien on the Property
encumbered thereby (collectively, the “Property”) and is further evidenced by
the Note (as defined in the Loan Agreement). The Note, the Loan Agreement, the
Security Instrument, this Assignment and any of the other documents evidencing
or securing the Loan or executed or delivered in connection therewith are
collectively referred to as the “Loan Documents.”

 

C. Lender requires that Borrower assign to Lender as additional security for the
payment of the Loan and the observance and performance by Borrower of the terms,
covenants and conditions of the Loan Agreement, the Note, the Security
Instrument and the other Loan Documents on the part of Borrower to be observed
and performed, all of Borrower’s right, title and interest in and to all
payments to be made to Borrower pursuant to that certain [Rate Cap Transaction
Agreement/Confirmation] in the notional amount of $            
dated                  , 2003 (the “Cap Agreement”) between
[                    ] (the “Cap Seller”) and Borrower.

 

AGREEMENT:

 

For good and valuable consideration the parties hereto agree as follows:

 

1. Assignment of the Cap Agreement.

 

(a) As additional collateral security for the Loan and the observance and
performance by Borrower of the terms, covenants and conditions of the Loan
Agreement, the Note, the Security Instrument and the other Loan Documents on the
part of Borrower to be



--------------------------------------------------------------------------------

observed or performed, Borrower hereby transfers, sets over and assigns to
Lender all of Borrower’s right, title and interest in and to all payments to be
made to Borrower from the Cap Seller pursuant to the Cap Agreement (“Cap
Agreement Payments”). Subject to the provisions of the Loan Agreement, Lender,
in its sole and absolute discretion, may use such Cap Agreement Payments for any
purpose, including but not limited to (i) payment of monthly interest payments
due under the Note, (ii) if an Event of Default exists, repayment of any
indebtedness secured by the Security Instrument, including but not limited to
principal prepayments and the prepayment consideration due upon a full or
partial prepayment (as applicable); provided, however, that such application of
funds shall not cure or be deemed to cure any Event of Default or default
thereunder; (iii) reimbursement of Lender for all losses or expenses (including,
without limitation, reasonable legal fees) suffered or incurred by Lender as a
result of such Event of Default or default hereunder payable by Borrower
pursuant to the terms of the Loan Documents; or (iv) payment of any amount
expended in exercising any and all rights and remedies with respect to the Loan
Documents, available to Lender at law or in equity or under this Agreement or
under the Loan Agreement, the Note, the Security Instrument or any of the other
Loan Documents.

 

(b) The Cap Seller shall be entitled to conclusively, without liability, rely,
without investigation, on any notice or instructions (including, without
limitation, with respect to the Cap Agreement Payments) received by the Cap
Seller from Lender, or Lender’s successors and/or assigns.

 

2. Borrower’s Covenants. Borrower hereby covenants with Lender that during the
term of this Assignment: (a) Borrower shall fulfill and perform each and every
term, covenant and provision of the Cap Agreement to be fulfilled or performed
by Borrower thereunder, if any, (b) Borrower shall, in the manner provided for
in this Assignment, give prompt notice to Lender of any notice received by
Borrower under the Cap Agreement, together with a complete copy of any such
notice, and (c) Borrower shall not terminate or amend any of the terms or
provisions of the Cap Agreement, except as may be expressly permitted pursuant
to the terms of the Cap Agreement, without the prior written consent of Lender,
which consent may be withheld by Lender in Lender’s sole discretion.

 

3. Governing Law. This Assignment shall be deemed to be governed, construed,
applied and enforced in accordance with the laws of the State of New York and
the applicable laws of the United States of America.

 

4. Notices. All notices or other written communications hereunder shall be
deemed to have been properly given and become effective as provided in the Loan
Agreement.

 

Notices to the Cap Seller shall be sent as follows:

 

   

____________________

    ____________________     ____________________    

Attention: ____________

   

Facsimile No.: _________



--------------------------------------------------------------------------------

5. No Oral Change. This Assignment, and any provisions hereof, may not be
modified, amended, waived, extended, changed, discharged or terminated orally or
by any act or failure to act on the part of Borrower or Lender, but only by an
agreement in writing signed by the party against whom enforcement of any
modification, amendment, waiver, extension, change, discharge or termination is
sought.

 

6. Liability. If Borrower consists of more than one person, the obligations and
liabilities of each such person hereunder shall be joint and several. This
Assignment shall be binding upon and inure to the benefit of Borrower and Lender
and their respective successors and assigns forever.

 

7. Inapplicable Provisions. If any term, covenant or condition of this
Assignment is held to be invalid, illegal or unenforceable in any respect, this
Assignment shall be construed without such provision.

 

8. Headings, etc. The headings and captions of various paragraphs of this
Assignment are for convenience of reference only and are not to be construed as
defining or limiting, in any way, the scope or intent of the provisions hereof.

 

9. Duplicate Originals; Counterparts. This Assignment may be executed in any
number of duplicate originals and each duplicate original shall be deemed to be
an original. This Assignment may be executed in several counterparts, each of
which counterparts shall be deemed an original instrument and all of which
together shall constitute a single Assignment. The failure of any party hereto
to execute this Assignment, or any counterpart hereof, shall not relieve the
other signatories from their obligations hereunder.

 

10. Number and Gender. Whenever the context may require, any pronouns used
herein shall include the corresponding masculine, feminine or neuter forms, and
the singular form of nouns and pronouns shall include the plural and vice versa.

 

11. Secondary Market. Lender may sell, transfer and deliver the Note and assign
the Security Instrument, this Assignment and the other Loan Documents in the
secondary mortgage market whether or not in connection with such sale, Lender
may retain or assign responsibility for servicing the Loan, including the Note,
the Security Instrument, this Assignment and the other Loan Documents, or may
delegate some or all of such responsibility and/or obligations to a servicer
including, but not limited to, any subservicer or master servicer, on behalf of
the Investors. All references to Lender herein shall refer to and include any
such servicer to the extent applicable.

 

12. Miscellaneous.

 

(a) Wherever pursuant to this Assignment (i) Lender exercises any right given to
it to approve or disapprove, (ii) any arrangement or term is to be satisfactory
to Lender, or (iii) any other decision or determination is to be made by Lender,
the decision of Lender to approve or disapprove, all decisions that arrangements
or terms are satisfactory or not satisfactory and all other decisions and
determinations made by Lender, shall be in the sole and absolute discretion of
Lender and shall be final and conclusive, except as may be otherwise expressly
and specifically provided herein.



--------------------------------------------------------------------------------

(b) Wherever pursuant to this Assignment it is provided that Borrower pay any
costs and expenses, such costs and expenses shall include, but not be limited
to, reasonable legal fees and disbursements of Lender, in connection with
retained firms.

 

(c) Nothing herein is intended, and nothing herein shall be construed, to impose
upon Lender any liability or obligation of Borrower under the Cap Agreement.

 

13. Right to Cure Defaults. In addition to, and in no way limiting other
remedies available to Lender under this Assignment, the Loan Agreement, the
Note, the Security Instrument, or the other Loan Documents, if Borrower shall
default in the performance or observance of any term, covenant or condition of
the Cap Agreement on the part of Borrower to be performed or observed, then,
without limiting the generality of the other provisions of this Assignment or
the Loan Agreement, and without waiving or releasing Borrower from any of its
obligations hereunder, Lender shall have the right, but shall be under no
obligation, to pay any sums and to perform any act or take any action as may be
appropriate to cause all of the terms, covenants and conditions of the Cap
Agreement on the part of Borrower to be performed or observed or to be promptly
performed or observed on behalf of Borrower, to the end that the rights of
Borrower in, to and under the Cap Agreement shall be kept unimpaired and free
from default. If Lender shall make any payment or perform any act or take action
in accordance with the preceding sentence, Lender will notify Borrower of the
making of any such payment, the performance of any such act, or the taking of
any such action and Borrower shall within ten (10) days after request by Lender,
reimburse Lender for same. Any such payment made or sums expended by Lender on
behalf of Borrower shall be added to the Debt.

 

14. Remedies Cumulative. None of the rights and remedies herein conferred upon
or reserved to Lender under this Assignment are intended to be exclusive of any
other rights, and each and every right shall be cumulative and concurrent, and
may be enforced separately, successively or together, and may be exercised from
time to time as often as may be deemed necessary by Lender. In addition, Lender
may exercise any and all rights and remedies granted to a secured party upon
default under the Uniform Commercial Code.

 

15. Further Assurances. Borrower shall, at its sole expense, give, execute,
deliver, file and/or record any financing statement, continuation statement,
notice, instrument, document, agreement or other papers that may be necessary or
desirable to create, preserve, perfect or validate the security interest granted
pursuant hereto or to enable Lender to exercise and enforce its rights hereunder
with respect to such security interest.

 

16. Security Agreement. This Assignment is a “security agreement” within the
meaning of the Uniform Commercial Code.

 

17. Cap Seller Notification Letter. Borrower represents, warrants and covenants
that concurrently with the execution of this Assignment, Borrower shall send a
notice, in the form of Exhibit A attached hereto, to Cap Seller.

 

18. Borrower Representations and Warranties.

 

(a) Borrower represents and warrants to Lender that (i) a true and correct copy
of the Cap Agreement has been delivered to Lender and the Cap Agreement has not
been



--------------------------------------------------------------------------------

amended or modified in any respect, (ii) Borrower has all necessary right, power
and authority to enter into the Cap Agreement and perform its obligations
thereunder, (iii) Borrower is in compliance with all of the terms and conditions
of the Cap Agreement and has performed all of its obligations thereunder, (iv)
Borrower has all necessary right, power and authority to make the assignment and
grant the security interest herein provided for, (v) Borrower’s interest in the
Cap Agreement and Cap Agreement Payments is free and clear of any liens or
claims in favor of any other person, firm or corporation and (vi) Borrower’s
only place of business and the only location where Borrower maintains records
relating to accounts or the Cap Agreement is 1950 Stemmons Freeway, Suite 6001,
Dallas, Texas 75207.

 

(b) Borrower represents and warrants to Lender that (i) it will not without
Lender’s prior written consent, request or direct the Cap Seller to pay any Cap
Agreement Payments to an account other than the Lockbox Account and (ii) it will
not assign, transfer or grant any lien on the Cap Agreement or Cap Agreement
Payments.

 

[NO FURTHER TEXT ON THIS PAGE]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the undersigned have executed this Assignment as of the date
first written above.

 

POSADAS DE PUERTO RICO

ASSOCIATES, INCORPORATED, a

Delaware corporation

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:

LEHMAN BROTHERS HOLDINGS INC.,

D/B/A LEHMAN CAPITAL, a division of

LEHMAN BROTHERS HOLDINGS INC., a

Delaware corporation

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:



--------------------------------------------------------------------------------

Exhibit A

 

[CAP SELLER]

 

Re: Rate Cap Transaction Agreement/Confirmation in the notional amount of
$             dated as of                  , 2003 (the “Cap Agreement”) between
[                    ], as cap seller (“Cap Seller”) and                     
(“Borrower”).

 

Gentlemen:

 

On                  , 2003, Lehman Ali, Inc. as lender (“Lender”) funded a first
mortgage loan (the “Loan”) to Borrower, as borrower, encumbering
                    . This letter shall constitute notice to Cap Seller that (a)
Borrower has granted a security interest in the Cap Agreement in favor of
Lender, to secure certain of Borrower’s obligations under the Loan and (b)
Borrower has agreed not to terminate or amend any of the terms or provisions of
the Cap Agreement, except as may be expressly permitted pursuant to the terms of
the Cap Agreement, without the prior written consent of Lender.

 

Borrower hereby authorizes and directs Cap Seller as of the date hereof to make
all payments due Borrower under the Cap Agreement by wire transfer to the
following account:

 

    [Bank’s Address]    

Account No. _____________

   

Attention:      _____________

   

ABA No.:      _____________



--------------------------------------------------------------------------------

The instructions set forth herein are not subject to modification or amendment
except by written notice executed by Lender only.

 

Sincerely,

POSADAS DE PUERTO RICO

ASSOCIATES, INCORPORATED, a

Delaware corporation

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:



--------------------------------------------------------------------------------

ACKNOWLEDGMENT AND AGREEMENT

 

Cap Seller acknowledges notice of the security interest of Lender and hereby
confirms that it will honor the above instructions. Furthermore, the Cap Seller
hereby agrees that it shall not amend, modify, or terminate the Cap Agreement,
except as may be expressly permitted pursuant to the terms of the Cap Agreement,
without the prior written consent of Lender.

 

[CAP SELLER]

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:

Dated as of:                     , 2003



--------------------------------------------------------------------------------

EXHIBIT D

 

                    , 200  

 

[ADDRESSEE]

 

Re:    Payment Direction Letter for (describe property) (the “Property”)

[VISA/MASTERCARD/AMERICAN EXPRESS/

DISCOVER Account No:                     ]

 

To Whom it May Concern:

 

A new cash management system has been adopted in connection with our loan from
Lehman Ali, Inc., its successors and/or assigns (“Lender”). Consequently, from
and after the date of this letter, all payments due the undersigned should be
delivered as follows:

 

(a) If by check, money order, or its equivalent, please mail such items to:

    

__________________________

    

__________________________

    

__________________________

    

Attention: __________________

(b) If by wire transfer to:

    

Payee:

 

__________________________

    

ABA Routing #:

 

__________________________

    

For Account: Account #: __________________________

    

Bank Contact:

 

__________________________

 

This payment direction may not be rescinded or altered, except by a written
direction signed by Lender or its agent.

 

We appreciate your cooperation.

 

Very truly yours,

 

13



--------------------------------------------------------------------------------

EXHIBIT E

 

Excluded Group

 

14



--------------------------------------------------------------------------------

EXHIBIT F

 

Intentionally Omitted

 

15



--------------------------------------------------------------------------------

EXHIBIT G

 

Miramar Parcel

 

16



--------------------------------------------------------------------------------

EXHIBIT H

 

Employee Parking Lot Parcel

 

17



--------------------------------------------------------------------------------

EXHIBIT I

 

Legal Description

 

18



--------------------------------------------------------------------------------

EXHIBIT J

 

El San Juan Property

 

19



--------------------------------------------------------------------------------

EXHIBIT K

 

Concession Agreements

 

20



--------------------------------------------------------------------------------

EXHIBIT L

 

Recognition and Non-Disturbance Agreement

 

21